EXHIBIT 10.16

Loan No. 10061253

MEZZANINE LOAN AGREEMENT

Dated as of June 13, 2012

Between

TNP SRT PORTFOLIO II HOLDINGS, LLC

as Borrower

and

KEYBANK NATIONAL ASSOCIATION,

as Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION

     1   

Section 1.1

  

Definitions

     1   

Section 1.2

  

Principles of Construction

     26   

ARTICLE II - GENERAL TERMS

     27   

Section 2.1

  

Loan Commitment; Disbursement to Borrower

     27   

2.1.1

  

Agreement to Lend and Borrow

     27   

2.1.2

  

Single Disbursement to Borrower

     27   

2.1.3

  

The Note, Pledge Agreement and Loan Documents

     27   

2.1.4

  

Use of Proceeds

     27   

Section 2.2

  

Interest Rate

     27   

2.2.1

  

Interest Rate

     27   

2.2.2

  

Interest Calculation

     27   

2.2.3

  

Default Rate

     28   

2.2.4

  

Usury Savings

     28   

Section 2.3

  

Loan Payment

     28   

Section 2.4

  

Prepayments

     29   

Section 2.5

  

Liquidation Events

     29   

Section 2.6

  

Lockbox Account/Cash Management

     29   

2.5.1

  

Lockbox Account

     29   

2.6.2

  

Cash Management

     30   

2.6.3

  

Mezzanine Collection Account

     31   

ARTICLE III - CONDITIONS PRECEDENT TO CLOSING

     32   

ARTICLE IV - REPRESENTATIONS AND WARRANTIES

     32   

Section 4.1

  

Borrower Representations

     32   

4.1.1

  

Organization

     32   

4.1.2

  

Proceedings

     33   

4.1.3

  

No Conflicts

     33   

4.1.4

  

Litigation

     33   

4.1.5

  

Agreements

     33   

4.1.6

  

UCC Insurance; Mezzanine Lender Endorsement

     34   

4.1.7

  

Solvency

     34   

4.1.8

  

Full and Accurate Disclosure

     35   

4.1.9

  

No Plan Assets

     35   

4.1.10

  

Compliance

     35   

4.1.11

  

Financial Information

     35   

4.1.12

  

Condemnation

     36   

4.1.13

  

Federal Reserve Regulations

     36   

4.1.14

  

Not a Foreign Person

     36   

4.1.15

  

Enforceability

     36   

4.1.16

  

No Prior Assignment

     36   

4.1.17

  

Insurance

     36   

 

i



--------------------------------------------------------------------------------

4.1.18

  

Leases

     36   

4.1.19

  

Filing and Recording Taxes

     37   

4.1.20

  

Special Purpose Entity/Separateness

     37   

4.1.21

  

Management Agreement

     38   

4.1.22

  

Illegal Activity

     38   

4.1.23

  

No Change in Facts or Circumstances; Disclosure

     38   

4.1.24

  

Investment Company Act

     38   

4.1.25

  

Embargoed Person

     38   

4.1.26

  

Principal Place of Business; State of Organization

     39   

4.1.27

  

Mortgage Loan Representations and Warranties

     39   

4.1.28

  

Title Insurance Proceeds

     39   

Section 4.2

  

Survival of Representations

     39   

ARTICLE V - BORROWER COVENANTS

     39   

Section 5.1

  

Affirmative Covenants

     39   

5.1.1

  

Existence; Compliance with Legal Requirements

     39   

5.1.2

  

Taxes and Other Charges

     40   

5.1.3

  

Litigation

     41   

5.1.4

  

Access to Property

     41   

5.1.5

  

Notice of Default

     41   

5.1.6

  

Cooperate in Legal Proceedings

     41   

5.1.7

  

Perform Loan Documents

     42   

5.1.8

  

Further Assurances

     42   

5.1.9

  

Principal Place of Business, State of Organization

     42   

5.1.10

  

Financial Reporting

     43   

5.1.11

  

Business and Operations

     45   

5.1.12

  

Title to the Property

     45   

5.1.13

  

Costs of Enforcement

     45   

5.1.14

  

Estoppel Statement

     45   

5.1.15

  

Loan Proceeds

     46   

5.1.16

  

Performance by Borrower

     46   

5.1.17

  

Leasing Matters

     47   

5.1.18

  

Alterations

     47   

5.1.19

  

Operation of Property

     48   

5.1.20

  

Embargoed Person

     49   

5.1.21

  

Mortgage Loan Reserve Funds

     49   

5.1.22

  

Special Distributions

     49   

5.1.23

  

Curing

     49   

5.1.24

  

Environmental Covenants

     50   

5.1.25

  

Mortgage Borrower Covenants

     52   

Section 5.2

  

Negative Covenants

     52   

5.2.1

  

Operation of Property

     52   

5.2.2

  

Liens

     52   

5.2.3

  

Dissolution

     52   

5.2.4

  

Change In Business

     53   

5.2.5

  

Debt Cancellation

     53   

5.2.6

  

Zoning

     53   

 

ii



--------------------------------------------------------------------------------

5.2.7

  

No Joint Assessment

     53   

5.2.8

  

ERISA

     53   

5.2.9

  

Transfers

     54   

5.2.10

  

Limitations on Distributions

     57   

5.2.11

  

Lost Note

     57   

5.2.12

  

Limitation on Securities Issuances

     57   

ARTICLE VI - INSURANCE; CASUALTY; CONDEMNATION

     58   

Section 6.1

  

Insurance

     58   

Section 6.2

  

Casualty

     58   

Section 6.3

  

Condemnation

     58   

Section 6.4

  

Restoration

     59   

ARTICLE VII - RESERVE FUNDS

     59   

Section 7.1

  

Transfer of Reserve Funds under Mortgage Loan

     59   

Section 7.2

  

Tax and Insurance Escrow Fund

     60   

Section 7.3

  

Replacements and Replacement Reserve

     60   

7.3.1

  

Replacement Reserve Fund

     60   

7.3.2

  

Disbursements from Replacement Reserve Account

     61   

7.3.3

  

Performance of Replacements

     62   

7.3.4

  

Failure to Make Replacements

     64   

7.3.5

  

Balance in the Replacement Reserve Account

     65   

7.3.6

  

Waiver of Deposits to the Replacement Reserve Account

     65   

Section 7.4

  

Rollover Reserve

     65   

7.4.1

  

Deposits to Rollover Reserve Fund

     65   

7.4.2

  

Withdrawal of Rollover Reserve Funds

     65   

7.4.3

  

Waiver of Rollover Reserve Fund

     65   

Section 7.5

  

Excess Cash Flow Reserve Fund

     66   

7.5.1

  

Deposits to Excess Cash Flow Reserve Fund

     66   

7.5.2

  

Release of Excess Cash Flow Reserve Funds

     67   

Section 7.6

  

Reserve Funds, Generally

     67   

ARTICLE VIII - DEFAULTS

     68   

Section 8.1

  

Event of Default

     68   

Section 8.2

  

Remedies

     70   

Section 8.3

  

Remedies Cumulative; Waivers

     73   

ARTICLE IX - SPECIAL PROVISIONS

     73   

Section 9.1

  

Securitization

     73   

9.1.1

  

Sale of Notes and Securitization

     73   

9.1.2

  

Securitization Costs

     75   

Section 9.2

  

Right to Release Information

     75   

Section 9.3

  

Exculpation

     75   

Section 9.4

  

Matters Concerning Manager

     75   

Section 9.5

  

Servicer

     75   

Section 9.6

  

Dissemination of Information

     76   

ARTICLE X - MISCELLANEOUS

     76   

Section 10.1

  

Survival

     76   

 

iii



--------------------------------------------------------------------------------

Section 10.2

  

Lender’s Discretion

     77   

Section 10.3

  

Governing Law

     77   

Section 10.4

  

Modification, Waiver in Writing

     77   

Section 10.5

  

Delay Not a Waiver

     77   

Section 10.6

  

Notices

     78   

Section 10.7

  

Trial by Jury

     79   

Section 10.8

  

Headings

     79   

Section 10.9

  

Severability

     79   

Section 10.10

  

Preferences

     79   

Section 10.11

  

Waiver of Notice

     79   

Section 10.12

  

Remedies of Borrower

     80   

Section 10.13

  

Expenses; Indemnity

     80   

Section 10.14

  

Schedules Incorporated

     81   

Section 10.15

  

Offsets, Counterclaims and Defenses

     81   

Section 10.16

  

No Joint Venture or Partnership; No Third Party .Beneficiaries

     81   

Section 10.17

  

Publicity

     82   

Section 10.18

  

Waiver of Marshalling of Assets

     82   

Section 10.19

  

Waiver of Counterclaim

     82   

Section 10.20

  

Conflict; Construction of Documents; Reliance

     82   

Section 10.21

  

Brokers and Financial Advisors

     83   

Section 10.22

  

Prior Agreements

     83   

Section 10.23

  

Liability

     83   

Section 10.24

  

Certain Additional Rights of Lender (VCOC)

     83   

Section 10.25

  

OFAC

     84   

Section 10.26

  

Duplicate Originals; Counterparts

     84   

ARTICLE XI - SPECIAL PROVISIONS

     84   

Section 11.1

  

The Mortgage Loan and Additional Matters

     84   

11.1.1

  

Compliance with Mortgage Loan Documents

     84   

11.1.2

  

Other Limitations

     85   

11.1.3

  

Additional Representations and Warranties

     86   

11.1.4

  

Mortgage Loan Defaults

     86   

11.1.5

  

Acquisition of the Mortgage Loan

     87   

11.1.6

  

Deed in Lieu of Foreclosure

     87   

11.1.7

  

Refinancing or Prepayment of the Mortgage Loan

     88   

11.1.8

  

Intercreditor Agreement

     88   

11.1.9

  

Independent Approval Rights

     88   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I    –    Rent Roll Schedule II    –    Organizational Chart of
Borrower

 

v



--------------------------------------------------------------------------------

MEZZANINE LOAN AGREEMENT

THIS MEZZANINE LOAN AGREEMENT, dated as of June 13, 2012 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between KEYBANK NATIONAL ASSOCIATION, a national banking
association, having an address at 11501 Outlook, Suite 300, Overland Park,
Kansas 66211 (together with its successors and assigns, “Lender”) and TNP SRT
PORTFOLIO II HOLDINGS, LLC, a Delaware limited liability company, having its
principal place of business 1900 Main Street, Suite 700, Irvine, California
92614 (“Borrower”).

W I T N E S S E T H:

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

ARTICLE I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION.

Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:

“Accrual Period” means the period commencing on and including the first
(1st) day of each calendar month during the term of the Loan and ending on and
including the final calendar date of such calendar month; however, the initial
Accrual Period shall commence on and include the Closing Date and shall end on
and include the final calendar date of the calendar month in which the Closing
Date occurs.

“Action” has the meaning set forth in Section 10.3 hereof.

“Additional Insolvency Opinion” means any subsequent Insolvency Opinion.

“Additional Permitted Transfer” has the meaning set forth in Section 5.2.9(f).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.



--------------------------------------------------------------------------------

“Affiliated Manager” means any Manager in which Mortgage Borrower, Borrower or
Guarantor has, directly or indirectly, any legal, beneficial or economic
interest.

“Aggregate Debt Service” means, with respect to any particular period of time,
the scheduled principal and interest payments due under the Note and the
Mortgage Note, in the aggregate.

“Annual Budget” means the operating budget, including all planned Capital
Expenditures, for the Property prepared by Mortgage Borrower in accordance with
the Mortgage Loan Agreement for the applicable Fiscal Year or other period.

“Anticipated Repayment Date” has the meaning set forth in the Note.

“Approved Annual Budget” has the meaning set forth in Section 5.1.10(f) hereof.

“Availability Threshold” has the meaning set forth in the Mortgage Loan
Agreement.

“Award” means any compensation paid by any Governmental Authority in connection
with a Condemnation.

“Bankruptcy Action” means with respect to any Person: (a) such Person filing a
voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (c) such Person filing an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (d) such Person consenting to or acquiescing in or joining in
an application for the appointment of a custodian, receiver, trustee, or
examiner for such Person or any portion of the Property; or (e) such Person
making an assignment for the benefit of creditors, or admitting, in writing or
in any legal proceeding, its insolvency or inability to pay its debts as they
become due.

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §101, et
seq., as the same may be amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights or any other Federal or state bankruptcy or insolvency law.

“Bi-Lo” has the meaning specified in Section 7.5(a) hereof.

“Bi-Lo Lease” has the meaning specified in Section 7.5(a) hereof.

“Bi-Lo/Kroger Rollover Reserve Account” has the meaning specified in
Section 7.5(a) hereof.

“Bi-Lo/Kroger Rollover Reserve Fund” has the meaning specified in Section 7.5(a)
hereof.

 

2



--------------------------------------------------------------------------------

“Bi-Lo Space” has the meaning specified in Section 7.5(a) hereof.

“Borrower” has the meaning set forth in the introductory paragraph hereto,
together with its successors and permitted assigns.

“Business Day” means a day upon which commercial banks are not authorized or
required by law to close in the city designated from time to time as the place
for receipt of payments.

“Capital Expenditures” means, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements).

“Cash Sweep Event” means the occurrence of: (a) an Event of Default; (b) any
Bankruptcy Action of Mortgage Borrower, Borrower or Manager; or (c) a DSCR
Trigger Event.

“Cash Sweep Event Cure” means (a) if the Cash Sweep Event is caused solely by
the occurrence of a DSCR Trigger Event, the achievement of a Debt Service
Coverage Ratio of 1.25 to 1.00 or greater for two (2) consecutive quarters based
upon the trailing six (6) month period immediately preceding the date of
determination, (b) if the Cash Sweep Event is caused by an Event of Default, the
acceptance by Lender of a cure of such Event of Default (which cure Lender is
not obligated to accept and may reject or accept in its discretion), or (c) if
the Cash Sweep Event is caused by a Bankruptcy Action of Manager, if Borrower
replaces the Manager with a Qualified Manager under a Replacement Management
Agreement within sixty (60) days of the occurrence of the Bankruptcy Action of
Manager; provided, however, that, such Cash Sweep Event Cure set forth in this
definition shall be subject to the following conditions: (i) no Event of Default
shall have occurred and be continuing under this Agreement or any of the other
Loan Documents, (ii) a Cash Sweep Event Cure may occur no more than a total of
two (2) times in the aggregate during the term of the Loan, and (iii) Borrower
shall have paid all of Lender’s reasonable expenses incurred in connection with
such Cash Sweep Event Cure including, reasonable attorney’s fees and expenses.

“Cash Sweep Period” means each period commencing on the occurrence of a Cash
Sweep Event and continuing until the earlier of (a) the Payment Date next
occurring following the related Cash Sweep Event Cure, or (b) until payment in
full of all principal and interest on the Loan and all other amounts payable
under the Loan Documents.

“Casualty” has the meaning set forth in Section 6.2 hereof.

“Closing Date” means the date of the funding of the Loan.

“Code” means the Internal Revenue Code of 1986, as amended, as it may be further
amended from time to time, and any successor statutes thereto, and applicable
U.S. Department of Treasury regulations issued pursuant thereto in temporary or
final form.

“Collateral” has the meaning set forth in the Pledge Agreement.

 

3



--------------------------------------------------------------------------------

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
“Controlled” and “Controlling” have correlative meanings.

“Control Acknowledgment” means that certain Control Acknowledgment and Agreement
executed this same date for the benefit of Lender.

“Current Owner” has the meaning set forth in Section 5.2.9(f).

“Debt” means the outstanding principal amount set forth in, and evidenced by,
this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including any Yield Maintenance Amount) due to
Lender in respect of the Loan under the Note, this Agreement, the Pledge
Agreement or any other Loan Document.

“Debt Service” means, with respect to any particular period of time, the sum of
scheduled interest payments due under the Note.

“Debt Service Coverage Ratio” means a ratio for the applicable period in which:

(a) the numerator is the Net Operating Income (excluding interest on credit
accounts and using annualized operating expenses for any recurring expenses not
paid monthly (e.g., Taxes and Insurance Premiums)) for such period as set forth
in the statements required hereunder, without deduction for (i) actual
management fees incurred in connection with the operation of the Property, or
(ii) amounts paid to the Mortgage Loan Reserve Funds and the Reserve Funds, less
(A) management fees equal to the greater of (1) assumed management fees of 5% of
Gross Income from Operations and (2) the actual management fees incurred,
(B) annual Replacement Reserve Fund contributions equal to $87,072.00,
(C) annual Rollover Reserve Fund contributions equal to $212,400.00, and
(D) annual Bi-Lo/Kroger Reserve Fund contributions equal to $122,053.00; and

(b) the denominator is the Aggregate Debt Service for such period.

“Default” means the occurrence of any event hereunder or under any other Loan
Document which, but for the giving of notice or passage of time, or both, would
be an Event of Default.

“Default Rate” means, with respect to the Loan, a rate per annum equal to the
lesser of (a) the Maximum Legal Rate or (b) five percent (5%) above the Interest
Rate.

 

4



--------------------------------------------------------------------------------

“Disclosure Documents” means, collectively and as applicable, any offering
circular, prospectus, prospectus supplement, private placement memorandum or
other offering document, in each case, in connection with a Securitization.

“Division” shall mean an administrative or operating unit of a Person as opposed
to a separate entity wholly or partially owned by such Person.

“DSCR Trigger Event” has the meaning set forth in the Mortgage Loan Agreement.

“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000.00
and subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

“Eligible Institution” means KeyBank National Association or a depository
institution or trust company insured by the Federal Deposit Insurance
Corporation, the short term unsecured debt obligations or commercial paper of
which are rated at least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in
the case of accounts in which funds are held for thirty (30) days or less (or,
in the case of accounts in which funds are held for more than thirty (30) days,
the long-term unsecured debt obligations of which are rated at least “AA-” by
Fitch and S&P and “Aa3” by Moody’s).

“Embargoed Person” means any Person, entity or government subject to trade
restrictions under U.S. law, including The USA PATRIOT Act (including the anti
terrorism provisions thereof), the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any Executive Orders or regulations promulgated thereunder including
those related to Specially Designated Nationals and Specially Designated Global
Terrorists, with the result that the investment in Borrower or Guarantor, as
applicable (whether directly or indirectly), is prohibited by law or the Loan
made by the Lender is in violation of law.

“Environmental Indemnity” means that certain Environmental Indemnity Agreement,
dated as of the date hereof, executed by Borrower and Guarantor in connection
with the Loan for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law,
relating to protection of human health or the environment, relating to Hazardous
Substances, relating to liability for or costs of Remediation or prevention of
Releases of Hazardous Substances or relating to liability for or costs of other
actual or threatened danger to human health or the environment.

 

5



--------------------------------------------------------------------------------

Environmental Law includes, but is not limited to, the following statutes, as
amended, any successor thereto, and any regulations promulgated pursuant
thereto, and any state or local statutes, ordinances, rules, regulations and the
like addressing similar issues: the Comprehensive Environmental Response,
Compensation and Liability Act; the Emergency Planning and Community
Right-to-Know Act; the Hazardous Substances Transportation Act; the Resource
Conservation and Recovery Act (including Subtitle I relating to underground
storage tanks); the Solid Waste Disposal Act; the Clean Water Act; the Clean Air
Act; the Toxic Substances Control Act; the Safe Drinking Water Act; the
Occupational Safety and Health Act; the Federal Water Pollution Control Act; the
Federal Insecticide, Fungicide and Rodenticide Act; the Endangered Species Act;
the National Environmental Policy Act; and the River and Harbors Appropriation
Act. Environmental Law also includes, but is not limited to, any present and
future federal, state and local laws, statutes, ordinances, rules, regulations
and the like, as well as common law: conditioning transfer of property upon a
negative declaration or other approval of a governmental authority of the
environmental condition of the Property; requiring notification or disclosure of
Releases of Hazardous Substances or other environmental condition of the
Property to any governmental authority or other Person, whether or not in
connection with transfer of title to or interest in property; imposing
conditions or requirements in connection with permits or other authorization for
lawful activity; relating to nuisance, trespass or other causes of action
related to the Property; or relating to wrongful death, personal injury, or
property or other damage in connection with any physical condition or use of the
Property.

“Environmental Lien” has the meaning set forth in Section 5.1.24 hereof.

“Equity Interests” means (a) partnership interests (whether general or limited)
in an entity that is a partnership; (b) membership interests in an entity that
is a limited liability company; or (c) the shares or stock interests in an
entity that is a corporation.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

“Event of Default” has the meaning set forth in Section 8.1(a) hereof.

“Excess Cash Flow” has the meaning set forth in the Mezzanine Cash Management
Agreement.

“Excess Cash Flow Reserve Account” has the meaning set forth in Section 7.6
hereof.

“Excess Cash Flow Reserve Fund” has the meaning set forth in Section 7.6 hereof.

“Extraordinary Expense” has the meaning set forth in Section 5.1.10(g) hereof.

“Fiscal Year” means each twelve (12) month period commencing on January 1 and
ending on December 31 during each year of the term of the Loan.

“Fitch” means Fitch, Inc.

“GAAP” means generally accepted accounting principles in the United States of
America as of the date of the applicable financial report.

 

6



--------------------------------------------------------------------------------

“Governing State” has the meaning set forth is Section 10.3 hereof.

“Governmental Authority” means any court, board, agency, commission, office or
other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

“Gross Income from Operations” means, during any period, all sustainable income
as reported on the financial statements delivered by Mortgage Borrower in
accordance with the Mortgage Loan Agreement, computed in accordance with GAAP,
derived from the ownership and operation of the Property from whatever source
during such period, including, (i) Rents from Tenants that are in occupancy,
open for business and paying full contractual rent without right of offset or
credit, (ii) utility charges, (iii) escalations, (iv) forfeited security
deposits, (v) interest on credit accounts, (vi) service fees or charges,
(vii) license fees, (viii) parking fees, (ix) rent concessions or credits,
(x) income from vending machines, (xi) business interruption or other loss of
income or rental insurance proceeds, (xii) other required pass-throughs and
(xii) interest on Reserve Funds, if any, but excluding (i) Rents from
month-to-month Tenants, Tenants during a free-rent period, or Tenants that are
included in any Bankruptcy Action, (ii) sales, use and occupancy or other taxes
on receipts required to be accounted for by Mortgage Borrower to any
Governmental Authority, (iii) refunds and uncollectible accounts, (iv) sales of
furniture, fixtures and equipment, (v) insurance proceeds (other than business
interruption or other loss of income or rental insurance), (vi) Awards,
(vii) unforfeited security deposits, (viii) utility and other similar deposits
and (ix) any disbursements to Mortgage Borrower from the Mortgage Loan Reserve
Funds, if any. Gross income shall not be diminished as a result of the Security
Instrument or the creation of any intervening estate or interest in the Property
or any part thereof.

“Guarantor” means TNP Strategic Retail Trust, Inc., a Maryland corporation.

“Guaranty” means that certain Guaranty Agreement, dated as of the date hereof,
executed and delivered by Guarantor in connection with the Loan to and for the
benefit of Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

“Hazardous Substances” means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, or words
of similar meaning or regulatory effect under any present or future
Environmental Laws or that may have a negative impact on human health or the
environment, including petroleum and petroleum products, asbestos and
asbestos-containing materials, polychlorinated biphenyls, lead, radon,
radioactive materials, flammables, explosives, mold, mycotoxins, microbial
matter and airborne pathogens (naturally occurring or otherwise), but excluding
substances of kinds and in amounts ordinarily and customarily used or stored in
similar properties for the purpose of cleaning or other maintenance or
operations and otherwise in compliance with all Environmental Laws.

“Immediate Family Member” has the meaning set forth in Section 5.2.9(f).

“Improvements” has the meaning set forth in the granting clause of the Security
Instrument.

 

7



--------------------------------------------------------------------------------

“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including amounts for borrowed money and indebtedness in the form of mezzanine
debt or preferred equity); (b) obligations evidenced by bonds, debentures,
notes, or other similar instruments; (c) obligations for the deferred purchase
price of property or services (including trade obligations); (d) obligations
under letters of credit; (e) obligations under acceptance facilities; (f) all
guaranties, endorsements (other than for collection or deposit in the ordinary
course of business) and other contingent obligations to purchase, to provide
funds for payment, to supply funds, to invest in any Person or entity, or
otherwise to assure a creditor against loss; and (g) obligations secured by any
Liens, whether or not the obligations have been assumed (other than the
Permitted Encumbrances).

“Indemnified Liabilities” has the meaning set forth in Section 10.13(b) hereof.

“Indemnified Parties” means Lender and, its designee, (whether or not it is the
Lender), any Affiliate of Lender that has filed any registration statement
relating to the Securitization or has acted as the sponsor or depositor in
connection with the Securitization, any Affiliate of Lender that acts as an
underwriter, placement agent or initial purchaser of Securities issued in the
Securitization, any other co underwriters, co placement agents or co initial
purchasers of Securities issued in the Securitization, and each of their
respective officers, directors, partners, employees, representatives, agents and
Affiliates and each Person or entity who Controls any such Person within the
meaning of Section 15 of the Securities Act of 1933 as amended or Section 20 of
the Security Exchange Act of 1934 as amended, any Person who is or will have
been involved in the origination of the Loan, any Person who is or will have
been involved in the servicing of the Loan secured hereby, any Person in whose
name the encumbrance created by the Security Instrument is or will have been
recorded, any Person who may hold or acquire or will have held a full or partial
interest in the Loan secured hereby (including investors or prospective
investors in the Securities, as well as custodians, trustees and other
fiduciaries who hold or have held a full or partial interest in the Loan secured
hereby for the benefit of third parties) as well as the respective directors,
officers, shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns of any and all of the foregoing (including any other Person who
holds or acquires or will have held a participation or other full or partial
interest in the Loan, whether during the term of the Loan or as a part of or
following a foreclosure of the Loan and including any successors by merger,
consolidation or acquisition of all or a substantial portion of Lender’s assets
and business).

“Independent Director” means a natural Person who (a) is not at the time of
initial appointment, or at any time while serving in such capacity, and is not,
and has never been, and shall not while serving as Independent Director be:
(i) a stockholder, director (with the exception of serving as the Independent
Director of Borrower), officer, employee, partner, member (other than a “special
member” or “springing member”), manager, attorney or counsel of Borrower, equity
owners of Borrower or Guarantor or any Affiliate of Borrower or Guarantor;
(ii) a customer, supplier or other person who derives any of its purchases or
revenues from its activities with Borrower or Guarantor, equity owners of
Borrower or Guarantor or any Affiliate of Borrower or Guarantor; (iii) a Person
Controlling or under common Control with any such stockholder, director,
officer, employee, partner, member, manager, attorney, counsel, equity owner,
customer, supplier or other Person; or (iv) a member of the immediate family of
any such

 

8



--------------------------------------------------------------------------------

stockholder, director, officer, employee, partner, member, manager, attorney,
counsel, equity owner, customer, supplier or other Person and (b) has (i) prior
experience as an independent director or independent manager for a corporation,
a trust or limited liability company whose charter documents required the
unanimous consent of all independent directors or independent managers thereof
before such corporation, trust or limited liability company could consent to the
institution of bankruptcy or insolvency proceedings against it or could file a
petition seeking relief under any applicable federal or state law relating to
bankruptcy and (ii) at least three years of employment experience with one or
more nationally-recognized companies that provides, inter alia, professional
independent directors or independent managers in the ordinary course of their
respective business to issuers of securitization or structured finance
instruments, agreements or securities or lenders originating commercial real
estate loans for inclusion in securitization or structured finance instruments,
agreements or securities (a “Professional Independent Director”) and is at all
times during his or her service as an Independent Director of Borrower an
employee of such a company or companies. A natural Person who satisfies the
foregoing definition except for being (or having been) the independent director
or independent manager of a “special purpose entity” affiliated with Borrower
(provided such affiliate does not or did not own a direct or indirect equity
interest in an Borrower) shall not be disqualified from serving as an
Independent Director, provided that such natural Person satisfies all other
criteria set forth above and that the fees such individual earns from serving as
independent director or independent manager of affiliates of Borrower or in any
given year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year. A natural Person who satisfies the
foregoing definition other than subparagraph (a)(ii) shall not be disqualified
from serving as an Independent Director of Borrower if such individual is a
Professional Independent Director and such individual complies with the
requirements of the previous sentence.

“Individual Property” shall mean each parcel of real property, the Improvements
thereon and all personal property owned by Mortgage Borrower and encumbered by
the applicable Security Instrument, together with all rights pertaining to such
property and Improvements, as more particularly described in the granting
clauses of the applicable Security Instrument and referred to therein as the
“Property”; which shall include (a) that certain property commonly known as
Florissant Marketplace located at 8200 and 8182 N. Lindbergh Boulevard,
Florissant, Missouri; (b) that certain property commonly known as Bi-Lo Grocery
Store located at 1436 J A Cochran Bypass, Chester, South Carolina; (c) that
certain property commonly known as Ensenada Square located at 301 South Bowen
Road, Arlington, Texas; (d) that certain property commonly known as Morningside
Marketplace located at 14574 Baseline Avenue, Fontana, California; and (e) that
certain property commonly known as Shops at Turkey Creek located at 10911 Turkey
Drive, Knoxville, Tennessee.

“Initial Interest Payment Per Diem” means $555.56

“Insolvency Opinion” means that certain non-consolidation opinion letter dated
the date hereof delivered by Kaplan Voekler Cunningham & Frank, PLC in
connection with the Loan.

“Insurance Premiums” has the meaning set forth in Section 5.1(b) of the Mortgage
Loan Agreement.

 

9



--------------------------------------------------------------------------------

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the date hereof between Lender and Mortgage Lender, as may be amended or
modified.

“Interest Rate” means: (i) from and after the date hereof through and including
the Anticipated Repayment Date, a rate of ten percent (10%) per annum; and
(ii) after the Anticipated Repayment Date, a rate of fifteen percent (15%) per
annum.

“Kroger” has the meaning specified in Section 7.5(a) hereof.

“Kroger Lease” has the meaning specified in Section 7.5(a) hereof.

“Kroger Space” has the meaning specified in Section 7.5(a) hereof.

“Late Charge” has the meaning set forth in Section 5 of the Note.

“Lease” means any lease, sublease or subsublease, letting, license, concession
or other agreement (whether written or oral and whether now or hereafter in
effect) pursuant to which any Person is granted a possessory interest in, or
right to use or occupy all or any portion of any space in the Property by or on
behalf of Borrower, and (a) every modification, amendment or other agreement
relating to such lease, sublease, subsublease, or other agreement entered into
in connection with such lease, sublease, subsublease, or other agreement and
(b) every guarantee of the performance and observance of the covenants,
conditions and agreements to be performed and observed by the other party
thereto.

“Legal Requirements” means, all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Property or
any part thereof, or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting Borrower, the Mortgage Borrower, the Property or any part thereof,
including any which may (a) require repairs, modifications or alterations in or
to the Property or any part thereof, or (b) in any way limit the use and
enjoyment thereof.

“Lender” has the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

“Lien” means, any mortgage, deed of trust, deed to secure debt, indemnity deed
of trust, lien, pledge, hypothecation, assignment, security interest, or any
other encumbrance, charge or transfer of, on or affecting Mortgage Borrower,
Borrower, the Property, or the Collateral, any portion thereof or any interest
therein, including any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

“Liquidation Event” shall have the meaning set forth in Section 2.5(a) hereof.

 

10



--------------------------------------------------------------------------------

“Loan” means the loan made by Lender to Borrower pursuant to this Agreement.

“Loan Documents” means, collectively, this Agreement, the Note, the Pledge
Agreement, the Guaranty, the Subordination of Management Agreement, the
Environmental Indemnity Agreement, the Proxy Agreement, Control Acknowledgment,
Mezzanine Cash Management Agreement, and all other documents now or hereafter
executed and/or delivered in connection with the Loan.

“Lockbox Account” has the meaning set forth in the Mortgage Loan Agreement.

“Lockbox Agreement” has the meaning set forth in the Mortgage Loan Agreement.

“Lockbox Bank” has the meaning set forth in the Mortgage Loan Agreement.

“Management Agreement” means, individually or collectively (as the context may
require), each management agreement entered into by and between Mortgage
Borrower and Manager, pursuant to which Manager is to provide management and
other services with respect to the Property, or, if the context requires, a
Qualified Manager who is managing the Property in accordance with the terms and
provisions of the Mortgage Loan Agreement.

“Manager” means TNP Property Manager, LLC, or if the context requires, a
Qualified Manager who is managing the Property in accordance with the terms and
provisions of this Agreement pursuant to a Replacement Management Agreement.

“Material Action” means to consolidate or merge Borrower with or into any
Person, or sell all or substantially all of the assets of Borrower, or to
institute proceedings to have Borrower be adjudicated bankrupt or insolvent, or
consent to the institution of bankruptcy or insolvency proceedings against
Borrower or file a petition seeking, or consent to, reorganization or relief
with respect to Borrower under any applicable federal or state law relating to
bankruptcy, or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of Borrower or a substantial
part of its property, or make any assignment for the benefit of creditors of
Borrower, or admit in writing Borrower’s inability to pay its debts generally as
they become due, or take action in furtherance of any such action, or, to the
fullest extent permitted by law, dissolve or liquidate Borrower.

“Maturity Date” means July 1, 2019, or such other date on which the final
payment of principal of the Note becomes due and payable as therein or herein
provided, whether at such stated maturity date, by declaration of acceleration,
or otherwise.

“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or the other Loan Documents, under the laws of such state or states whose laws
are held by any court of competent jurisdiction to govern the interest rate
provisions of the Loan.

“Mezzanine Cash Management Agreement” means the Mezzanine Cash Management
Agreement, dated the date of this Agreement, among Borrower, Manager, Mortgage
Borrower, Lender and Mortgage Lender, together with any extensions, renewals,
amendments or modifications thereof.

 

11



--------------------------------------------------------------------------------

“Mezzanine Collection Account” shall mean the Eligible Account at a bank
acceptable to Lender in the name of Lender as secured party, in which it has
sole dominion and control, in which the Monthly Debt Service Payment Amount is
deposited each month in accordance with the Mortgage Loan Documents.

“Monthly Debt Service Payment Amount” has the meaning set forth in the Note.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Borrower” means TNP SRT Portfolio II, LLC, a Delaware limited
liability company.

“Mortgage Borrower Company Agreement” means the Operating Agreement of Mortgage
Borrower.

“Mortgage Cash Management Account” means the Cash Management Account, as defined
in the Mortgage Loan Agreement.

“Mortgage Cash Management Agreement” means the Cash Management Agreement, as
defined in the Mortgage Loan Agreement.

“Mortgage Cash Management System” shall have the meaning set forth in Section
2.5.2(c).

“Mortgage Lender” means KeyBank National Association, N.A., and its successors
and assigns.

“Mortgage Loan” means the $26,000,000.00 loan from Mortgage Lender to Mortgage
Borrower pursuant to the Mortgage Loan Documents.

“Mortgage Loan Accounts” shall have the meaning set forth in Section 2.6.2(a).

“Mortgage Loan Agreement” means that certain Loan Agreement dated of even date
herewith between Mortgage Lender and Mortgage Borrower.

“Mortgage Loan Default” means an “Event of Default” as defined in the Mortgage
Loan Agreement.

“Mortgage Loan Documents” means the Loan Documents, as defined in the Mortgage
Loan Agreement.

“Mortgage Loan Reserve Funds” means the “Reserve Funds” as defined in the
Mortgage Loan Agreement.

“Mortgage Note” means the Promissory Note evidencing the Mortgage Loan.

 

12



--------------------------------------------------------------------------------

“Net Cash Flow” means, with respect to the Property for any period, the amount
obtained by subtracting Operating Expenses and Capital Expenditures for such
period from Gross Income from Operations for such period.

“Net Liquidation Proceeds After Debt Service” shall mean, with respect to any
Liquidation Event, all amounts paid to or received by or on behalf of Mortgage
Borrower in connection with such Liquidation Event, including proceeds of any
sale, refinancing or other disposition or liquidation, less (a) Lender’s and/or
Mortgage Lender’s reasonable costs incurred in connection with the recovery
thereof, (b) the costs incurred by Mortgage Borrower in connection with a
Restoration of all or any portion of an Individual Property made in accordance
with the Mortgage Loan Documents, (c) amounts required or permitted to be
deducted therefrom and amounts paid pursuant to the Mortgage Loan Documents to
Mortgage Lender, (d) in the case of a foreclosure sale, disposition or Transfer
of each applicable Individual Property in connection with realization thereon
following an Event of Default under the Mortgage Loan, such reasonable and
customary costs and expenses of sale or other disposition (including attorneys’
fees and brokerage commissions), (e) in the case of a foreclosure sale, such
costs and expenses incurred by Mortgage Lender under the Mortgage Loan Documents
as Mortgage Lender shall be entitled to receive reimbursement for under the
terms of the Mortgage Loan Documents, (f) in the case of a refinancing of the
Mortgage Loan, such costs and expenses (including attorneys’ fees) of such
refinancing as shall be reasonably approved by Lender, (g) in the case of a sale
of any Individual Property in accordance with the provisions of the Mortgage
Loan Agreement, such fees, costs and expenses (including attorneys’ fees) of
such sale as shall be reasonably approved by Lender and (h) the amount of any
prepayments required pursuant to the Mortgage Loan Documents, and/or the Loan
Documents, in connection with any such Liquidation Event.

“Net Operating Income” means the amount obtained by subtracting Operating
Expenses from Gross Income from Operations.

“Net Proceeds” has the meaning set forth in the Mortgage Loan Agreement.

“Note” means that certain Promissory Note, dated the date hereof, in the
principal amount of $2,000,000.00, made by Borrower in favor of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“OFAC” has the meaning set forth in Section 10.25 hereof.

“Officer’s Certificate” means a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower or the general partner,
managing member or sole member of Borrower, as applicable.

“Operating Expenses” means the total of all expenditures, computed in accordance
with GAAP, of whatever kind relating to the operation, maintenance and
management of the Property that are incurred by Mortgage Borrower on a regular
monthly or other periodic basis, including, bad debt, utilities, ordinary
repairs and maintenance, insurance, license fees, property taxes and
assessments, advertising expenses, management fees, payroll and related taxes,
computer processing charges, operational equipment or other lease payments as
approved by Mortgage Lender, and other similar costs, but excluding
depreciation, debt service under the Mortgage Loan Documents, Capital
Expenditures and contributions to the Mortgage Loan Accounts.

 

13



--------------------------------------------------------------------------------

“Original Principal Amount” means $2,000,000.00.

“Other Charges” means all ground rents, maintenance charges, impositions other
than Taxes, and any other charges, including vault charges and license fees for
the use of vaults, chutes and similar areas adjoining the Property, now or
hereafter levied or assessed or imposed against the Property or any part
thereof.

“Outstanding Principal Balance” or “OPB” means the portion of the Original
Principal Amount that remains outstanding from time to time

“Payment Date” means the first (1st) day of each calendar month during the term
of the Loan.

“Permitted Encumbrances” means, (a) with respect to the Collateral, the Liens
created by the Loan Documents and (b) with respect to the Property only,
collectively, (i) the Liens and security interests created by the Mortgage Loan
Documents, (ii) all Liens, encumbrances and other matters disclosed in the Title
Insurance Policy, (iii) Liens, if any, for Taxes imposed by any Governmental
Authority not yet due or delinquent, and (iv) such other title and survey
exceptions as Lender has approved or may approve in writing in Lender’s
discretion, which Permitted Encumbrances in the aggregate do not materially
adversely affect the value or use of the Property, Mortgage Borrower’s ability
to pay the Mortgage Loan obligations as they become due, or Borrower’s ability
to repay the Loan when it becomes due.

“Permitted Investments” means any one or more of the following obligations or
securities acquired at a purchase price of not greater than par, including those
issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment Date following the
date of acquiring such investment and meeting one of the appropriate standards
set forth below:

(i) obligations of, or obligations fully guaranteed as to payment of principal
and interest by, the United States or any agency or instrumentality thereof
provided such obligations are backed by the full faith and credit of the United
States of America including obligations of: the U.S. Treasury (all direct or
fully guaranteed obligations), the Farmers Home Administration (certificates of
beneficial ownership), the General Services Administration (participation
certificates), the U.S. Maritime Administration (guaranteed Title XI financing),
the Small Business Administration (guaranteed participation certificates and
guaranteed pool certificates), the U.S. Department of Housing and Urban
Development (local authority bonds) and the Washington Metropolitan Area Transit
Authority (guaranteed transit bonds); provided, however, that the investments
described in this clause must (A) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (B) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

14



--------------------------------------------------------------------------------

(ii) Federal Housing Administration debentures;

(iii) obligations of the following United States government sponsored agencies:
Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(iv) federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, the short term obligations of which at all times are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency in the highest short
term rating category and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

(v) fully Federal Deposit Insurance Corporation-insured demand and time deposits
in, or certificates of deposit of, or bankers’ acceptances issued by, any bank
or trust company, savings and loan association or savings bank, the short term
obligations of which at all times are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Rating Agencies, rated
by at least one Rating Agency in the highest short term rating category and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

15



--------------------------------------------------------------------------------

(vi) debt obligations with maturities of not more than 365 days and at all times
rated by each Rating Agency (or, if not rated by all Rating Agencies, rated by
at least one Rating Agency and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities) in its highest long-term unsecured
rating category; provided, however, that the investments described in this
clause must (A) have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(vii) commercial paper (including both non interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) with maturities of not
more than 365 days and that at all times is rated by each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest short-term unsecured debt rating;
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

(viii) units of taxable money market funds, which funds are regulated investment
companies, seek to maintain a constant net asset value per share and invest
solely in obligations backed by the full faith and credit of the United States,
which funds have the highest rating available from each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds; and

(ix) any other security, obligation or investment which has been approved as a
Permitted Investment in writing by (a) Lender and (b) each Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities by such Rating Agency;

 

16



--------------------------------------------------------------------------------

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.

“Permitted Transfer” means any of the following: (a) any transfer, directly as a
result of the death of a natural person, of stock, membership interests,
partnership interests or other ownership interests previously held by the
decedent in question to the Person or Persons lawfully entitled thereto, (b) any
transfer, directly as a result of the legal incapacity of a natural person, of
stock, membership interests, partnership interests or other ownership interests
previously held by such natural person to the Person or Persons lawfully
entitled thereto, (c) subject to Section 5.1.20, any public issuance of
non-Controlling interests in TNP, (d) subject to Section 5.1.20, any issuance of
non-Controlling interest in TNP to employees or other Persons affiliated with
TNP pursuant to employee or director compensation programs, (e) subject to
Section 5.1.20, any issuance of non-Controlling interests in TNP in connection
with the conversion of limited partnership interests in Operating Partnership,
(f) subject to Section 5.1.20, any issuance of non-Controlling interests in TNP
in connection with a dividend reinvestment plan sponsored by TNP, (g) subject to
Section 5.1.20, any private sale or transfer of non-Controlling interests in TNP
through a transaction brokered by a FINRA licensed broker dealer, (h) the
issuance of limited partnership interests in Operating Partnership to TNP, and
(i) subject to Section 5.1.20, any private sale or transfer of non-Controlling
limited partnership interests in Operating Partnership; provided that as to
clauses (c) through (i), at all times TNP must continue to (A) Control Operating
Partnership, (B) own one hundred percent (100%) of the general partnership
interests in Operating Partnership and (C) own, directly or indirectly, at least
fifty-one percent (51%) of the limited partnership interest in Operating
Partnership.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” has the meaning set forth in the granting clause of the
Security Instrument.

“Pledge Agreement” means the Pledge and Security Agreement dated on this same
date made by Pledgor in favor of Lender.

“Pledgor” means Borrower and any other Person that is a pledgor under the Pledge
Agreement.

“Policies” has the meaning set forth in Section 6.1(b) of the Mortgage Loan
Agreement.

“Policy” has the meaning set forth in Section 6.1(b) of the Mortgage Loan
Agreement.

“Property” means the parcel(s) of real property, the Improvements thereon and
all personal property owned by Mortgage Borrower and encumbered by the Security
Instrument, together with all rights pertaining to such property and
Improvements, as more particularly described in the granting clauses of the
Security Instrument and referred to therein as the “Property”.

 

17



--------------------------------------------------------------------------------

“Provided Information” means any and all financial and other information
provided to Lender at any time prepared by, or on behalf of, Borrower, Mortgage
Borrower, Guarantor and/or Manager.

“Proxy Agreement” means that certain Irrevocable Proxy Agreement entered into
the same date herewith for the benefit of Lender.

“Qualified Manager” means either (a) Manager; or (b) in the reasonable judgment
of Lender, a reputable and experienced management organization (which may be an
Affiliate of Borrower) possessing experience in managing properties similar in
size, scope, use and value as the Property, provided, that, if required by
Lender, Borrower shall have obtained (i) prior written confirmation from the
applicable Rating Agencies that management of the Property by such entity will
not cause a downgrade, withdrawal or qualification of the then current ratings
of the Securities or any class thereof and (ii) if such entity is an Affiliate
of Borrower, an Additional Insolvency Opinion.

“Rating Agencies” means each of S&P, Moody’s, Fitch, and Realpoint or any other
nationally recognized statistical rating agency which has been approved by
Lender and designated by Lender to assign a rating to the Securities.

“Realpoint” means Realpoint, LLC, a Pennsylvania limited liability company.

“Release” of any Hazardous Substance includes but is not limited to any release,
deposit, discharge, emission, leaking, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances.

“Remediation” includes any response, remedial, removal, or corrective action,
any activity to cleanup, detoxify, decontaminate, contain or otherwise remediate
any Hazardous Substance, any actions to prevent, cure or mitigate any Release of
any Hazardous Substance, any action to comply with any Environmental Laws or
with any permits issued pursuant thereto, any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing, laboratory or other
analysis, or evaluation relating to any Hazardous Substances.

“REMIC Trust” means a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note or a portion thereof.

“Rents” means, all rents (including percentage rents), rent equivalents, moneys
payable as damages or in lieu of rent or rent equivalents, royalties (including
all oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, payments (including payments in connection with the exercise
of any purchase option or termination rights), deposits (including security,
utility and other deposits), accounts, cash, issues, profits, charges for
services rendered, all other amounts payable as rent under any Lease or other
agreement relating to the Property, including charges for electricity, oil, gas,
water, steam, heat, ventilation, air-conditioning and any other energy,
telecommunication, telephone, utility or similar items or time use charges, HVAC
equipment charges, sprinkler charges, escalation charges, license fees,

 

18



--------------------------------------------------------------------------------

maintenance fees, charges for Taxes, operating expenses or other reimbursables
payable to Mortgage Borrower (or to the Manager for the account of Mortgage
Borrower) under any Lease, and other consideration of whatever form or nature
received by or paid to or for the account of or benefit of Mortgage Borrower or
its agents or employees from any and all sources arising from or attributable to
the Property.

“Replacement Management Agreement” means, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager, which management agreement shall be reasonably acceptable to
Lender in form and substance, provided, with respect to this subclause (ii),
Lender, at its option, may require that Mortgage Borrower shall have obtained
prior written confirmation from the applicable Rating Agencies that such
management agreement will not cause a downgrade, withdrawal or qualification of
the then current rating of the Securities or any class thereof and (b) an
assignment of management agreement and subordination of management fees
substantially in the form then used by Lender (or of such other form and
substance reasonably acceptable to Lender).

“Replacement Reserve Account” has the meaning set forth in Section 7.3.1 hereof.

“Replacement Reserve Fund” has the meaning set forth in Section 7.3.1 hereof.

“Replacement Reserve Monthly Deposit” has the meaning set forth in Section 7.3.1
hereof.

“Replacements” has the meaning set forth in Section 7.3.1 hereof.

“Required Repair Account” has the meaning set forth in the Mortgage Loan
Agreement.

“Required Repair Fund” has the meaning set forth in the Mortgage Loan Agreement.

“Reserve Funds” means, collectively, the Tax and Insurance Escrow Fund, the
Replacement Reserve Fund, the Required Repair Fund, the Rollover Reserve Fund,
the Excess Cash Flow Reserve Fund, the Bi-Lo/Kroger Rollover Reserve Fund, any
other Mortgage Loan Reserve Fund and any other escrow fund established by this
Agreement or the other Loan Documents.

“Restoration” means the repair and restoration of the Property (or the
applicable portion thereof) after a Casualty or Condemnation as nearly as
possible to the condition the Property (or applicable portion thereof) was in
immediately prior to such Casualty or Condemnation, with such alterations as may
be reasonably approved by Lender.

“Restricted Party” means (a) Borrower, Mortgage Borrower, any Guarantor, and any
Affiliated Manager and (b) any shareholder, partner, member, non-member manager,
any direct or indirect legal or beneficial owner of, Borrower, any Guarantor
(other than any shareholder or any other direct or indirect legal or beneficial
owner of interests in TNP and other than Persons that are indirect legal or
beneficial owners of Borrower solely by being a shareholder of TNP; provided,
however, that any shareholder or any other direct or indirect legal or
beneficial owner

 

19



--------------------------------------------------------------------------------

of interests in TNP that owns nine and nine-tenths percent (9.9%) or more of the
outstanding stock of TNP is deemed to be a Restricted Party), any Affiliated
Manager or any non-member manager.

“Rollover Reserve Account” has the meaning set forth in Section 7.4.1 hereof.

“Rollover Reserve Fund” has the meaning set forth in Section 7.4.1 hereof.

“S&P” means Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

“Sale or Pledge” means a voluntary or involuntary sale, conveyance, assignment,
transfer, encumbrance, pledge, grant of option or other transfer or disposal of
a legal or beneficial interest, whether direct or indirect.

“Securities” has the meaning set forth in Section 9.1.1 hereof.

“Securitization” has the meaning set forth in Section 9.1.1 hereof.

“Security Instrument” means the Security Instrument as defined in the Mortgage
Loan Agreement.

“Servicer” has the meaning set forth in Section 9.5 hereof.

“Servicing Agreement” has the meaning set forth in Section 9.5 hereof.

“Severed Loan Documents” has the meaning set forth in Section 8.2(c) hereof.

“Special Purpose Entity” means a corporation, limited partnership or limited
liability company that, since the date of its formation and at all times on and
after the date thereof, has complied with and shall at all times comply with the
following requirements unless it has received either prior consent to do
otherwise from Lender or a permitted administrative agent thereof, or, while the
Loan is securitized, confirmation from each of the applicable Rating Agencies
that such noncompliance would not result in the requalification, withdrawal, or
downgrade of the ratings of any Securities or any class thereof:

(i) is and shall be organized solely for the purpose of, owning, holding,
selling, transferring, exchanging, managing and operating the Collateral,
entering into and performing its obligations under the Loan Documents with
Lender, refinancing the Collateral in connection with a permitted repayment of
the Loan, and transacting lawful business that is incident, necessary and
appropriate to accomplish the foregoing;

(ii) has not engaged and shall not engage in any business unrelated to the
acquisition, ownership, management or operation of the Collateral, as
applicable;

(iii) does not have, shall not have and at no time had any assets other than the
Collateral;

 

20



--------------------------------------------------------------------------------

(v) has not engaged in, sought, consented or permitted to and shall not engage
in, seek, consent to or permit (A) any dissolution, winding up, liquidation,
consolidation or merger, or (B) any sale or other transfer of all or
substantially all of its assets or any sale of assets outside the ordinary
course of its business, except as permitted by the Loan Documents;

(vi) shall not cause, consent to or permit any amendment of its limited
partnership agreement, articles of incorporation, articles of organization,
certificate of formation, operating agreement or other formation document or
organizational document (as applicable) with respect to the matters set forth in
this definition;

(vii) if such entity is a limited partnership, has and shall have at least one
general partner and has and shall have, as its only general partners, Special
Purpose Entities each of which (A) is a corporation or single-member Delaware
limited liability company, (B) has one Independent Directors, and (C) holds a
direct interest as general partner in the limited partnership of not less than
0.5%;

(viii) if such entity is a corporation, has and shall have at least one
Independent Director, and shall not cause or permit the board of directors of
such entity to take any Material Action or any action requiring the unanimous
affirmative vote of one hundred percent (100%) of the members of its board of
directors unless the Independent Director shall have participated in such vote
and shall have voted in favor of such action;

(ix) if such entity is a limited liability company (other than a limited
liability company meeting all of the requirements applicable to a single-member
limited liability company set forth in this definition of “Special Purpose
Entity”), has and shall have at least one (1) member that is a Special Purpose
Entity, that is a corporation, that has at least one Independent Director and
that directly owns at least one-half-of-one percent (0.5%) of the equity of the
limited liability company;

(x) if such entity is a single-member limited liability company, (A) is and
shall be a Delaware limited liability company, (B) has and shall have at least
one Independent Director, (C) shall not take any Material Action and shall not
cause or permit the members or managers of such entity to take any Material
Action unless the Independent Director shall have consented in writing to such
action, and (D) has and shall have either (1) a member which owns no economic
interest in the company, has signed the company’s limited liability company
agreement and has no obligation to make capital contributions to the company, or
(2) two natural persons or one entity that is not a member of the company, that
has signed its limited liability company agreement and that, under the terms of
such limited liability company agreement becomes a member of the company
immediately prior to the withdrawal or dissolution of the last remaining member
of the company;

(xi) has not and shall not (and, if such entity is (a) a limited liability
company, has and shall have a limited liability agreement or an operating
agreement, as applicable, (b) a limited partnership, has a limited partnership
agreement, or (c) a corporation, has a certificate of incorporation or articles
that, in each case, provide that such entity shall not)

 

21



--------------------------------------------------------------------------------

(1) dissolve, merge, liquidate, consolidate; (2) sell all or substantially all
of its assets; (3) amend its organizational documents with respect to the
matters set forth in this definition without the consent of Lender; or
(4) without the affirmative vote of the Independent Director: (A) file or
consent to the filing of any bankruptcy, insolvency or reorganization case or
proceeding, institute any proceedings under any applicable insolvency law or
otherwise seek relief under any laws relating to the relief from debts or the
protection of debtors generally, file a bankruptcy or insolvency petition or
otherwise institute insolvency proceedings; (B) seek or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for the entity or a substantial portion of its
property; (C) make an assignment for the benefit of the creditors of the entity;
or (D) take any action in furtherance of any of the foregoing;

(xii) has at all times been and shall at all times remain solvent and has paid
and shall pay its debts and liabilities (including, a fairly-allocated portion
of any personnel and overhead expenses that it shares with any Affiliate) from
its assets as the same shall become due, and has maintained and shall maintain
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations
(unless any such insolvency, or failure to pay its debts and liabilities, or
failure to maintain adequate capital is solely due to an insufficiency in Gross
Income from Operations); provided, however, that the foregoing shall not require
any member, partner or beneficiary to make additional capital contributions;

(xiii) has not failed and shall not fail to correct any known misunderstanding
regarding the separate identity of such entity and has not identified and shall
not identify itself as a Division of any other Person;

(xiv) has maintained and shall maintain its bank accounts, books of account,
books and records separate from those of any other Person and, to the extent
that it is required to file tax returns under applicable law, has filed and
shall file its own tax returns, except to the extent that it is required by law
to file consolidated tax returns and, if it is a corporation, has not filed and
shall not file a consolidated federal income tax return with any other
corporation, except to the extent that it is required by law to file
consolidated tax returns;

(xv) has maintained and shall maintain its own records, books, resolutions and
agreements;

(xvi) has not commingled and shall not commingle its funds or assets with those
of any other Person and has not participated and shall not participate in any
cash management system with any other Person;

(xvii) has held and shall hold its assets in its own name;

(xviii) has conducted and shall conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of itself or
of Borrower, except for business conducted on behalf of itself by another Person
under a business management services agreement that is on
commercially-reasonable terms, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of Borrower;

 

22



--------------------------------------------------------------------------------

(xix) (A) has maintained and shall maintain its financial statements, accounting
records and other entity documents separate from those of any other Person;
(B) has shown and shall show, in its financial statements, its asset and
liabilities separate and apart from those of any other Person; and (C) has not
permitted and shall not permit its assets to be listed as assets on the
financial statement of any of its Affiliates except as required by GAAP;
provided, however, that any such consolidated financial statement contains a
note indicating that the Special Purpose Entity’s separate assets and credit are
not available to pay the debts of such Affiliate and that the Special Purpose
Entity’s liabilities do not constitute obligations of the consolidated entity;

(xx) has paid and shall pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and shall maintain a sufficient number of employees in light of its
contemplated business operations;

(xxi) has observed and shall observe all partnership, corporate or limited
liability company formalities, as applicable;

(xxii) has not incurred any Indebtedness other than (i) this Loan,
(ii) unsecured trade payables and operational debt not evidenced by a note, and
(iii) Indebtedness incurred in the financing of equipment and other personal
property used on the Property;

(xxiii) shall have no Indebtedness other than (i) the Loan, (ii) liabilities
incurred in the ordinary course of business relating to the ownership and
operation of the Collateral and the routine administration of Borrower, in
amounts not to exceed 2% of the amount of the Loan which liabilities are not
more than sixty (60) days past the date incurred, are not evidenced by a note
and are paid when due, and which amounts are normal and reasonable under the
circumstances, and (iii) such other liabilities that are permitted pursuant to
this Agreement;

(xxiv) has not assumed, guaranteed or become obligated and shall not assume or
guarantee or become obligated for the debts of any other Person, has not held
out and shall not hold out its credit as being available to satisfy the
obligations of any other Person or has not pledged and shall not pledge its
assets for the benefit of any other Person, in each case except as permitted
pursuant to this Agreement;

(xxv) has not acquired and shall not acquire obligations or securities of its
partners, members or shareholders or any other owner or Affiliate;

(xxvi) has allocated and shall allocate fairly and reasonably any overhead
expenses that are shared with any of its Affiliates, constituents, or owners, or
any guarantors of any of their respective obligations, or any Affiliate of any
of the foregoing, including paying for shared office space and for services
performed by any employee of an Affiliate;

 

23



--------------------------------------------------------------------------------

(xxvii) has maintained and used and shall maintain and use separate stationery,
invoices and checks bearing its name and not bearing the name of any other
entity unless such entity is clearly designated as being the Special Purpose
Entity’s agent;

(xxviii) has not pledged and shall not pledge its assets to or for the benefit
of any other Person, other than pursuant to the Pledge Agreement;

(xxix) has held itself out and identified itself and shall hold itself out and
identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a Division or part of any other Person,

(xxx) has maintained and shall maintain its assets in such a manner that it
shall not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

(xxxi) has not made and shall not make loans to any Person and has not held and
shall not hold evidence of indebtedness issued by any other Person or entity
(other than cash and investment-grade securities issued by an entity that is not
an Affiliate of or subject to common ownership with such entity);

(xxxii) has not identified and shall not identify its partners, members or
shareholders, or any Affiliate of any of them, as a Division or part of it, and
has not identified itself and shall not identify itself as a Division of any
other Person;

(xxxiii) other than capital contributions and distributions permitted under the
terms of its organizational documents, has not entered into or been a party to,
and shall not enter into or be a party to, any transaction with any of its
partners, members, shareholders or Affiliates except in the ordinary course of
its business and on terms which are commercially reasonable terms comparable to
those of an arm’s-length transaction with an unrelated third party;

(xxxiv) has not had and shall not have any obligation to, and has not
indemnified and shall not indemnify its partners, officers, directors or
members, as the case may be, in each case unless such an obligation or
indemnification is fully subordinated to the Debt and shall not constitute a
claim against it if its cash flow is insufficient to pay the Debt;

(xxxv) if such entity is a corporation, has considered and shall consider the
interests of its creditors in connection with all corporate actions;

(xxxvi) has not had and shall not have any of its obligations guaranteed by any
Affiliate except as provided by the Loan Documents;

(xxxvii) has not formed, acquired or held and shall not form, acquire or hold
any subsidiary;

(xxxviii) has complied and shall comply with all of the terms and provisions
contained in its organizational documents;

 

24



--------------------------------------------------------------------------------

(xxxix) has conducted and shall conduct its business so that each of the
assumptions made about it and each of the facts stated about it in the
Insolvency Opinion are true;

(xl) has not permitted and shall not permit any Affiliate or constituent party
independent access to its bank accounts;

(xli) is, has always been and shall continue to be duly formed, validly
existing, and in good standing in the state of its incorporation or formation
and in all other jurisdictions where it is qualified to do business;

(xlii) has paid all taxes which it owes and is not currently involved in any
dispute with any taxing authority;

(xliii) is not now, nor has ever been, party to any lawsuit, arbitration,
summons, or legal proceeding that resulted in a judgment against it that has not
been paid in full;

(xliv) has no judgments or Liens of any nature against it except for tax liens
not yet due and the Liens granted under the Pledge Agreement;

(xlv) has provided Lender with complete financial statements that reflect a fair
and accurate view of the entity’s financial condition; and

(xlvi) has no material contingent or actual obligations not related to the
Collateral.

“State” means, the State or Commonwealth in which the Property or any part
thereof is located.

“Substitute CMA Agreement” has the meaning set forth in Section 2.5.2(c).

“Subordination of Management Agreement” means that certain Subordination of
Management Agreement dated as of the date hereof, among Lender, Borrower,
Mortgage Borrower and Manager, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Tax and Insurance Escrow Fund” has the meaning set forth in Section 7.2 hereof.

“Taxes” means all real estate and personal property taxes, assessments, water
rates or sewer rents, now or hereafter levied or assessed or imposed against the
Property or part thereof.

“Tenant” means the lessee of all or a portion of the Property under a Lease.

“Threshold Amount” has the meaning set forth in Section 5.1.18 hereof.

“Title Insurance Policy” means the mortgagee title insurance policy issued with
respect to the Property and insuring the lien of the Security Instrument.

“TNP” means TNP Strategic Retail Trust, Inc.

 

25



--------------------------------------------------------------------------------

“Transfer” has the meaning set forth in Section 5.2.9(b) hereof.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the State in which the Property is located.

“U.S. Obligations” means non redeemable, non prepayable, non callable securities
evidencing an obligation to timely pay principal and/or interest in a full and
timely manner that constitute “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended, and are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) to the extent acceptable to the
Rating Agencies, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended.

“Yield Maintenance Amount” has the meaning set forth in the Note.

Section 1.2 Principles of Construction. The following rules of construction
shall be applicable for all purposes of this Agreement and all documents or
instruments supplemental hereto, unless the context otherwise clearly requires:

(a) any pronoun used herein shall be deemed to cover all genders, and words
importing the singular number shall mean and include the plural number, and vice
versa;

(c) the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”;

(d) an Event of Default shall “continue” or be “continuing” until such Event of
Default has been waived in writing by Lender;

(f) no inference in favor of or against any party shall be drawn from the fact
that such party has drafted any portion hereof or any other Loan Document;

(g) the cover page (if any) of, all recitals set forth in, and all Exhibits to,
this Agreement are hereby incorporated herein;

(h) all references to sections and schedules are to sections and schedules in or
to this Agreement unless otherwise specified;

(i) all uses of the word “include,” “including” and similar terms shall be
construed as if followed by the phrase “without being limited to” unless the
context shall indicate otherwise;

(j) unless otherwise specified, the words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement; and

(k) unless otherwise specified, all meanings attributed to defined terms herein
shall be equally applicable to both the singular and plural forms of the terms
so defined.

 

26



--------------------------------------------------------------------------------

With respect to terms defined by cross-reference to the Mortgage Loan Documents,
such defined terms shall have the definitions set forth in the Mortgage Loan
Documents as of the date hereof, and no modifications to the Mortgage Loan
Documents shall have the effect of changing such definitions for the purposes of
this Loan Agreement unless Lender expressly agrees that such definitions as used
in the is Loan Agreement have been revised.

Any (i) affirmative or negative covenant imposed under this Agreement upon
Borrower with respect to Mortgage Borrower or the Property, shall be deemed to
impose a covenant upon Borrower to cause such entity to perform in accordance
with such covenant and (ii) representation made by Borrower with respect to any
such entity, any Guarantor, or the Property, shall be deemed to impose a
covenant upon Borrower to use all commercially reasonable efforts to make due
inquiry and exercise due diligence with respect to such applicable Person or the
Property, in order to assure that such representation is both accurate and
complete.

ARTICLE II - GENERAL TERMS

Section 2.1 Loan Commitment; Disbursement to Borrower.

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender hereby agrees to make and Borrower hereby agrees to
accept the Loan on the Closing Date.

2.1.2 Single Disbursement to Borrower. Borrower may request and receive only one
(1) borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be reborrowed. Borrower
acknowledges and agrees that the Loan has been fully funded as of the Closing
Date.

2.1.3 The Note, Pledge Agreement and Loan Documents. The Loan shall be evidenced
by the Note and secured by the Pledge Agreement and the other Loan Documents.

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan solely to
(a) make an equity contribution to Mortgage Borrower in order to cause Mortgage
Borrower to use such amounts for any use permitted pursuant to Section 2.1.4 of
the Mortgage Loan Agreement, (b) pay costs and expenses incurred in connection
with the closing of the Loan, as approved by Lender and (c) retain the balance,
if any.

Section 2.2 Interest Rate.

2.2.1 Interest Rate. Interest on the outstanding principal balance of the Loan
shall accrue at the Interest Rate or as otherwise set forth in this Agreement
from (and including) the Closing Date to but excluding the Maturity Date.

2.2.2 Interest Calculation. Interest on the outstanding principal balance of the
Loan shall be calculated by multiplying (a) the actual

 

27



--------------------------------------------------------------------------------

number of days elapsed in the relevant Accrual Period by (b) a daily rate based
on the Interest Rate and a three hundred sixty (360) day year by (c) the
outstanding principal balance of the Loan. Borrower acknowledges that the
calculation method for interest described herein results in a higher effective
interest rate than the numeric Interest Rate and Borrower hereby agrees to this
calculation method.

2.2.3 Default Rate. Upon the occurrence of an Event of Default (including the
failure of Borrower to make full payment on the Maturity Date), Lender shall be
entitled to receive and Borrower shall pay interest on the Outstanding Principal
Balance at the Default Rate but in no event greater than the maximum rate
permitted by applicable law. Interest shall accrue and be payable at the Default
Rate from the occurrence of an Event of Default until all Events of Default have
been waived in writing by Lender in its discretion. Such accrued interest shall
be added to the Outstanding Principal Balance, and interest shall accrue thereon
at the Default Rate until fully paid. Such accrued interest shall be secured by
the Pledge Agreement and other Loan Documents. Borrower agrees that Lender’s
right to collect interest at the Default Rate is given for the purpose of
compensating Lender at reasonable amounts for Lender’s added costs and expenses
that occur as a result of Borrower’s default and that are difficult to predict
in amount, such as increased general overhead, concentration of management
resources on problem loans, and increased cost of funds. Lender and Borrower
agree that Lender’s collection of interest at the Default Rate is not a fine or
penalty, but is intended to be and shall be deemed to be reasonable compensation
to Lender for increased costs and expenses that Lender will incur if there
occurs an Event of Default hereunder. Collection of interest at the Default Rate
shall not be construed as an agreement or privilege to extend the Maturity Date
or to limit or impair any rights and remedies of Lender under any Loan
Documents. If judgment is entered on this Note, interest shall continue to
accrue post-judgment at the greater of (a) the Default Rate or (b) the
applicable statutory judgment rate.

2.2.4 Usury Savings. This Agreement, the Note and the other Loan Documents are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Interest Rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

Section 2.3 Loan Payment. Payments of principal, interest and Late Charges (as
defined in the Note) shall be made as provided in the Note.

 

28



--------------------------------------------------------------------------------

Section 2.4 Prepayments. Except as otherwise provided in Section 9 of the Note,
Borrower shall not have the right to prepay the Loan in whole or in part prior
to the Maturity Date.

Section 2.5 Liquidation Events.

(a) Upon the occurrence of (i) any Casualty to all or any portion of an
Individual Property, (ii) any Condemnation of all or any portion of an
Individual Property, (iii) a Transfer of an Individual Property in connection
with realization thereon following a Mortgage Loan Default, including a
foreclosure sale, (iv) any refinancing of the Property or the Mortgage Loan, or
(v) a release of any Individual Property in accordance with the provisions of
the Mortgage Loan Agreement (each, a “Liquidation Event”), Borrower shall cause
the related Net Liquidation Proceeds After Debt Service to be deposited directly
into the Mezzanine Collection Account. On each date on which Lender actually
receives a distribution of Net Liquidation Proceeds After Debt Service, Borrower
shall prepay the outstanding principal balance of the Note in an amount equal to
one hundred percent (100%) of such Net Liquidation Proceeds After Debt Service,
together with interest that would have accrued on such amount through the next
Payment Date. Any amounts of Net Liquidation Proceeds After Debt Service in
excess of the Debt shall be paid to Borrower. Any prepayment received by Lender
pursuant to this Section 2.5(a) on a date other than a Payment Date shall be
held by Lender as collateral security for the Loan in an interest bearing
account, with such interest accruing to the benefit of Borrower, and shall be
applied by Lender on the next Payment Date.

(b) Borrower shall immediately notify Lender of any Liquidation Event once
Borrower has knowledge of such event. Borrower shall be deemed to have knowledge
of (i) a sale (other than a foreclosure sale) of an Individual Property on the
date on which a contract of sale for such sale is entered into, and a
foreclosure sale, on the date notice of such foreclosure sale is given, and
(ii) a refinancing of the Property, on the date on which a commitment for such
refinancing has been entered into. The provisions of this Section 2.5(b) shall
not be construed to contravene in any manner the restrictions and other
provisions regarding refinancing of the Mortgage Loan or Transfer of the
Property set forth in this Agreement, the other Loan Documents and the Mortgage
Loan Documents.

Section 2.6 Lockbox Account/Cash Management.

2.6.1 Lockbox Account.

(a) During the term of the Loan, Borrower shall cause Mortgage Borrower to
establish and maintain the Lockbox Account with Lockbox Bank in trust for the
benefit of Mortgage Lender, which Lockbox Account shall be under the sole
dominion and control of Mortgage Lender. The Lockbox Account shall be an
Eligible Account and shall not be commingled with other monies held by Mortgage
Borrower, Manager or Lockbox Bank. Borrower shall cause Mortgage Borrower, and
shall cause Manager to, deposit all amounts received by Mortgage Borrower or
Manager constituting Rents into the Lockbox Account within one (1) Business Day
after receipt thereof.

 

29



--------------------------------------------------------------------------------

(b) Borrower shall cause Mortgage Borrower to obtain from Lockbox Bank its
agreement that funds deposited into the Lockbox Account shall be swept by the
Lockbox Bank on a daily basis into the Mortgage Cash Management Account and
applied and disbursed in accordance with the Mortgage Cash Management Agreement.

(c) Borrower shall not permit or cause Mortgage Borrower to further pledge,
assign or grant any security interest in the Lockbox Account or the monies
deposited therein or permit any lien or encumbrance to attach thereto, or any
levy to be made thereon, or any UCC financing statements, except those naming
Mortgage Lender as the secured party, to be filed with respect thereto.

2.6.2 Cash Management.

(a) During the term of the Loan, Borrower shall cause Mortgage Borrower to
establish and maintain the Mortgage Cash Management Account and the other
accounts in which the Mortgage Loan Reserve Funds are held in accordance with
the Mortgage Loan Documents (collectively, the “Mortgage Loan Accounts”), which
Mortgage Loan Accounts shall be under the sole dominion and control of Mortgage
Lender. Borrower shall not cause or permit Mortgage Borrower in any way to alter
or modify the Mortgage Loan Accounts and shall notify Lender of the account
numbers thereof. Mortgage Lender shall have the sole right to make withdrawals
from the Mortgage Loan Accounts to be applied in accordance with the Mortgage
Loan Documents.

(b) As of the date hereof, pursuant to the Mortgage Loan Documents (and subject
to the terms thereof), on each Payment Date, after payment of all sums due and
payable to Mortgage Lender, so long as no Mortgage Loan Default has occurred and
is continuing, the then-current Monthly Debt Service Payment Amount due and
payable under the Loan Documents shall be paid to Lender via federal wire
transfer or automatic clearing house funds (“ACH”) from the Mortgage Cash
Management Account to the Mezzanine Collection Account and maintained in
accordance with the Mezzanine Cash Management Agreement. Borrower shall also
direct or cause Mortgage Borrower to direct all Net Liquidation Proceeds After
Debt Service to be deposited into the Mezzanine Collection Account.

(c) As a condition to (i) the satisfaction of the Mortgage Loan, (ii) Lender’s
approval of a new Mortgage Loan, or (iii) in the event that the Mortgage Lender
no longer requires the Mortgage Cash Management Agreement and related lockbox
agreement (“Mortgage Cash Management System”), Borrower shall enter into and/or
shall cause Mortgage Borrower to enter into a substitute lockbox agreement with
Lender, acceptable to Lender, that shall direct all Rents to be deposited
directly by the Tenants or payors thereof (or, if received by Mortgage Borrower
or Manager, by such Persons) into the Mezzanine Collection Account or other
account designated by Lender (the “Substitute CMA Agreement”) on substantially
the same terms as the lockbox agreement entered into as of the date hereof in
connection with the Mortgage Loan. Borrower’s failure to: (A) provide Lender
with timely notice of any termination of the Mortgage Cash Management System,
(B) in the case of (i) or (ii) above, receive Lender’s consent prior to
termination of the Mortgage Cash Management System, or (C) promptly

 

30



--------------------------------------------------------------------------------

cause Mortgage Borrower and Manager to enter into the Substitute CMA Agreement,
shall be an immediate Event of Default hereunder (without the need for notice or
any right to cure) and entitle Lender to exercise its rights hereunder in the
event of such an Event of Default. To the extent that the Mortgage Loan (or a
refinancing thereof) requires that all Rents be deposited directly into a
lockbox account controlled by Mortgage Lender (or a refinancing mortgage
lender), then the Substitute CMA Agreement shall be entered into for the benefit
of the Mortgage Lender and provide that all Rents, after payment of any sums due
and payable under the Mortgage Loan (or refinancing loan documents) shall be
paid by federal wire transfer or ACH to the Mezzanine Collection Account.
Borrower hereby irrevocably directs and authorizes Lender to withdraw funds from
the Mezzanine Collection Account and any lockbox account established under a
Substitute CMA Agreement all in accordance with the terms and conditions of the
Mezzanine Cash Management Agreement and the Substitute CMA Agreement and this
Agreement. Borrower shall have no right of withdrawal in respect of the
Mezzanine Collection Account or any account established under a Substitute CMA
Agreement. Each transfer of funds to be made hereunder shall be made only to the
extent that funds are on deposit in the Mezzanine Collection Account, and Lender
shall have no responsibility to make additional funds available in the event
that funds on deposit are insufficient.

2.6.3 Mezzanine Collection Account.

(a) Borrower hereby grants to Lender a first priority security interest in the
Mezzanine Collection Account and all deposits at any time contained therein and
the proceeds thereof and shall take all actions necessary to maintain in favor
of Lender a perfected first priority security interest in the Mezzanine
Collection Account, including filing UCC financing statements and continuations
thereof. Borrower shall not in any way alter or modify the Mezzanine Collection
Account. All costs and expenses for establishing and maintaining the Mezzanine
Collection Account shall be paid by Borrower. This Agreement, together with the
Mezzanine Cash Management Agreement and other Loan Documents, creates a valid
and continuing security interest (as defined in the Uniform Commercial Code of
the State of Delaware and New York) in the Mezzanine Collection Account in favor
of Lender, which security interest is prior to all other Liens, other than
Permitted Encumbrances, and is enforceable as such against creditors of and
purchasers from Borrower. The Mezzanine Collection Account constitutes a
“deposit account” within the meaning of the Uniform Commercial Code of the State
of Delaware.

(b) On the Closing Date Borrower shall cause Mortgage Borrower to enter into an
irrevocable direction letter to Mortgage Lender, instructing Mortgage Lender to
pay the Monthly Debt Service Payment Amount to Lender to be deposited into the
Mezzanine Collection Account, to the extent funds are available for such purpose
in the Mezzanine Loan Reserve Account (as defined in the Mortgage Loan
Agreement) pursuant to Lender’s instructions.

 

31



--------------------------------------------------------------------------------

(c) Neither Borrower nor Mortgage Borrower nor any other Person shall have any
right, title or interest in or to any of the Monthly Debt Service Payment Amount
from and after the time at which the Mortgage Lender becomes obligated under the
Mortgage Loan Documents to transfer the Monthly Debt Service Payment Amount to
Lender. No accounts shall be maintained by Mortgage Borrower, Borrower or any
other Person with respect to the collection of rents, revenues, proceeds or
other income from the Property or for the collection of Rents, except for the
Lockbox Account, the Mortgage Loan Mortgage Cash Management Account, and the
Mezzanine Collection Account.

(d) Upon the occurrence of an Event of Default, any funds on deposit in the
Mezzanine Collection Account and all other funds received by Lender in respect
of the Loan, shall be disbursed and applied in such order and such manner as
Lender shall elect in its discretion. If Borrower shall at any time receive any
Rents other than in accordance with this Agreement, Borrower shall hold all such
payments in trust for Lender, shall not co-mingle such payments with other funds
of Borrower, and shall immediately pay and deliver in kind, all such payments
directly to Lender for application by Lender in accordance with this Agreement.

(e) Borrower hereby agrees for the benefit of itself and Mortgage Borrower that
all payments actually received by Lender shall be deemed payments to Borrower by
Mortgage Borrower. Lender shall apply any and all such payments actually
received by Lender for application in accordance with this Agreement.

(f) The insufficiency of funds on deposit in the Mezzanine Collection Account
shall not relieve Borrower from the obligation to make any payments, as and when
due pursuant to this Agreement and the other Loan Documents, and such
obligations shall be separate and independent, and not conditioned on any event
or circumstance whatsoever.

ARTICLE III - CONDITIONS PRECEDENT TO CLOSING

The obligation of Lender to make the Loan hereunder is subject to the
fulfillment by Borrower or waiver by Lender of all of the conditions precedent
to closing set forth in the application or term sheet for the Loan delivered by
Borrower to Lender and the commitment or commitment rider, if any, to the
application or term sheet for the Loan issued by Lender.

ARTICLE IV - REPRESENTATIONS AND WARRANTIES

Section 4.1 Borrower Representations.

4.1.1 Organization. Borrower and Mortgage Borrower (a) has been duly organized
and is validly existing and in good standing with requisite power and authority
to transact the businesses in which it is now engaged, (b) is duly qualified to
do business and is in good standing in each jurisdiction where it is required to
be so qualified in connection with its businesses and operations, (c) possesses
all rights, licenses, permits and

 

32



--------------------------------------------------------------------------------

authorizations, governmental or otherwise, necessary to entitle it to transact
the businesses in which it is now engaged. The sole business of Borrower is the
ownership, management and operation of the Mortgage Borrower. Borrower is a
“registered organization” within the meaning of the UCC. The ownership interests
in Borrower are as set forth on the organizational chart attached hereto as
Schedule II.

4.1.2 Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and such other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, except as such enforcement may be limited by
(i) bankruptcy, insolvency, fraudulent transfer, reorganization or other similar
laws affecting the enforcement of creditors’ rights generally, and (ii) general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law).

4.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower will not conflict with or result in a
breach of any of the terms or provisions of, or constitute a default under, or
result in the creation or imposition of any lien, charge or encumbrance (other
than pursuant to the Loan Documents) upon any of the property or assets of
Borrower pursuant to the terms of any indenture, mortgage, deed of trust, loan
agreement, organizational document, management agreement or other agreement or
instrument to which Borrower is a party or by which any of Borrower’s assets is
subject, nor will such action result in any violation of the provisions of any
statute or any order, rule or regulation of any Governmental Authority having
jurisdiction over Borrower or any of Borrower’s properties or assets, and any
consent, approval, authorization, order, registration or qualification of or
with any court or any such Governmental Authority required for the execution,
delivery and performance by Borrower of this Agreement or any other Loan
Documents has been obtained and is in full force and effect.

4.1.4 Litigation. There are no actions, suits or proceedings at law or in
equity, arbitrations, or governmental investigations by or before any
Governmental Authority or other agency now pending, filed, or, to Borrower’s
knowledge, threatened against or affecting Borrower, Guarantor, Mortgage
Borrower or the Property or any portion thereof, which actions, suits or
proceedings, or governmental investigations, if determined against Borrower,
Mortgage Borrower, Guarantor or the Property or any portion thereof, might
materially adversely affect (a) title to the Property or any portion thereof;
(b) Borrower’s ability to perform under the Loan; (c) Guarantor’s ability to
perform under the Guaranty; (d) the use, operation or value of the Property or
any portion thereof; (e) the principal benefit of the Collateral or other
security intended to be provided by the Loan Documents; (f) the current
principal use of the Property or any portion thereof; or (g) the current ability
of the Property to generate net cash flow sufficient to service the Loan or the
Mortgage Loan.

4.1.5 Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which might materially and adversely affect Borrower,
the Collateral, or the Property (or any portion thereof), or Mortgage Borrower’s
business, properties or assets, operations or condition, financial or otherwise.

 

33



--------------------------------------------------------------------------------

Neither Borrower nor Mortgage Borrower is in default in any material respect in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any agreement or instrument to which it is a party or
by which Borrower, Mortgage Borrower, the Collateral, or the Property (or any
portion thereof) is bound. Borrower has no material financial obligation under
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which Borrower is a party or by which Borrower, Mortgage Borrower,
the Collateral or the Property (or any portion thereof) is otherwise bound,
other than (a) obligations incurred in the ordinary course of the operation of
the Property as permitted pursuant to clause (xxiii) of the definition of
“Special Purpose Entity” set forth in Section 1.1 hereof and (b) obligations
under the Loan Documents and Mortgage Loan Documents, as applicable.

4.1.6 UCC Insurance; Mezzanine Lender Endorsement. The Pledgor under the Pledge
Agreement is the record and beneficial owner of, and has good and marketable
title to the Collateral, free and clear of all Liens whatsoever, except the
Liens created by the Loan Documents. The Pledge Agreement, together with the UCC
financing statements relating to the Collateral, will create a valid lien on and
security interest in and to, the Collateral, all in accordance with the terms
thereof. Mortgage Borrower’s policy of owner’s title insurance includes a
“mezzanine lender’s endorsement.”

4.1.7 Solvency. Borrower has (a) not entered into this transaction or executed
the Note, this Agreement or any other Loan Documents with the actual intent to
hinder, delay or defraud any creditor and (b) received reasonably equivalent
value in exchange for its obligations under such Loan Documents. Giving effect
to the Loan, the fair saleable value of Borrower’s assets exceeds and will,
immediately following the making of the Loan, exceed Borrower’s total
liabilities, including subordinated, unliquidated, disputed and contingent
liabilities. The fair saleable value of Borrower’s assets is and will,
immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured. Borrower’s assets do not
and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to, and does not believe that it will,
incur debt and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such debt and liabilities as they mature
(taking into account the timing and amounts of cash to be received by Borrower
and the amounts to be payable on or in respect of obligations of Borrower). No
petition in bankruptcy has been filed against Borrower or any constituent Person
in the last seven (7) years, and neither Borrower nor any constituent Person in
the last seven (7) years has ever made an assignment for the benefit of
creditors or taken advantage of any insolvency act for the benefit of debtors.
Neither Borrower nor any of its constituent Persons are contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of all or a major portion of Borrower’s assets or
property, and Borrower has no knowledge of any Person contemplating the filing
of any such petition against it or such constituent Persons.

 

34



--------------------------------------------------------------------------------

4.1.8 Full and Accurate Disclosure. No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. There is no material
fact presently known to Borrower which has not been disclosed to Lender which
adversely affects, nor as far as Borrower can foresee, might adversely affect,
the Property or the business, operations or condition (financial or otherwise)
of Borrower.

4.1.9 No Plan Assets. Borrower does not sponsor, is not obligated to contribute
to, and is not itself an “employee benefit plan,” as defined in Section 3(3) of
ERISA, subject to Title I of ERISA or Section 4975 of the Code, and none of the
assets of Borrower constitutes or will constitute “plan assets” of one or more
such plans within the meaning of 29 C.F.R. Section 2510.3-101. In addition,
(a) Borrower is not a “governmental plan” within the meaning of Section 3(32) of
ERISA and (b) transactions by or with Borrower are not subject to any state or
other statute , regulation or other restriction regulating investments of, or
fiduciary obligations with respect to, governmental plans within the meaning of
Section 3(32) of ERISA which is similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code and which prohibit or otherwise restrict the
transactions contemplated by this Agreement, including the exercise by Lender of
any of its rights under the Loan Documents.

4.1.10 Compliance. Each of Mortgage Borrower, Borrower and the Property and the
use thereof comply in all material respects with all applicable Legal
Requirements, including building and zoning ordinances and codes. Borrower is
not, and to the best of Borrower’s knowledge, Mortgage Borrower is not, in
default or violation of any order, writ, injunction, decree or demand of any
Governmental Authority. There has not been committed by Borrower, Mortgage
Borrower, or any other Person in occupancy of or involved with the operation or
use of the Property any act or omission affording the federal government or any
other Governmental Authority the right of forfeiture as against the Property. On
the Closing Date, the Improvements at the Property were in material compliance
with applicable law.

4.1.11 Financial Information. All financial data, including the statements of
cash flow and income and operating expense, that have been delivered to Lender
in connection with the Loan (a) are true, complete and correct in all material
respects, (b) accurately represent the financial condition of Borrower, Mortgage
Borrower, Collateral, and the Property, as applicable, as of the date of such
reports, and (c) to the extent prepared or audited by an independent certified
public accounting firm, have been prepared in accordance with GAAP throughout
the periods covered, except as disclosed therein. Except for Permitted
Encumbrances, Borrower does not have any contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments that are known to Borrower and
reasonably likely to have a material adverse effect on the Collateral, Mortgage
Borrower, Property (or any portion thereof) or the current operation thereof,
except as referred to or reflected in said financial statements. Since the date
of such financial statements, there has been no material adverse change in the
financial condition, operations or business of Borrower, or to Borrower’s best
knowledge, the Mortgage Borrower, from that set forth in said financial
statements.

 

35



--------------------------------------------------------------------------------

4.1.12 Condemnation. No Condemnation or other similar proceeding has been
commenced or, to Borrower’s best knowledge, is threatened or contemplated with
respect to all or any portion of the Property or for the relocation of roadways
providing access to the Property.

4.1.13 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

4.1.14 Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.

4.1.15 Enforceability. The Loan Documents are enforceable by Lender (or any
subsequent holder thereof) in accordance with their respective terms, subject to
principles of equity and bankruptcy, insolvency and other laws generally
applicable to creditors’ rights and the enforcement of debtors’ obligations. The
Loan Documents are not subject to any right of rescission, set off, counterclaim
or defense by Borrower or Guarantor, including the defense of usury, nor would
the operation of any of the terms of the Loan Documents, or the exercise of any
right thereunder, render the Loan Documents unenforceable (subject to principles
of equity and bankruptcy, insolvency and other laws generally affecting
creditors’ rights and the enforcement of debtors’ obligations), and neither
Borrower nor Guarantor has asserted any right of rescission, set off,
counterclaim or defense with respect thereto.

4.1.16 No Prior Assignment. There are no prior assignments of the Collateral
that are presently outstanding except in accordance with the Loan Documents.

4.1.17 Insurance. Borrower has obtained and has delivered to Lender certified
copies of the Policies (or other evidence acceptable to Lender) reflecting the
insurance coverages, amounts and other requirements set forth in this Agreement.
No claims have been made or are currently pending, outstanding or otherwise
remain unsatisfied under any such Policy, and neither Borrower, Mortgage
Borrower, nor any other Person, has done, by act or omission, anything which
would impair the coverage of any such Policy.

4.1.18 Leases. The Property is not subject to any leases other than the Leases
described in the rent roll attached hereto as Schedule I and made a part hereof,
which rent roll is true, complete and accurate in all respects as of the Closing
Date. Mortgage Borrower is the owner and lessor of landlord’s interest in the
Leases. No Person has any possessory interest in the Property (or any portion
thereof) or right to occupy the same except under and pursuant to the provisions
of the Leases. The current Leases are in full force and effect and there are no
defaults thereunder by either party and there are no conditions that, with the
passage of time or the giving of notice, or both, would constitute defaults
thereunder.

 

36



--------------------------------------------------------------------------------

No Rent has been paid more than one (1) month in advance of its due date. All
security deposits are held by Mortgage Borrower in accordance with applicable
law. All work to be performed by Mortgage Borrower under each Lease has been
performed as required and has been accepted by the applicable Tenant, and any
payments, free rent, partial rent, rebate of rent or other payments, credits,
allowances or abatements required to be given by Mortgage Borrower to any Tenant
has already been received by such Tenant. There has been no prior sale, transfer
or assignment, hypothecation or pledge of any Lease or of the Rents received
therein which is outstanding. No Tenant listed on Schedule I has assigned its
Lease or sublet all or any portion of the premises demised thereby, no such
Tenant holds its leased premises under assignment or sublease, nor does anyone
except such Tenant and its employees occupy such leased premises. No Tenant
under any Lease has a right or option pursuant to such Lease or otherwise to
purchase all or any part of the leased premises or the building of which the
leased premises are a part. No Tenant under any Lease has any right or option
for additional space in the Improvements.

4.1.19 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements have been paid in connection with
the transfer of the Collateral or are being paid simultaneously herewith. All
recording, stamp, intangible or other similar tax required to be paid by any
Person under applicable Legal Requirements in connection with the execution,
delivery, filing, registration, perfection or enforcement of any of the Loan
Documents, including the Pledge Agreement, have been paid. Borrower has caused
Mortgage Borrower to pay all state, county and municipal recording and all other
taxes imposed upon the execution and recordation of the Security Instrument.

4.1.20 Special Purpose Entity/Separateness.

(a) Until the Debt has been paid in full, Borrower hereby represents, warrants
and covenants that Borrower is, shall be and shall continue to be a Special
Purpose Entity.

(b) The representations, warranties and covenants set forth in Section 4.1.20(a)
shall survive for so long as any amount remains payable to Lender under this
Agreement or any other Loan Document.

(c) Any and all of the stated facts and assumptions made in any Insolvency
Opinion, including any exhibits attached thereto, will have been and shall be
true and correct in all respects, and Borrower will have complied and will
comply with all of the stated facts and assumptions made with respect to it in
any Insolvency Opinion. Each entity other than Borrower with respect to which an
assumption is made or a fact stated in any Insolvency Opinion will have complied
and will comply with all of the assumptions made and facts stated with respect
to it in any such Insolvency Opinion. Borrower covenants that in connection with
any Additional Insolvency Opinion delivered in connection with this Agreement it
shall provide an updated certification regarding compliance with the facts and
assumptions made therein.

(d) Borrower covenants and agrees that no resignation or removal of any
Independent Director, and no appointment of any successor Independent Director,
shall be

 

37



--------------------------------------------------------------------------------

effective until Lender shall have consented in writing to such appointment
(which consent shall be deemed given if the successor Independent Director is
provided by a nationally recognized professional services provider and otherwise
shall not be unreasonably withheld, conditioned or delayed), provided however,
that no Independent Director shall resign or be removed, and no successor
Independent Director shall be appointed, without in each case at least thirty
(30) days’ prior written notice prior to Lender.

4.1.21 Management Agreement. To the best of Borrower’s knowledge, the Management
Agreement is in full force and effect and there is no default thereunder by any
party thereto and no event has occurred that, with the passage of time and/or
the giving of notice would constitute a default thereunder. The Management
Agreement was entered into on commercially reasonable terms.

4.1.22 Illegal Activity. No portion of the Collateral has been or will be
purchased with proceeds of any illegal activity.

4.1.23 No Change in Facts or Circumstances; Disclosure. All information
submitted by and on behalf of Borrower to Lender and in all financial
statements, rent rolls (including the rent roll attached hereto as Schedule I),
reports, certificates and other documents submitted in connection with the Loan
or in satisfaction of the terms thereof and all statements of fact made by
Borrower in this Agreement or in any other Loan Document, are true, complete and
correct in all material respects. There has been no material adverse change in
any condition, fact, circumstance or event that would make any such information
inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise materially and adversely affects or might materially and adversely
affect the use, operation or value of the Collateral or the business operations
or the financial condition of Borrower. Borrower has disclosed to Lender all
material facts and has not failed to disclose any material fact that could cause
any Provided Information or representation or warranty made herein to be
materially misleading.

4.1.24 Investment Company Act. Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended; or (c) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

4.1.25 Embargoed Person. As of the date hereof and at all times throughout the
term of the Loan, including after giving effect to any Transfers permitted
pursuant to the Loan Documents, (a) none of the funds or other assets of
Borrower and Guarantor constitute property of, or are beneficially owned,
directly or indirectly, by any Embargoed Person; (b) no Embargoed Person has any
interest of any nature whatsoever in Borrower or Guarantor, as applicable, with
the result that the investment in Borrower or Guarantor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law; and (c) none of the funds of Borrower or Guarantor, as applicable, have
been derived from any unlawful activity with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law.

 

38



--------------------------------------------------------------------------------

4.1.26 Principal Place of Business; State of Organization. Borrower’s principal
place of business as of the date hereof is the address set forth in the
introductory paragraph of this Agreement. Borrower is organized under the laws
of the State of Delaware and Borrower’s organizational identification number is
5153627.

4.1.27 Mortgage Loan Representations and Warranties. All of the representations
and warranties contained in the Mortgage Loan Documents are hereby incorporated
into this Agreement and deemed made hereunder as and when made thereunder and
shall remain incorporated without regard to any waiver amendment or other
modification thereof by the Mortgage Lender or to whether the related Mortgage
Loan Document has been repaid, defeased or otherwise terminated, unless
otherwise consented to in writing by Lender.

4.1.28 Title Insurance Proceeds. Borrower covenants, subject to the Mortgage
Lender’s rights under the Mortgage Loan Documents, to remit (or cause the
Mortgage Borrower to remit) to Lender all title insurance proceeds paid by the
title insurance company insuring Mortgage Borrower’s title to the Property upon
the occurrence of any loss under such title insurance policy (“Title Insurance
Proceeds”); provided, however, in no event shall the Title Insurance Proceeds
paid to Lender exceed, in the aggregate, the outstanding amount of the Debt.

Section 4.2 Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 hereof and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

ARTICLE V - BORROWER COVENANTS

Section 5.1 Affirmative Covenants. From the date hereof and until payment and
performance in full of all Debt or the earlier release of the Liens under the
Pledge Agreement encumbering the Collateral (and all related obligations) in
accordance with the terms of this Agreement and the other Loan Documents,
Borrower hereby covenants and agrees with Lender that:

5.1.1 Existence; Compliance with Legal Requirements. Borrower shall do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its existence, rights, licenses, permits, authorizations, and franchises,
and cause Mortgage Borrower to comply with

 

39



--------------------------------------------------------------------------------

all Legal Requirements. There shall never be committed by Borrower, and Borrower
shall never permit Mortgage Borrower or any other Person in occupancy of or
involved with the operation or use of the Property to commit any act or omission
affording the federal government or any state or local government the right of
forfeiture against the Property or any part thereof or any monies paid in
performance of Borrower’s obligations under any of the Loan Documents. Borrower
hereby covenants and agrees not to, and agrees to not permit Mortgage Borrower
to, commit, permit or suffer to exist or cause any act or omission affording
such right of forfeiture. Borrower shall at all times maintain, preserve and
protect all franchises and trade names and cause Mortgage Borrower to preserve
all the remainder of its property used or useful in the conduct of its business
and shall keep such property in good working order and repair, and from time to
time make, or cause to be made, all reasonably necessary repairs, renewals,
replacements, betterments and improvements thereto, all as more fully provided
in the Loan Documents. Borrower shall cause Mortgage Borrower to keep the
Property insured at all times by financially sound and reputable insurers, to
such extent and against such risks, and maintain liability and such other
insurance, as is more fully provided in this Agreement. Borrower shall from time
to time, upon Lender’s request, cause Mortgage Borrower to provide Lender with
evidence reasonably satisfactory to Lender that the Property complies with all
Legal Requirements or is exempt from compliance with Legal Requirements.
Borrower shall give prompt notice to Lender of the receipt by Borrower of any
notice related to a violation of any Legal Requirements and of the commencement
of any proceedings or investigations which relate to compliance with Legal
Requirements. After prior written notice to Lender, Borrower, at Borrower’s own
expense, may contest by appropriate legal proceeding promptly initiated and
conducted in good faith and with due diligence, the validity of any Legal
Requirement, the applicability of any Legal Requirement to Borrower or the
Property or any alleged violation of any Legal Requirement, provided that (i) no
Default or Event of Default has occurred and remains uncured; (ii) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any instrument to which Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, laws and ordinances; (iii) neither the
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (iv) Borrower shall promptly
upon final determination thereof comply with any such Legal Requirement
determined to be valid or applicable or cure any violation of any Legal
Requirement; (v) such proceeding shall suspend the enforcement of the contested
Legal Requirement against Borrower or the Property; and (vi) Borrower shall
furnish such security as may be required in the proceeding, or as may be
requested by Lender, to insure compliance with such Legal Requirement, together
with all interest and penalties payable in connection therewith. Lender may
apply any such security, as necessary to cause compliance with such Legal
Requirement at any time when, in the reasonable judgment of Lender, the
validity, applicability or violation of such Legal Requirement is finally
established or the Property (or any part thereof or interest therein) shall be
in danger of being sold, forfeited, terminated, cancelled or lost.

5.1.2 Taxes and Other Charges. Borrower shall cause Mortgage Borrower to pay all
Taxes and Other Charges now or hereafter levied or assessed or imposed against
the Property or any part thereof as the same become due and payable. Borrower
shall deliver to Lender receipts for payment or other evidence satisfactory to
Lender that the Taxes and Other Charges have been so paid or are not then
delinquent no later than ten (10) days prior to the date on which the Taxes
and/or Other

 

40



--------------------------------------------------------------------------------

Charges would otherwise be delinquent if not paid. Borrower shall furnish to
Lender receipts for the payment of the Taxes and the Other Charges prior to the
date the same shall become delinquent. Notwithstanding the foregoing, Borrower
need not pay or cause Mortgage Borrower to pay Taxes directly nor furnish such
receipts for payment of Taxes to the extent that funds to pay for such Taxes
have been deposited with the Mortgage Lender pursuant to the Mortgage Loan
Documents. Borrower shall cause Mortgage Borrower to promptly cause to be paid
and discharged any Lien or charge whatsoever which may be or become a Lien or
charge against the Property, and shall cause the prompt payment for all utility
services provided to the Property. After prior written notice to Lender,
Borrower, at Borrower’s own expense, may permit Mortgage Borrower to contest by
appropriate legal proceeding, promptly initiated and conducted in good faith and
with due diligence, the amount or validity or application in whole or in part of
any Taxes or Other Charges, provided that (i) no Default or Event of Default has
occurred and remains uncured; (ii) such proceeding shall be permitted under and
be conducted in accordance with the provisions of any other instrument to which
Borrower or Mortgage Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
applicable statutes, laws and ordinances; (iii) neither the Property, the
Collateral, nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (iv) Borrower shall cause the
prompt payment, upon final determination thereof, of the amount of any such
Taxes or Other Charges, together with all costs, interest and penalties which
may be payable in connection therewith; (v) such proceeding shall suspend the
collection of such contested Taxes or Other Charges from the Property;
(vi) Borrower shall or shall cause Mortgage Borrower to have set aside adequate
reserves for the payment of the Taxes, together with all interest and penalties
thereon, unless such Taxes have been paid under protest; and (vii) Borrower
shall cause Mortgage Borrower to furnish such security as may be required in the
proceeding, or as may be requested by Mortgage Lender, to insure the payment of
any such Taxes or Other Charges, together with all interest and penalties
thereon.

5.1.3 Litigation. Borrower shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened against Borrower,
Mortgage Borrower and/or Guarantor which might materially adversely affect
Borrower’s, Mortgage Borrower’s, or Guarantor’s condition (financial or
otherwise) or business, the Property (or any portion thereof), or the
Collateral.

5.1.4 Access to Property. Borrower shall cause Mortgage Borrower to permit
agents, representatives and employees of Lender to inspect the Property or any
part thereof at reasonable hours upon reasonable advance notice.

5.1.5 Notice of Default. Borrower shall promptly advise Lender of any material
adverse change in Borrower’s or Guarantor’s condition, financial or otherwise,
or of the occurrence of any Default or Event of Default of which Borrower has
knowledge.

5.1.6 Cooperate in Legal Proceedings. Borrower shall cooperate fully with Lender
with respect to any proceedings before any court, board or other Governmental
Authority which may in any way affect the rights of Lender hereunder or any
rights obtained by Lender under any of the other Loan Documents and, in
connection therewith, permit Lender, at its election, to participate in any such
proceedings.

 

41



--------------------------------------------------------------------------------

5.1.7 Perform Loan Documents. Borrower shall observe, perform and satisfy all
the terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrower.

5.1.8 Further Assurances. Borrower shall, at Borrower’s sole cost and expense:

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;

(b) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower under the Loan Documents, as
Lender may reasonably require; and

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.

5.1.9 Principal Place of Business, State of Organization. Borrower shall not
cause or permit any change to be made in its name, identity (including its trade
name or names), place of organization or formation or Borrower’s corporate or
partnership or other structure unless Borrower shall have first notified Lender
in writing of such change at least thirty (30) days prior to the effective date
of such change, and shall have first taken all action required by Lender for the
purpose of perfecting or protecting the lien and security interests of Lender
pursuant to this Agreement, and the other Loan Documents and, in the case of a
change in Borrower’s structure, without first obtaining the prior written
consent of Lender, which consent may be given or denied in Lender’s discretion.
Upon Lender’s request, Borrower shall, at Borrower’s sole cost and expense,
execute and deliver additional security agreements and other instruments which
may be necessary to effectively evidence or perfect Lender’s security interest
in the Property (or any portion thereof) as a result of such change of principal
place of business or place of organization. Borrower’s principal place of
business and chief executive office, and the place where Borrower keeps its
books and records, including recorded data of any kind or nature, regardless of
the medium or recording, including software, writings, plans, specifications and
schematics, has been for the preceding four months (or, if less, the entire
period of the existence of Borrower) and will continue to be the address of
Borrower set forth at the introductory paragraph of this Agreement (unless
Borrower notifies Lender in writing at least thirty (30) days prior to the date
of such change). Borrower shall promptly notify Lender of any change in its
organizational identification number. If Borrower does not now have an
organizational identification number and later obtains one, Borrower promptly
shall notify Lender of such organizational identification number.

 

42



--------------------------------------------------------------------------------

5.1.10 Financial Reporting. (a) Borrower shall keep and maintain or shall cause
to be kept and maintained on a Fiscal Year basis, in accordance with the
requirements for a Special Purpose Entity set forth herein and GAAP (or such
other accounting basis acceptable to Lender), proper and accurate books, records
and accounts reflecting all of the financial affairs of Borrower and Mortgage
Borrower and all items of income and expense in connection with the operation of
the Property. Lender shall have the right from time to time at all times during
normal business hours upon reasonable notice to examine such books, records and
accounts at the office of Borrower or any other Person maintaining such books,
records and accounts and to make such copies or extracts thereof as Lender shall
desire. After the occurrence of an Event of Default, Borrower shall pay any
costs and expenses incurred by Lender to examine Borrower’s accounting records
with respect to the Property, as Lender shall determine to be necessary or
appropriate in the protection of Lender’s interest.

(b) Borrower shall furnish to Lender annually, within ninety (90) days following
the end of each Fiscal Year of Borrower, a complete copy of Borrower’s annual
financial statements of Borrower and Mortgage Borrower audited by an independent
certified public accountant acceptable to Lender in accordance with GAAP (or
such other accounting basis acceptable to Lender) covering the Property for such
Fiscal Year and containing statements of profit and loss for Borrower and the
Property, an annual rent roll and a balance sheet for Borrower. Such statements
shall set forth the financial condition and the results of operations for the
Property for such Fiscal Year, and shall include, but not be limited to, amounts
representing annual net operating income, net cash flow, gross income, and
operating expenses.

(c) Borrower shall furnish, or cause to be furnished, to Lender on or before
twenty (20) days after the end of each calendar quarter the following items,
accompanied by an Officer’s Certificate stating that such items are true,
correct, accurate, and complete and fairly present the financial condition and
results of the operations of Borrower, Mortgage Borrower, and the Property
(subject to normal year-end adjustments) as applicable: (i) a rent roll for the
subject quarter; (ii) quarterly and year-to-date operating statements (including
Capital Expenditures) prepared for each calendar quarter, noting net operating
income, gross income, and operating expenses (not including any contributions to
the Replacement Reserve Fund and the Required Repair Fund), and other
information necessary and sufficient to fairly represent the financial position
and results of operation of the Property during such calendar quarter, and
containing a comparison of budgeted income and expenses and the actual income
and expenses; and (iii) a calculation reflecting the annual Debt Service
Coverage Ratio for the immediately preceding three (3), six (6), and twelve
(12) month periods as of the last day of such quarter. In addition, such
certificate shall also be accompanied by an Officer’s Certificate stating that
the representations and warranties of Borrower set forth in Section 4.1.20 are
true and correct as of the date of such certificate.

(d) Until the earlier of Securitization or twelve (12) months after the date of
this Agreement, Borrower shall furnish, or cause to be furnished, to Lender on
or before twenty (20) days after the end of each calendar month, all of the
following items with respect to the previous

 

43



--------------------------------------------------------------------------------

calendar month, accompanied by an Officer’s Certificate stating that such items
are true, correct, accurate, and complete and fairly present the financial
condition and results of the operations of Borrower, Mortgage Borrower, and the
Property (subject to normal year-end adjustments) as applicable: (A) a rent roll
for the subject month; (B) monthly operating statement(s) of the Property; and
(C) year-to-date operating statement(s) of the Property.

(e) Not later than each February 1 during the term of the Loan upon Lender’s
request, Borrower shall furnish or cause to be furnished to Lender, for Lender’s
approval, a report setting forth the minimum economic terms that Mortgage
Borrower proposes for use in connection with the standard lease form for leases
of portions of the Property during the twelve month period beginning upon such
anniversary date. The terms set forth in the leasing report shall reflect the
prevailing market conditions for like properties in the locality of the
Property.

(f) Borrower shall submit or cause Mortgage Borrower to submit to Lender for the
partial year period commencing on the date hereof, and for each Fiscal Year
thereafter, an Annual Budget not later than sixty (60) days prior to the
commencement of such period or Fiscal Year in form reasonably satisfactory to
Lender. The Annual Budget shall be subject to Lender’s written approval (each
such Annual Budget, an “Approved Annual Budget”). If Lender objects to a
proposed Annual Budget submitted by Borrower, Lender shall advise Borrower of
such objections within fifteen (15) days after receipt thereof (and deliver to
Borrower a reasonably detailed description of such objections) and Borrower
shall promptly revise such Annual Budget and resubmit the same to Lender. Lender
shall advise Borrower of any objections to such revised Annual Budget within ten
(10) days after receipt thereof (and deliver to Borrower a reasonably detailed
description of such objections) and Borrower shall promptly revise the same in
accordance with the process described in this subsection until Lender approves
the Annual Budget. Until such time that Lender approves a proposed Annual
Budget, the most recently Approved Annual Budget shall apply; provided that,
such Approved Annual Budget shall be adjusted to reflect actual increases in
Taxes, Insurance Premiums and Other Charges.

(g) If Borrower or Mortgage Borrower must incur an extraordinary operating
expense or capital expense not set forth in the Approved Annual Budget (each an
“Extraordinary Expense”), then Borrower shall promptly deliver to Lender a
reasonably detailed explanation of such proposed Extraordinary Expense for
Lender’s approval, which may be given or denied in Lender’s discretion.

(h) Borrower shall furnish to Lender, within ten (10) Business Days after
request (or as soon thereafter as may be reasonably possible), such further
detailed information with respect to the operation of the Property (or any
portion thereof) and the financial affairs of Borrower as may be reasonably
requested by Lender.

(i) Borrower shall cause Guarantor to furnish to Lender annually, within ninety
(90) days following the end of each Fiscal Year of Guarantor: (i) financial
statements audited by an independent certified public accountant, which shall
include an annual balance sheet and profit and loss statement of Guarantor, in
the form reasonably required by Lender or (ii) a signed personal financial
statement in a form satisfactory to Lender if such Guarantor is an individual.

 

44



--------------------------------------------------------------------------------

(j) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered (i) in paper form, (ii) on a diskette, and
(iii) if requested by Lender and within the capabilities of Borrower’s data
systems without change or modification thereto, in electronic form and prepared
using Microsoft Word for Windows files (which files may be prepared using a
spreadsheet program and saved as word processing files).

(k) Unless otherwise delivered to Lender pursuant to the provisions of this
Section 5.1.10, Borrower shall deliver or cause Mortgage Borrower to deliver to
Lender all of the financial statements, reports, certificates and related items
delivered or required to be delivered by Mortgage Borrower to Mortgage Lender
under the Mortgage Loan Documents as and when due under the Mortgage Loan
Documents.

5.1.11 Business and Operations. Borrower shall qualify to do business and shall
remain in good standing under the laws of the jurisdiction of its formation as
and to the extent the same are required for the ownership, maintenance,
management and operation of the Collateral.

5.1.12 Title to the Property. Borrower shall cause Mortgage Borrower to warrant
and defend (a) the title to the Property and every part thereof, subject only to
Liens permitted hereunder (including Permitted Encumbrances) and (b) the
validity and priority of the Lien of the Security Instrument on the Property,
subject only to Liens permitted hereunder (including Permitted Encumbrances), in
each case against the claims of all Persons whomsoever. Borrower shall reimburse
Lender for any losses, costs, damages or expenses (including attorneys’ fees and
expenses) incurred by Lender if an interest in the Property (or any portion
thereof), other than as permitted hereunder, is claimed by another Person.

5.1.13 Costs of Enforcement. In the event (a) that the Security Instrument
encumbering the Property (or any portion thereof) is foreclosed in whole or in
part or that the Security Instrument is put into the hands of an attorney for
collection, suit, action or foreclosure, (b) of the foreclosure of any mortgage
encumbering the Property (or any portion thereof) prior to or subsequent to the
Security Instrument in which proceeding Lender exercises any or all of its
rights or remedies under the Pledge Agreement or any other Loan Documents as and
when permitted thereby, or (c) of the bankruptcy, insolvency, rehabilitation or
other similar proceeding in respect of Borrower or any of its constituent
Persons or an assignment by Borrower or any of its constituent Persons for the
benefit of its creditors, Borrower, its successors or assigns, shall be
chargeable with and agrees to pay all costs of collection and defense, including
attorneys’ fees and expenses, incurred by Lender or Borrower in connection
therewith and in connection with any appellate proceeding or post judgment
action involved therein, together with all required service or use taxes.

5.1.14 Estoppel Statement.

(a) After request by Lender, Borrower shall within ten (10) days furnish Lender
or any proposed assignee of the Loan with a statement, duly acknowledged and
certified, setting forth (i) the Original Principal Amount, (ii) the unpaid
principal amount of the Note, (iii) the Interest Rate of the Note, (iv) the
terms of payment and Maturity Date, (v) the date installments

 

45



--------------------------------------------------------------------------------

of interest and/or principal were last paid, (vi) that, except as provided in
such statement, there are no Defaults or Events of Default under this Agreement
or any of the other Loan Documents, (vii) that the Loan Documents are valid,
legal and binding obligations and have not been modified or if modified, giving
particulars of such modification, (viii) whether any offsets or defenses exist
against the obligations secured hereby and, if any are alleged to exist, a
detailed description thereof, (ix) that all Leases are in full force and effect
and (provided the Property is not a residential multifamily property) have not
been modified (or if modified, setting forth all modifications), (x) the date to
which the Rents thereunder have been paid pursuant to the Leases, (xi) whether
or not, to the best knowledge of Borrower, any of the lessees under the Leases
are in default under the Leases, and, if any of the lessees are in default,
setting forth the specific nature of all such defaults, (xii) the amount of
security deposits held by Mortgage Borrower under each Lease and that such
amounts are consistent with the amounts required under each Lease, and (xiii) as
to any other matters reasonably requested by Lender and reasonably related to
the Leases.

(b) Borrower shall (or shall cause Mortgage Borrower to), from time to time,
obtain from Mortgage Lender such certificates of estoppel with respect to
compliance by Mortgage Borrower with the terms of the Mortgage Loan Documents as
may be reasonably requested by Lender. In the event or to the extent that
Mortgage Lender is not legally obligated to deliver such certificates of
estoppel and is unwilling to deliver the same, then Borrower shall not be in
breach of this provision so long as Borrower furnishes to Lender an estoppel
executed by Borrower and Mortgage Borrower expressly representing to Lender the
information requested by Lender regarding compliance by Mortgage Borrower with
the terms of the Mortgage Loan Documents. Borrower hereby indemnifies Lender
from and against all liabilities, obligations, losses, damages, penalties,
assessments, actions, or causes of action, judgments, suits, claims, demands,
costs, expenses (including attorneys’ and other professional fees, whether or
not suit is brought, and settlement costs) and disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against
Lender based in whole or in part upon any fact, event, condition, or
circumstances relating to the Mortgage Loan which was misrepresented in, or
which warrants disclosure and was omitted from such estoppel executed by
Borrower and Mortgage Borrower.

(c) Borrower shall cause Mortgage Borrower to obtain and Borrower shall deliver
to Lender upon request, tenant estoppel certificates from each commercial Tenant
leasing space at the Property in form and substance reasonably satisfactory to
Lender provided that Borrower shall not be required to deliver such certificates
more frequently than two (2) times in any calendar year.

5.1.15 Loan Proceeds. Borrower shall use the proceeds of the Loan received by it
on the Closing Date only for the purposes set forth in Section 2.1.4 hereof.

5.1.16 Performance by Borrower. Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by, or applicable to, Borrower, and shall not
enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower without the prior written consent of Lender.

 

46



--------------------------------------------------------------------------------

5.1.17 Leasing Matters. Any Leases with respect to the Property written after
the date hereof, for more than 3,000 square feet shall be subject to the prior
written approval of Lender, which approval shall not be unreasonably withheld,
conditioned or delayed. Upon request, Borrower shall furnish Lender with
executed copies of all Leases. All renewals of Leases and all proposed Leases
shall provide for rental rates comparable to existing local market rates. All
proposed Leases shall be on commercially reasonable terms and shall not contain
any terms which would materially affect Lender’s rights under the Loan
Documents. All Leases executed after the date hereof shall provide that they are
subordinate to the Security Instrument and that the lessee agrees to attorn to
Mortgage Lender or any purchaser at a sale by foreclosure or power of sale.
Borrower (i) shall cause Mortgage Borrower to observe and perform the
obligations imposed upon the lessor under the Leases in a commercially
reasonable manner; (ii) shall cause Mortgage Borrower to enforce and may amend
or terminate the terms, covenants and conditions contained in the Leases upon
the part of the lessee thereunder to be observed or performed in a commercially
reasonable manner and in a manner not to impair the value of the Property (or
any portion thereof) involved except that no termination by Mortgage Borrower or
acceptance of surrender by a Tenant of any Leases shall be permitted unless by
reason of a tenant default and then only in a commercially reasonable manner to
preserve and protect the Property (or any portion thereof); provided, however,
that no such termination or surrender of any Lease covering more than 3,000
square feet will be permitted without the prior written consent of Lender;
(iii) shall not permit Mortgage Borrower to collect any of the rents more than
one (1) month in advance (other than security deposits); (iv) shall not permit
Mortgage Borrower to execute any other assignment of lessor’s interest in the
Leases or the Rents (except as contemplated by the Loan Documents); (v) shall
not permit Mortgage Borrower to alter, modify or change the terms of the Leases
in a manner inconsistent with the provisions of the Loan Documents; and
(vi) shall cause Mortgage Borrower to execute and deliver at the request of
Lender all such further assurances, confirmations and assignments in connection
with the Leases as Lender shall from time to time reasonably require.
Notwithstanding anything to the contrary contained herein, Borrower shall not
permit Mortgage Borrower to enter into a lease of all or substantially all of
the Property without Lender’s prior written consent. Notwithstanding anything to
the contrary contained herein, all new Leases and all amendments, modifications,
extensions, and renewals of existing Leases with Tenants that are Affiliates of
Mortgage Borrower or Borrower shall be subject to the prior written consent of
Lender.

5.1.18 Alterations. Borrower shall obtain Lender’s prior written consent to
causing or permitting Mortgage Borrower to cause any alterations to any
Improvements, which consent shall not be unreasonably withheld or delayed except
with respect to alterations that may have a material adverse effect on
Borrower’s or Mortgage Borrower’s financial condition, the value of the Property
or the Property’s Net Operating Income. Notwithstanding the foregoing, Lender’s
consent shall not be required in connection with any alterations that will not
have a material adverse effect on Borrower’s financial condition, the value of
the Property or the Property’s Net Operating Income, provided that such
alterations are made in connection with (a) tenant improvement work performed
pursuant to the terms of any Lease executed on or before the date hereof,
(b) tenant improvement

 

47



--------------------------------------------------------------------------------

work performed pursuant to the terms and provisions of a Lease and not adversely
affecting any structural component of any Improvements, any utility or HVAC
system contained in any Improvements or the exterior of any building
constituting a part of any Improvements, or (c) alterations performed in
connection with the Restoration of the Property after the occurrence of a
Casualty or Condemnation in accordance with the terms and provisions of the
Mortgage Loan Agreement. If the total unpaid amounts due and payable with
respect to alterations to the Improvements at the Property(or any portion
thereof (other than such amounts to be paid or reimbursed by Tenants under the
Leases) shall at any time exceed $100,000.00 (the “Threshold Amount”), Borrower
shall promptly deliver to Lender as security for the payment of such amounts and
as additional security for Borrower’s obligations under the Loan Documents any
of the following: (A) cash, (B) U.S. Obligations, (C) other securities having a
rating acceptable to Lender and that, at Lender’s option, the applicable Rating
Agencies have confirmed in writing will not, in and of itself, result in a
downgrade, withdrawal or qualification of the initial, or, if higher, then
current ratings assigned to any Securities or any class thereof in connection
with any Securitization or (D) a completion and performance bond or an
irrevocable letter of credit (payable on sight draft only) issued by a financial
institution having a rating by S&P of not less than “A-1+” if the term of such
bond or letter of credit is no longer than three (3) months or, if such term is
in excess of three (3) months, issued by a financial institution having a rating
that is acceptable to Lender and that, at Lender’s option, the applicable Rating
Agencies have confirmed in writing will not, in and of itself, result in a
downgrade, withdrawal or qualification of the initial, or, if higher, then
current ratings assigned to any Securities or class thereof in connection with
any Securitization. Such security shall be in an amount equal to the excess of
the total unpaid amounts with respect to alterations to the Improvements on the
Property (other than such amounts to be paid or reimbursed by Tenants under the
Leases) over the Threshold Amount and Lender may apply such security from time
to time at the option of Lender to pay for such alterations.

5.1.19 Operation of Property. (a) Borrower shall cause the Property to be
operated, in all material respects, in accordance with the Management Agreement
(or Replacement Management Agreement) as applicable. If the Management Agreement
expires or is terminated (without limiting any obligation of Borrower to obtain
Lender’s consent to any termination or modification of the Management Agreement
in accordance with the terms and provisions of this Agreement), Borrower shall
cause Mortgage Borrower to promptly enter into a Replacement Management
Agreement with Manager or another Qualified Manager, as applicable.

(b) Borrower shall: (i) promptly cause Mortgage Borrower to perform and/or
observe, in all material respects, all of the covenants and agreements required
to be performed and observed by it under the Management Agreement and do all
things necessary to preserve and to keep unimpaired its material rights
thereunder; (ii) promptly notify Lender of any material default under the
Management Agreement of which it is aware; (iii) promptly deliver to Lender a
copy of each financial statement, business plan, capital expenditures plan,
notice, report and estimate received by it under the Management Agreement; and
(iv) cause Mortgage Borrower to enforce the performance and observance of all of
the covenants and agreements required to be performed and/or observed by Manager
under the Management Agreement, in a commercially reasonable manner.

 

48



--------------------------------------------------------------------------------

5.1.20 Embargoed Person. Borrower has performed and shall perform and cause
Mortgage Borrower to perform reasonable due diligence to insure that at all
times throughout the term of the Loan, including after giving effect to any
Transfers permitted pursuant to the Loan Documents, (a) none of the funds or
other assets of Borrower, Mortgage Borrower and Guarantor constitute property
of, or are beneficially owned, directly or indirectly, by any Embargoed Person;
(b) no Embargoed Person has any interest of any nature whatsoever in Borrower,
Mortgage Borrower or Guarantor, as applicable, with the result that the
investment in Borrower, Mortgage Borrower or Guarantor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law; and (c) none of the funds of Borrower, Mortgage Borrower or Guarantor, as
applicable, have been derived from, or are the proceeds of, any unlawful
activity, including money laundering, terrorism or terrorism activities, with
the result that the investment in Borrower, Mortgage Borrower or Guarantor, as
applicable (whether directly or indirectly), is prohibited by law or the Loan is
in violation of law, or may cause the Property to be subject to forfeiture or
seizure.

5.1.21 Mortgage Loan Reserve Funds. Borrower shall cause Mortgage Borrower to
deposit and maintain each of the Mortgage Loan Reserve Funds as more
particularly set forth in the Mortgage Loan Agreement and to perform and comply
with all the terms and provisions relating thereto. Borrower grants to Lender a
first-priority perfected security interest in Borrower’s interest in each of the
Mortgage Loan Reserve Funds, if any, subject to the prior rights of Mortgage
Lender, and any and all monies now or hereafter deposited in each Mortgage Loan
Reserve Fund as additional security for payment of the Debt to the extent
Borrower has an interest in same. Subject to the qualifications regarding
Mortgage Lender’s interest in the Mortgage Loan Reserve Funds, if any, until
expended or applied in accordance with the Mortgage Loan Documents or the Loan
Documents, Borrower’s interest in the Mortgage Loan Reserve Funds shall
constitute additional security for the Debt and upon the occurrence of an Event
of Default, Lender may, in addition to any and all other remedies available to
Lender, apply any sums then present in any or all of the Mortgage Loan Reserve
Funds to the payment of the Debt in any order in its discretion.

5.1.22 Special Distributions. On each date on which amounts are required to be
disbursed to Lender into the Mezzanine Collection Account from the Mezzanine
Loan Reserve Account pursuant to the terms of the Mortgage Cash Management
Agreement and Mortgage Loan Agreement or are required to otherwise be paid
Lender under any of the Loan Documents, Borrower shall exercise its rights under
the Mortgage Borrower Company Agreement to cause Mortgage Borrower to make to
Borrower a distribution in an aggregate amount such that Lender shall receive
the amount required to be disbursed from the Mezzanine Loan Reserve Account or
otherwise paid to Lender on such date.

5.1.23 Curing. Lender shall have the right, but shall not have the obligation,
to exercise Borrower’s rights under the Mortgage Borrower Company Agreement
(a) to cure a Mortgage Loan Default and (b) to satisfy any Liens, claims or
judgments against the Property (except for Liens permitted by the Mortgage Loan
Documents), in the case of either (a) or (b), unless Borrower or Mortgage
Borrower shall be diligently pursuing remedies to cure to Lender’s satisfaction.
Borrower shall reimburse Lender on demand for any and all costs incurred by
Lender in connection with curing any such Mortgage Loan Default or satisfying
any Liens, claims or judgments against the Property.

 

49



--------------------------------------------------------------------------------

5.1.24 Environmental Covenants.

(a) Borrower covenants and agrees that: (i) all uses and operations on or of the
Property, whether by Borrower, Mortgage Borrower, or any other Person, shall be
in compliance with all Environmental Laws and permits issued pursuant thereto;
(ii) there shall be no Releases of Hazardous Substances in, on, under or from
the Property; (iii) there shall be no Hazardous Substances in, on, or under the
Property, except those that are (A) in compliance with all Environmental Laws
and with permits issued pursuant thereto (to the extent such permits are
required by Environmental Law), (B) de-minimis amounts necessary to operate the
Property for the purposes set forth in the Loan Agreement which will not result
in an environmental condition in, on or under the Property and which are
otherwise permitted under and used in compliance with Environmental Law and
(C) fully disclosed to Lender in writing; (iv) Borrower shall and shall cause
Mortgage Borrower to keep the Property free and clear of all liens and other
encumbrances imposed pursuant to any Environmental Law, whether due to any act
or omission of Borrower or any other Person (the “Environmental Liens”);
(v) Borrower shall, at its sole cost and expense, fully and expeditiously
cooperate and cause Mortgage Borrower to fully and expeditiously in all
activities pursuant to subsection (b) below, including providing all relevant
information and making knowledgeable persons available for interviews;
(vi) Borrower shall, at its sole cost and expense, perform and cause Mortgage
Borrower to perform any environmental site assessment or other investigation of
environmental conditions in connection with the Property, pursuant to any
reasonable written request of Lender made if Lender has reason to believe that
an environmental hazard exists on the Property (including sampling, testing and
analysis of soil, water, air, building materials and other materials and
substances whether solid, liquid or gas), and share with Lender (or cause
Mortgage Borrower to share with Lender) the reports and other results thereof,
and Lender and other Indemnified Parties shall be entitled to rely on such
reports and other results thereof; (vii) Borrower shall, at its sole cost and
expense, comply and cause Mortgage Borrower to comply with all reasonable
written requests of Lender made if Lender has reason to believe that an
environmental hazard exists on the Property (A) reasonably effectuate
Remediation of any condition (including a Release of a Hazardous Substance) in,
on, under or from the Property; (B) comply with any Environmental Law;
(C) comply with any directive from any Governmental Authority; and (D) take any
other reasonable action necessary or appropriate for protection of human health
or the environment; (viii) Borrower shall not do or allow Mortgage Borrower or
any Tenant or other user of the Property to do any act that materially increases
the dangers to human health or the environment, poses an unreasonable risk of
harm to any Person (whether on or off the Property), impairs or may impair the
value of the Property, is contrary to any requirement of any insurer,
constitutes a public or private nuisance, constitutes waste, or violates any
covenant, condition, agreement or easement applicable to the Property;
(ix) Borrower shall immediately notify Lender in writing of (A) any presence or
Releases or threatened Releases of Hazardous Substances in, on, under, from or
migrating towards the Property; (B) any non-compliance with any Environmental
Laws related in any way to the Property; (C) any actual or potential
Environmental Lien; (D) any required or proposed Remediation of environmental
conditions relating to the Property; and (E) any written or oral notice or other
communication of which Borrower becomes aware from any source

 

50



--------------------------------------------------------------------------------

whatsoever (including a governmental entity) relating in any way to the release
or potential release of Hazardous Substances or Remediation thereof, likely to
result in liability of any Person pursuant to any Environmental Law, other
environmental conditions in connection with the Property, or any actual or
potential administrative or judicial proceedings in connection with anything
referred to in this Section; (x) Borrower shall not and shall not permit
Mortgage Borrower to install, use, generate, manufacture, store, treat, release
or dispose of, nor permit the installation, use, generation, storage, treatment,
release or disposal of, any Hazardous Substances (except de-minimis amounts
necessary to operate the Property for the purposes set forth in the Loan
Agreement which will not result in an environmental condition in, on or under
the Property and which are otherwise permitted under and used in compliance with
Environmental Law) on, under or about the Property, and all uses and operations
on or of the Property, whether by Borrower or Mortgage Borrower or any other
person or entity, shall be in compliance with all Environmental Laws and permits
issued pursuant thereto; (xi) Borrower shall not make and shall not permit
Mortgage Borrower to make any change in the use or condition of the Property
which (A) might lead to the presence on, under or about the Property of any
Hazardous Substances which is not in accordance with any applicable
Environmental Law, or (B) would require, under any applicable Environmental Law,
notice be given to or approval be obtained from any governmental agency in the
event of a transfer of ownership or control of the Property, in each case
without the prior written consent of Lender; (xii) Borrower shall not allow any
Institutional Control on or to affect the Property; and (xiii) Borrower shall
and shall cause Mortgage Borrower to take all acts necessary to preserve its
status, if applicable, as an “innocent landowner,” “contiguous property owner,”
or “prospective purchaser” as to the Property and as those terms are defined in
CERCLA; provided, however, that this covenant does not limit or modify any of
Borrower’s other duties or obligations under this Agreement.

(b) If Lender has reason to believe that an environmental hazard exists on the
Property that may, in Lender’s discretion, endanger any Tenants or other
occupants of the Property or their guests or the general public or may
materially and adversely affect the value of the Property, upon reasonable
notice from Lender, Borrower shall, at Borrower’s expense, promptly cause
Mortgage Borrower to engage an engineer or consultant satisfactory to Lender to
conduct an environmental assessment or audit (the scope of which shall be
determined in Lender’s discretion) and take any samples of soil, groundwater or
other water, air, or building materials or any other invasive testing requested
by Lender and promptly deliver the results of any such assessment, audit,
sampling or other testing; provided, however, if such results are not delivered
to Lender within a reasonable period or if Lender has reason to believe that an
environmental hazard exists on the Property that, in Lender’s judgment,
endangers any Tenant or other occupant of the Property or their guests or the
general public or may materially and adversely affect the value of the Property,
upon reasonable notice to Borrower, Lender and any other Person designated by
Lender, including any receiver, any representative of a governmental entity, and
any environmental consultant, shall have the right, but not the obligation, to
enter upon the Property at all reasonable times to assess any and all aspects of
the environmental condition of the Property and its use, including conducting
any environmental assessment or audit (the scope of which shall be determined in
Lender’s discretion) and taking samples of soil, groundwater or other water,
air, or building materials, and reasonably conducting other invasive testing.
Borrower shall cooperate with and provide Lender and any such Person designated
by Lender with access to the Property.

 

51



--------------------------------------------------------------------------------

5.1.25 Mortgage Borrower Covenants. Borrower shall cause Mortgage Borrower to
comply with all obligations with which Mortgage Borrower has covenanted to
comply under the Mortgage Loan Agreement and all other Mortgage Loan Documents
for so long as the Mortgage Loan is outstanding.

Section 5.2 Negative Covenants. From the date hereof until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Pledge Agreement and any other collateral
in accordance with the terms of this Agreement and the other Loan Documents,
Borrower covenants and agrees with Lender that it shall not do, directly or
indirectly, any of the following:

5.2.1 Operation of Property.

(a) Borrower shall not permit Mortgage Borrower, without Lender’s prior written
consent (which consent shall not be unreasonably withheld), to do any of the
following: (i) surrender, terminate, cancel, amend or modify the Management
Agreement; provided, that Borrower may, without Lender’s consent, replace the
Manager so long as the replacement manager is a Qualified Manager pursuant to a
Replacement Management Agreement; (ii) reduce or consent to the reduction of the
term of the Management Agreement; (iii) increase or consent to the increase of
the amount of any charges under the Management Agreement, or (iv) otherwise
modify, change, supplement, alter or amend, or waive or release any of its
rights and remedies under, the Management Agreement in any material respect.

(b) Following the occurrence and during the continuance of an Event of Default,
Borrower shall not permit Mortgage Borrower to exercise any rights, make any
decisions, grant any approvals or otherwise take any action under the Management
Agreement without the prior written consent of Lender, which consent may be
granted, conditioned or withheld in Lender’s discretion.

(c) If under applicable zoning provisions the use of all or any portion of the
Property is or shall become a nonconforming use, Borrower shall not cause or
permit Mortgage Borrower to cause or permit the nonconforming use or Improvement
to be discontinued or abandoned without the express written consent of Lender.

5.2.2 Liens. Borrower shall not create, incur, assume or suffer to exist any
Lien on any portion of the Property or permit any such action to be taken,
except for Permitted Encumbrances.

5.2.3 Dissolution. Borrower shall not (a) engage in any dissolution, liquidation
or consolidation or merger with or into any other business entity, (b) engage in
any business activity not related to the ownership and operation of the
Property, (c) transfer, lease or sell, in one transaction or any combination of
transactions, the assets or all or substantially all of the properties or assets
of Borrower except to the extent permitted by the Loan Documents, or (d) modify,
amend, waive or terminate its organizational documents or its qualification and
good standing in any jurisdiction.

 

52



--------------------------------------------------------------------------------

5.2.4 Change In Business. Borrower shall not enter into any line of business
other than the ownership and operation of the Collateral and shall not permit
Mortgage Borrower to enter into any line of business other than the ownership
and operation of the Property, or make any material change in the scope or
nature of its business objectives, purposes or operations, or undertake or
participate in activities other than the continuance of its present business.
Nothing contained in this Section 5.2.4 is intended to expand the rights of
Borrower or Mortgage Borrower set forth herein.

5.2.5 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim owed to Borrower by any Person, except for adequate
consideration and in the ordinary course of Borrower’s business.

5.2.6 Zoning. Borrower shall not permit Mortgage Borrower to initiate or consent
to any zoning reclassification of any portion of the Property or seek any
variance under any existing zoning ordinance or use or permit the use of any
portion of the Property in any manner that could result in such use becoming a
non conforming use under any zoning ordinance or any other applicable land use
law, rule or regulation, without the prior written consent of Lender.

5.2.7 No Joint Assessment. Borrower shall not permit Mortgage Borrower to
suffer, permit or initiate the joint assessment of the Property (a) with any
other real property constituting a tax lot separate from the Property, and
(b) which constitutes real property with any portion of the Property which may
be deemed to constitute personal property, or any other procedure whereby the
lien of any taxes which may be levied against such personal property shall be
assessed or levied or charged to such real property portion of the Property.

5.2.8 ERISA.

(a) Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.

(b) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its discretion, that (A) Borrower is not and
does not maintain an “employee benefit plan” as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA, or a “governmental plan” within the
meaning of Section 3(32) of ERISA; (B) Borrower is not subject to any state
statute regulating investment of, or fiduciary obligations with respect to
governmental plans and (C) one or more of the following circumstances is true:

(i) Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);

(ii) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2); or

 

53



--------------------------------------------------------------------------------

(iii) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

5.2.9 Transfers.

(a) Borrower acknowledges that Lender has examined and relied on the experience
of Borrower and Mortgage Borrower and their stockholders, general partners,
members, principals and (if Borrower or Mortgage Borrower is a trust) beneficial
owners in owning and operating properties such as the Property in agreeing to
make the Loan, and will continue to rely on Mortgage Borrower’s ownership of the
Property and Borrower’s ownership of the Collateral as a means of maintaining
the value of the Collateral as security for repayment of the Debt. Borrower
acknowledges that Lender has a valid interest in maintaining the value of the
Collateral and the Property so as to ensure that, should Borrower default in the
repayment of the Debt, Lender can recover the Debt by a sale of the Collateral.

(b) Without the prior written consent of Lender, Borrower shall not, and shall
not permit Mortgage Borrower or any Restricted Party to do any of the following
(collectively, a “Transfer”): (i) sell, convey, mortgage, grant, bargain,
encumber, pledge, assign, grant options with respect to, or otherwise transfer
or dispose of (directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record) the Collateral or the Property or any part thereof or any legal or
beneficial interest therein, or (ii) permit a Sale or Pledge of any Equity
Interests in Borrower, Mortgage Borrower, or any Restricted Party. Any Transfer
made in violation of this Agreement shall be void. Notwithstanding the foregoing
to the contrary, Permitted Transfers may occur without Lender’s prior written
consent.

(c) A Transfer shall include, but not be limited to: (i) an installment sales
agreement wherein Borrower agrees to sell the Collateral or any part thereof for
a price to be paid in installments; (ii) an agreement by Mortgage Borrower
leasing all or a substantial part of the Property for other than actual
occupancy by a space tenant thereunder or a sale, assignment or other transfer
of, or the grant of a security interest in, Mortgage Borrower’s right, title and
interest in and to any Leases or any Rents; (iii) if a Restricted Party is a
corporation, any merger, consolidation or Sale or Pledge of such corporation’s
stock or the creation or issuance of new stock; (iv) if a Restricted Party is a
limited or general partnership or joint venture, any merger or consolidation or
the change, removal, resignation or addition of a general partner or the Sale or
Pledge of the Equity Interests of any general partner or any profits or proceeds
relating to such Equity Interests, or the Sale or Pledge of Equity Interests of
limited partners or any profits or proceeds relating to such limited partnership
interest or the creation or issuance of new limited partnership interests;
(v) if a Restricted Party is a limited liability company, any merger or
consolidation or the change, removal, resignation or addition of a managing
member or non member manager (or if no managing member, any member) or the Sale
or Pledge of the Equity Interests of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non managing membership interests or the
creation or issuance of new non managing membership interests; (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests; (vii) the removal or
the resignation of the managing agent (including an

 

54



--------------------------------------------------------------------------------

Affiliated Manager) other than in accordance with the terms of this Agreement;
or (viii) the cash flow from the Property (or Borrower’s rights to cash
distributions from Mortgage Borrower) or any portion thereof are sold, assigned,
transferred, hypothecated, pledged or otherwise encumbered, directly or
indirectly, or occurring by operation of law or otherwise, other than pursuant
to the Mortgage Loan Documents.

(d) Notwithstanding the provisions of this Section 5.2.9, Lender’s consent shall
not be required in connection with one or a series of Transfers, of not more
than forty-nine percent (49%) of the stock, the limited partnership interests or
non-managing membership interests (as the case may be) in Borrower or Guarantor;
provided, however, no such Transfer shall result in the change of Control in a
Borrower or Guarantor, and as a condition to each such Transfer, Lender shall
receive not less than thirty (30) days prior written notice of such proposed
Transfer. If after giving effect to any such Transfer, more than forty-nine
percent (49%) in the aggregate of direct or indirect interests in Borrower or
Guarantor are owned by any Person and its Affiliates that owned less than
forty-nine percent (49%) direct or indirect interest in such party as of the
Closing Date, Borrower shall, no less than thirty (30) days prior to the
effective date of any such Transfer, deliver to Lender an Additional Insolvency
Opinion acceptable to Lender and the Rating Agencies.

(e) Solely in connection with a sale of the Property permitted pursuant to and
in accordance with Section 5.2.10(e) of the Mortgage Loan Agreement, a new
borrower (“New Borrower”), owning indirectly 100% of the unencumbered equity
interests in the proposed new owner of the Property (the “New Owner”) may assume
Borrower’s obligations hereunder (hereafter, a “Proposed Loan Assumption”)
provided that each of the following terms and conditions is satisfied in
Lender’s discretion:

(i) each of the New Borrower and New Owner are approved by Lender;

(ii) each of the conditions set forth in Section 5.2.10 of the Mortgage Loan
Agreement has been satisfied, as determined by Mortgage Lender;

(iii) no Event of Default has occurred and is continuing and no event shall have
occurred that by the passage of time or delivery of notice would become an Event
of Default;

(iv) Borrower shall give Lender written notice of such Transfer request not less
than sixty (60) days prior to the proposed date of such Transfer and such
Proposed New Assumption does not occur 60 days prior to or 60 days after a
Securitization;

(v) Borrower shall pay any and all reasonable out-of-pocket costs incurred in
connection with such Transfer (including Lender’s counsel fees and disbursements
and all recording fees, title insurance premiums and mortgage and intangible
taxes and the fees and expenses of the Rating Agencies, if applicable);

(vi) If applicable, Lender has received a Rating Agency Confirmation regarding
the Proposed Loan Assumption;

 

55



--------------------------------------------------------------------------------

(vii) New Borrower shall assume all of the obligations of Borrower under the
Loan Documents in a manner satisfactory to Lender in all respects, including by
entering into an assumption agreement in form and substance satisfactory to
Lender;

(viii) Borrower shall pay Lender a transfer fee equal to one percent (1%) of the
outstanding principal balance of the Loan at the time of such Transfer;

(ix) Lender shall have received such documents, certificates and legal opinions
as it may reasonably request;

(x) New Owner, New Borrower and the property manager shall have sufficient
experience in the ownership and management of properties similar to the
Property, and Lender shall be provided with reasonable evidence thereof (and
Lender reserves the right to approve the New Borrower without approving the
substitution of the property manager);

(xi) prior to any release of the Guarantor, a substitute guarantor acceptable to
Lender shall have assumed the Guaranty executed by Guarantor or executed a
replacement guaranty reasonably satisfactory to Lender;

(xii) Borrower and New Borrower execute, without any cost or expense to Lender,
any additional documents reasonably requested by Lender to evidence and perfect
Lender’s interests under the Loan Documents;

(xiii) New Borrower delivers certificated securities to Lender representing 100%
of the equity ownership interests in New Owner (such interests, along with any
other collateral securing the Loan, the “New Collateral”) and grants Lender a
perfected first priority lien in such New Collateral;

(xiv) New Borrower delivers to Lender, without any cost or expense to Lender,
such endorsements to Lender’s “Eagle 9” or “UCC Plus” (or equivalent) insurance
policy which insures Lender’s lien in the New Collateral, hazard insurance
policy endorsements or certificates and other similar materials as Lender may
reasonably deem necessary at the time of the Proposed Loan Assumption, all in
form and substance satisfactory to Lender; and

(xv) Lender may, as a condition to evaluating any requested consent to a
transfer, require that Borrower post a cash deposit with Lender in an amount
equal to Lender’s anticipated costs and expenses in evaluating any such request
for consent.

The foregoing release shall be effective upon the date of such Transfer, but
Lender agrees to provide written evidence thereof reasonably requested by
Borrower.

(f) Notwithstanding any provision in this Section 5.2.9 to the contrary, limited
partnership or membership interests, as applicable, in Borrower may be
transferred without Lender’s consent and without application of the fee set
forth in Section 5.2.9(e)(viii): (i) among limited partners or members, as
applicable, of Borrower who are limited partners or members, as applicable, of
Borrower as of the date of this Agreement (each a “Current Owner”), and (ii) to

 

56



--------------------------------------------------------------------------------

immediate family members (which shall be limited to a spouse, parent, child and
grandchild (each, an “Immediate Family Member”)), of any Current Owner or to
trusts formed for the benefit of Immediate Family Members of such Current Owner
for bona fide estate planning purposes (each, an “Additional Permitted
Transfer”), provided each of the following conditions is satisfied: (A) no Event
of Default has occurred and no event has occurred that with notice and/or the
passage of time, or both, would constitute an Event of Default; (B) Lender has
received Borrower’s notice of the Additional Permitted Transfer no less than 30
days prior to the commencement of such transfer; (C) no Indemnitor or Guarantor
shall be released from any guaranty or indemnity agreement by virtue of the
Additional Permitted Transfer; (D) Borrower shall be responsible for the costs
and expenses of documenting the Additional Permitted Transfer; (E) Borrower
shall reimburse Lender for all actual costs and expenses incurred by Lender in
connection with the Additional Permitted Transfer, whether or not consummated;
(F) once the Additional Permitted Transfer is complete, the persons with Control
of Borrower and management of the Property are the same persons who have such
Control and management rights immediately prior to the Additional Permitted
Transfer; (G) Borrower shall furnish Lender copies of any documentation executed
in connection with the Additional Permitted Transfer promptly after execution
thereof; (H) Borrower shall have delivered satisfactory evidence to Lender that,
following the Additional Permitted Transfer, Borrower shall continue to comply
with the provisions of Section 4.1.20 hereof; (I) upon Lender’s request,
delivery of an Additional Insolvency Opinion acceptable to Lender; and (J) the
Additional Permitted Transfer is permitted under the Mortgage Loan Documents.

(g) Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon Borrower’s Transfer without Lender’s consent.
This provision shall apply to every Transfer regardless of whether voluntary or
not, or whether or not Lender has consented to any previous Transfer.

(h) Borrower shall pay all costs and expenses of Lender in connection with any
Transfer, including all fees and expenses of Lender’s counsel, whether internal
or outside, and the cost of any required counsel opinions related to REMIC or
other securitization or tax issues and any Rating Agency fees.

5.2.10 Limitations on Distributions. Following the occurrence and during the
continuance of an Event of Default, Borrower shall not make any distributions to
its members.

5.2.11 Lost Note. Upon receipt of an affidavit of an officer of Lender and an
indemnity agreement in favor of Borrower, as to the loss, theft, destruction, or
mutilation of the Note or any Loan Document that is not of public record, and,
in the case of any such mutilation, upon surrender and cancellation of such Note
or Loan Document, Borrower shall issue, in lieu thereof, a replacement Note or
Loan Document, dated the date of such lost, stolen, destroyed or mutilated Note
or Loan Document in the same principal amount thereof and otherwise of like
tenor.

5.2.12 Limitation on Securities Issuances. Neither Borrower nor Mortgage
Borrower shall issue any additional ownership interests or other securities
other than those that have been issued as of the date hereof.

 

57



--------------------------------------------------------------------------------

ARTICLE VI - INSURANCE; CASUALTY; CONDEMNATION

Section 6.1 Insurance.

(a) Borrower shall cause Mortgage Borrower to maintain at all times during the
term of the Loan the Policies required under Section 6.1 of the Mortgage Loan
Agreement. In addition, Borrower shall cause Lender to be named as an additional
named insured under each of the Policies described in Sections 6.1.1(a)(ii),
(v), (vii), (viii), and (x) of the Mortgage Loan Agreement. In addition,
Borrower shall cause Lender to be named as a named insured together with
Mortgage Lender, as their interest may appear, under the Policies required under
Sections 6.1.1(a)(i), (iii), (iv), (vi), and (ix) of the Mortgage Loan
Agreement. Borrower shall also cause all insurance policies required under
Section 6.1 of the Mortgage Loan Agreement to provide for at least thirty
(30) days prior notice to Lender in the event of policy cancellation or material
changes. Borrower shall provide Lender with evidence of all such insurance
required under the Mortgage Loan Agreement simultaneously with Mortgage
Borrower’s provision of such evidence to Mortgage Lender.

(b) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder and under the Mortgage Loan Agreement is in full
force and effect, Lender shall have the right, without notice to Borrower, to
take such action as Lender deems necessary to protect its interest in the
Property, including the obtaining of such insurance coverage as Lender in its
discretion deems appropriate and all premiums incurred by Lender in connection
with such action or in obtaining such insurance and keeping it in effect shall
be paid by Borrower to Lender upon demand and shall bear interest at the Default
Rate.

Section 6.2 Casualty. If the Property shall be damaged or destroyed, in whole or
in part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
written notice of such damage to Lender and shall cause Mortgage Borrower to
promptly commence and diligently prosecute the completion of the Restoration of
the Property pursuant to Section 6.4 of the Mortgage Loan Agreement as nearly as
possible to the condition the Property was in immediately prior to such
Casualty, with such alterations as may be reasonably approved by Lender and
otherwise in accordance with Section 6.4 of the Mortgage Loan Agreement.
Borrower shall cause Mortgage Borrower to pay all costs of such Restoration
whether or not such costs are covered by insurance. In addition, Lender may
participate at its option in any settlement discussions with any insurance
companies (and shall approve the final settlement, which approval shall not be
unreasonably withheld or delayed) with respect to any Casualty in which the Net
Proceeds or the costs of completing the Restoration are equal to or greater than
the Availability Threshold, and Borrower shall cause Mortgage Borrower to
deliver to Lender all instruments required by Lender to permit such
participation.

Section 6.3 Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of the
Property and shall cause Mortgage Borrower to deliver

 

58



--------------------------------------------------------------------------------

to Lender copies of any and all papers served in connection with such
proceedings. Borrower shall cause Mortgage Borrower to permit Lender to
participate in any such proceedings upon Lender’s determination to do so, and
Borrower shall from time to time cause Mortgage Borrower to deliver to Lender
all instruments requested by it to permit such participation. Borrower shall
cause Mortgage Borrower to diligently prosecute any such proceedings, and shall
consult with Lender, its attorneys and experts, and cooperate with them in the
carrying on or defense of any such proceedings. Notwithstanding any taking by
any public or quasi-public authority through Condemnation or otherwise
(including any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement.

If any portion of the Property is taken by a condemning authority, Borrower
shall cause Mortgage Borrower to promptly commence and diligently prosecute the
Restoration of the Property pursuant to Section 6.4 of the Mortgage Loan
Agreement.

Section 6.4 Restoration. Borrower shall, or shall cause Mortgage Borrower to,
deliver to Lender all reports, plans, specifications, documents and other
materials that are delivered to Mortgage Lender under Section 6.4 of the
Mortgage Loan Agreement in connection with the Restoration of the Property after
a Casualty or Condemnation. Subject only to the rights of Mortgage Lender
pursuant to the Mortgage Loan Agreement, all Insurance Proceeds and Casualty
Proceeds (as defined in the Mortgage Loan Agreement) that are permitted by the
terms of the Mortgage Loan Documents to be paid to Mortgage Borrower or
otherwise distributed to Borrower or Mortgage Borrower (rather than be used to
rebuild or improve the Property in accordance with the Mortgage Loan Documents)
shall be immediately paid over to Lender, subject to Section 2.5, and are hereby
assigned to Lender as additional collateral security hereunder.

ARTICLE VII - RESERVE FUNDS

Section 7.1 Transfer of Reserve Funds under Mortgage Loan. If Mortgage Lender
waives the requirement of any of the Mortgage Loan Reserve Funds, reserves or
escrow accounts required in accordance with the terms of the Mortgage Loan
Agreement, or if the Mortgage Loan is refinanced or repaid in full (without a
prepayment of the Loan) and any of the Mortgage Loan Reserve Funds, reserve or
escrow accounts required under the terms of the original Mortgage Loan Agreement
are not required under the terms of a new Mortgage Loan, if any, then Borrower
shall cause any amounts that would have been deposited into any reserves or
escrow accounts in accordance with the terms of the Mortgage Loan Agreement to
be transferred to and deposited with Lender in accordance with the terms of this
Article 7 and, if any letters of credit have been substituted by Mortgage
Borrower for any such reserves or escrows as may be specifically permitted by
the Mortgage Loan Agreement, then Borrower shall also cause such letters of
credit to be transferred to Lender to be held by Lender upon the same terms and
provisions as set forth in the Mortgage Loan Agreement.

 

59



--------------------------------------------------------------------------------

Section 7.2 Tax and Insurance Escrow Fund.

(a) Tax and Insurance Escrow Fund. Borrower shall pay to Lender (a) on the
Closing Date an initial deposit and (b) on each Payment Date thereafter
(i) one-twelfth (1/12) of the Taxes and Other Charges that Lender estimates will
be payable during the next ensuing twelve (12) months in order to accumulate
with Lender sufficient funds to pay all such Taxes and Other Charges at least
thirty (30) days prior to their respective due dates, and (ii) one-twelfth
(1/12) of the Insurance Premiums that Lender estimates will be payable for the
renewal of the coverage afforded by the Policies upon the expiration thereof in
order to accumulate with Lender sufficient funds to pay all such Insurance
Premiums at least thirty (30) days prior to the expiration of the Policies (said
amounts in (a) and (b) above hereinafter called the “Tax and Insurance Escrow
Fund”). In making any payment relating to the Tax and Insurance Escrow Fund,
Lender may do so according to any bill, statement or estimate procured from the
appropriate public office (with respect to Taxes) or insurer or agent (with
respect to Insurance Premiums), without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof. Any Taxes or Insurance Premiums
paid by Lender from the Tax and Insurance Escrow Fund shall be deemed to be a
capital contribution from Borrower to Mortgage Borrower. If at any time Lender
reasonably determines that the Tax and Insurance Escrow Fund is not or will not
be sufficient to pay Taxes, Other Charges and Insurance Premiums by the dates
set forth in (a) and (b) above, Lender shall notify Borrower of such
determination and Borrower shall increase its monthly payments to Lender by the
amount that Lender estimates is sufficient to make up the deficiency at least
thirty (30) days prior to the due date of the Taxes and Other Charges and/or
thirty (30) days prior to expiration of the Policies, as the case may be.

(b) Waiver of Tax and Insurance Escrow Fund. Borrower shall be relieved of its
obligation to deliver to Lender the monthly payments for Taxes and Other Charges
and Insurance Premiums, provided that (a) Mortgage Borrower is required to and
does make monthly deposits under the Mortgage Loan and (b) Lender receives
evidence acceptable to it of the making of such deposits and of the payment of
all such Taxes and Insurance Premiums.

Section 7.3 Replacements and Replacement Reserve.

7.3.1 Replacement Reserve Fund. Borrower shall pay to Lender (a) on the Closing
Date an initial deposit of $7,256.00 and (b) on each Payment Date thereafter
$7,256.00 (the “Replacement Reserve Monthly Deposit”) which amounts are
reasonably estimated by Lender in its discretion to be due for replacements and
repairs required to be made to any Individual Property during the calendar year
(collectively, the “Replacements”). Amounts so deposited shall hereinafter be
referred to as Borrower’s “Replacement Reserve Fund” and the account in which
such amounts are held shall hereinafter be referred to as Borrower’s
“Replacement Reserve Account”. Notwithstanding the aforementioned, the aggregate
amount of the Replacement Reserve Fund shall not exceed $435,339.00 in the
aggregate (the “Replacement Reserve Cap”) on any Payment Date (after giving
effect to the payment of the Replacement Reserve Monthly Deposit) and
accordingly, to the extent a Replacement Reserve Monthly Deposit would result in
the aggregate amount of Replacement Reserve Funds in the Replacement Reserve
Account to exceed the Replacement Reserve Cap, such Replacement Reserve Monthly
Deposit shall be decreased by an amount equal to such excess. Lender may
reassess its estimate of the amount necessary for the

 

60



--------------------------------------------------------------------------------

Replacement Reserve Fund from time to time, and may increase the monthly amounts
required to be deposited into the Replacement Reserve Fund upon thirty (30) days
notice to Borrower if Lender determines in its discretion that an increase is
necessary to maintain the proper maintenance and operation of the Property (or
any portion thereof).

7.3.2 Disbursements from Replacement Reserve Account. (a) Lender shall make
disbursements from the Replacement Reserve Account to pay Borrower only for the
costs of the Replacements. Lender shall not be obligated to make disbursements
from the Replacement Reserve Account to reimburse Borrower for the costs of
routine maintenance to the Property, replacements of inventory or for costs
which are to be reimbursed from the Required Repair Fund or Rollover Reserve
Fund.

(b) Lender shall, upon written request from Borrower and satisfaction of the
requirements set forth in this Section 7.3.2, disburse to Borrower amounts from
the Replacement Reserve Account necessary to pay for the actual approved costs
of Replacements or to reimburse Borrower therefor, upon completion of such
Replacements (or, upon partial completion in the case of Replacements made
pursuant to Section 7.3.2(e) hereof) as determined by Lender. In no event shall
Lender be obligated to disburse funds from the Replacement Reserve Account if a
Default or an Event of Default exists.

(c) Each request for disbursement from the Replacement Reserve Account shall be
in a form specified or approved by Lender and shall specify (i) the specific
Replacements for which the disbursement is requested, (ii) the quantity and
price of each item purchased, if the Replacement includes the purchase or
replacement of specific items, (iii) the price of all materials (grouped by type
or category) used in any Replacement other than the purchase or replacement of
specific items, and (iv) the cost of all contracted labor or other services
applicable to each Replacement for which such request for disbursement is made.
With each request Borrower shall certify that all Replacements have been made in
accordance with all applicable Legal Requirements of any Governmental Authority
having jurisdiction over the Property. Each request for disbursement shall
include copies of invoices for all items or materials purchased and all
contracted labor or services provided and, unless Lender has agreed to issue
joint checks as described below in connection with a particular Replacement,
each request shall include evidence satisfactory to Lender of payment of all
such amounts. Except as provided in Section 7.3.2(e) hereof, each request for
disbursement from the Replacement Reserve Account shall be made only after
completion of the Replacement for which disbursement is requested. Borrower
shall provide Lender evidence of completion of the subject Replacement
satisfactory to Lender in its reasonable judgment.

(d) Borrower shall pay all invoices in connection with the Replacements with
respect to which a disbursement is requested prior to submitting such request
for disbursement from the Replacement Reserve Account or, at the request of
Borrower, Lender shall issue joint checks, payable to Borrower and the
contractor, supplier, materialman, mechanic, subcontractor or other party to
whom payment is due in connection with a Replacement. In the case of payments
made by joint check, Lender may require a waiver of lien from each Person
receiving payment prior to Lender’s disbursement from the Replacement Reserve
Account. In addition, as a condition to any disbursement, Lender may require
Borrower to obtain lien waivers from each contractor,

 

61



--------------------------------------------------------------------------------

supplier, materialman, mechanic or subcontractor who receives payment in an
amount equal to or greater than $25,000.00 for completion of its work or
delivery of its materials. Any lien waiver delivered hereunder shall conform to
the requirements of applicable law and shall cover all work performed and
materials supplied (including equipment and fixtures) for the Property by that
contractor, supplier, subcontractor, mechanic or materialman through the date
covered by the current reimbursement request (or, if payment to such contractor,
supplier, subcontractor, mechanic or materialmen is to be made by a joint check,
the release of lien shall be effective through the date covered by the previous
release of funds request).

(e) If (i) the cost of a Replacement exceeds $25,000.00, (ii) the contractor
performing such Replacement requires periodic payments pursuant to terms of a
written contract, and (iii) Lender has approved in writing in advance such
periodic payments, a request for reimbursement from the Replacement Reserve
Account may be made after completion of a portion of the work under such
contract, provided (A) such contract requires payment upon completion of such
portion of the work, (B) the materials for which the request is made are on site
at the Property and are properly secured or have been installed in the Property,
(C) all other conditions in this Agreement for disbursement have been satisfied,
(D) funds remaining in the Replacement Reserve Account are, in Lender’s
judgment, sufficient to complete such Replacement and other Replacements when
required, and (E) if required by Lender, each contractor or subcontractor
receiving payments under such contract shall provide a waiver of lien with
respect to amounts which have been paid to that contractor or subcontractor.

(f) Borrower shall not make a request for disbursement from the Replacement
Reserve Account more frequently than once in any calendar month and (except in
connection with the final disbursement) the total cost of all Replacements in
any request shall not be less than $25,000.00.

(g) Borrower shall make a capital contribution to Mortgage Borrower in an amount
equal to any disbursements from the Replacement Reserve Account as and when such
disbursements are made.

7.3.3 Performance of Replacements. (a) Borrower shall make Replacements when
required in order to keep the Property in condition and repair consistent with
other comparable properties in the same market segment in the metropolitan area
in which the Property is located, and to keep the Property or any portion
thereof from deteriorating. Borrower shall complete all Replacements in a good
and workmanlike manner as soon as practicable following the commencement of
making each such Replacement.

(b) Lender reserves the right, at its option, to approve all contracts or work
orders with materialmen, mechanics, suppliers, subcontractors, contractors or
other parties providing labor or materials in connection with the Replacements.
Upon Lender’s request, Borrower shall assign any contract or subcontract to
Lender.

(c) In the event Lender determines in its discretion that any Replacement is not
being performed in a workmanlike or timely manner or that any Replacement has
not been completed in a workmanlike or timely manner, Lender shall have the
option to withhold disbursement for

 

62



--------------------------------------------------------------------------------

such unsatisfactory Replacement and to proceed under existing contracts or to
contract with third parties to complete such Replacement and to apply the
Replacement Reserve Fund toward the labor and materials necessary to complete
such Replacement, without providing any prior notice to Borrower and to exercise
any and all other remedies available to Lender upon an Event of Default
hereunder.

(d) In order to facilitate Lender’s completion or making of such Replacements
pursuant to Section 7.3.3(c) above, Borrower grants Lender the right to enter
onto the Property and perform any and all work and labor necessary to complete
or make such Replacements and/or employ watchmen to protect the Property from
damage. All sums so expended by Lender, to the extent not from the Replacement
Reserve Fund, shall be deemed to have been advanced under the Loan to Borrower
and secured by the Pledge Agreement. For this purpose Borrower constitutes and
appoints Lender its true and lawful attorney in fact with full power of
substitution to complete or undertake such Replacements in the name of Borrower.
Such power of attorney shall be deemed to be a power coupled with an interest
and cannot be revoked. Borrower empowers said attorney in fact as follows:
(i) to use any funds in the Replacement Reserve Account for the purpose of
making or completing such Replacements; (ii) to make such additions, changes and
corrections to such Replacements as shall be necessary or desirable to complete
such Replacements; (iii) to employ such contractors, subcontractors, agents,
architects and inspectors as shall be required for such purposes; (iv) to pay,
settle or compromise all existing bills and claims which are or may become Liens
against the Property, or as may be necessary or desirable for the completion of
such Replacements, or for clearance of title; (v) to execute all applications
and certificates in the name of Borrower which may be required by any of the
contract documents; (vi) to prosecute and defend all actions or proceedings in
connection with the Property or the rehabilitation and repair of the Property;
and (vii) to do any and every act which Borrower might do in its own behalf to
fulfill the terms of this Agreement.

(e) Nothing in this Section 7.3.3 shall: (i) make Lender responsible for making
or completing any Replacements; (ii) require Lender to expend funds in addition
to the Replacement Reserve Fund to make or complete any Replacement;
(iii) obligate Lender to proceed with any Replacements; or (iv) obligate Lender
to demand from Borrower additional sums to make or complete any Replacement.

(f) Borrower shall permit Lender and Lender’s agents and representatives
(including Lender’s engineer, architect, or inspector) or third parties making
Replacements pursuant to this Section 7.3.3 to enter onto the Property during
normal business hours (subject to the rights of Tenants under their Leases) to
inspect the progress of any Replacements and all materials being used in
connection therewith, to examine all plans and shop drawings relating to such
Replacements which are or may be kept at the Property, and to complete any
Replacements made pursuant to this Section 7.3.3. Borrower shall cause all
contractors and subcontractors to cooperate with Lender or Lender’s
representatives or such other persons described above in connection with
inspections described in this Section 7.3.3(f) or the completion of Replacements
pursuant to this Section 7.3.3.

(g) Lender may require an inspection of the Property at Borrower’s expense prior
to making a monthly disbursement from the Replacement Reserve Account in order
to verify completion of the Replacements for which reimbursement is sought.
Lender may require that

 

63



--------------------------------------------------------------------------------

such inspection be conducted by an appropriate independent qualified
professional selected by Lender and/or may require a copy of a certificate of
completion by an independent qualified professional acceptable to Lender prior
to the disbursement of any amounts from the Replacement Reserve Account.
Borrower shall pay the expense of the inspection as required hereunder, whether
such inspection is conducted by Lender or by an independent qualified
professional.

(h) The Replacements and all materials, equipment, fixtures, or any other item
comprising a part of any Replacement shall be constructed, installed or
completed, as applicable, free and clear of all mechanic’s, materialmen’s or
other liens (except for those Liens existing on the date of this Agreement which
have been approved in writing by Lender).

(i) Before each disbursement from the Replacement Reserve Account, Lender may
require Borrower to provide Lender with a search of title to the Property
effective to the date of the disbursement, which search shows that no mechanic’s
or materialmen’s liens or other liens of any nature have been placed against the
Property since the date of recordation of the related Security Instrument and
that title to the Property is free and clear of all Liens (other than the lien
of the related Security Instrument and any other Liens previously approved in
writing by Lender, if any).

(j) All Replacements shall comply with all applicable Legal Requirements of all
Governmental Authorities having jurisdiction over the Property and applicable
insurance requirements including applicable building codes, special use permits,
environmental regulations, and requirements of insurance underwriters.

(k) In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under applicable law in connection with a particular Replacement. All
such policies shall be in form and amount reasonably satisfactory to Lender. All
such policies which can be endorsed with standard mortgagee clauses making loss
payable to Lender or its assigns shall be so endorsed. Certified copies of such
policies shall be delivered to Lender.

7.3.4 Failure to Make Replacements. (a) It shall be an Event of Default under
this Agreement if Borrower fails to comply with any provision of this
Section 7.3 and such failure is not cured within thirty (30) days after notice
from Lender. Upon the occurrence of such an Event of Default, Lender may use the
Replacement Reserve Fund (or any portion thereof) for any purpose, including
completion of the Replacements as provided in Section 7.3.3, or for any other
repair or replacement to the Property or toward payment of the Debt in such
order, proportion and priority as Lender may determine in its discretion.
Lender’s right to withdraw and apply the Replacement Reserve Fund shall be in
addition to all other rights and remedies provided to Lender under this
Agreement and the other Loan Documents.

(b) Nothing in this Agreement shall obligate Lender to apply all or any portion
of the Replacement Reserve Fund on account of an Event of Default to payment of
the Debt or in any specific order or priority.

 

64



--------------------------------------------------------------------------------

7.3.5 Balance in the Replacement Reserve Account. The insufficiency of any
balance in the Replacement Reserve Account shall not relieve Borrower from its
obligation to fulfill all preservation and maintenance covenants in the Loan
Documents.

7.3.6 Waiver of Deposits to the Replacement Reserve Account. Borrower shall be
relieved of its obligation to deliver to Lender the Replacement Reserve Monthly
Deposit, provided that Lender receives evidence acceptable to it of the making
of such deposits under the Mortgage Loan.

Section 7.4 Rollover Reserve.

7.4.1 Deposits to Rollover Reserve Fund. Borrower shall pay to Lender (a) on the
Closing Date an initial deposit of $17,700.00 and (b) on each Payment Date
thereafter $17,700.00 (the “Rollover Reserve Monthly Deposit”), which amounts
shall be deposited with and held by Lender for tenant improvement and leasing
commission obligations incurred following the date hereof. Amounts so deposited
shall hereinafter be referred to as the “Rollover Reserve Fund” and the account
to which such amounts are held shall hereinafter be referred to as the “Rollover
Reserve Account”.

7.4.2 Withdrawal of Rollover Reserve Funds. Provided no Default or an Event of
Default hereunder exists, Lender shall make disbursements from the Rollover
Escrow Fund for tenant improvement and leasing commission obligations incurred
by Borrower. All such expenses shall be approved by Lender in its discretion.
Lender shall make disbursements as requested by Borrower on a quarterly basis in
increments of no less than $5,000.00 upon delivery by Borrower of Lender’s
standard form of draw request accompanied by copies of paid invoices for the
amounts requested and, if required by Lender, lien waivers and releases from all
parties furnishing materials and/or services in connection with the requested
payment. Lender may require an inspection of the Property at Borrower’s expense
prior to making a quarterly disbursement in order to verify completion of
improvements for which reimbursement is sought. Borrower shall make a capital
contribution to Mortgage Borrower in an amount equal to any disbursements from
the Rollover Reserve Fund as and when such disbursements are made.

7.4.3 Waiver of Rollover Reserve Fund. Borrower shall be relieved of its
obligation to deliver to Lender the Rollover Reserve Monthly Deposit, provided
that Lender receives evidence acceptable to it of the making of such deposits
under the Mortgage Loan.

Section 7.5 Bi-Lo/Kroger Rollover Reserve. (a) Borrower shall pay to Lender
(a) on the Closing Date an initial deposit of $10,171.00 and (b) on each Payment
Date thereafter $10,171.00 (“Bi-Lo/Kroger Rollover Reserve Monthly Deposit”),
which amount shall be deposited with and held by Lender for any tenant
improvement and leasing commission obligations related to either (i) that
certain portion of the Property (the “Bi-Lo Space”) currently demised by Bi-Lo,
Inc. (“Bi-Lo”) pursuant to that certain Lease between Bi-Lo and Borrower dated
April 24, 1991 (“Bi-Lo Lease”); or (ii) that certain portion of the Property
(the “Kroger

 

65



--------------------------------------------------------------------------------

Space”) currently demised by Kroger Limited Partnership I (“Kroger”) pursuant to
that certain Lease between Kroger and Borrower dated February 3, 1998 (“Kroger
Lease”). Amounts so deposited shall hereinafter be referred to as the
“Bi-Lo/Kroger Rollover Reserve Fund” and the account to which such amounts are
held shall hereinafter be referred to as the “Bi/Lo Kroger Rollover Reserve
Account”.

(b) Provided no Default or Event of Default hereunder exists, Lender shall make
disbursements from the Bi-Lo/Kroger Rollover Escrow Fund for tenant improvement
and leasing commission obligations incurred by Borrower as follows: (i) up to
54% of the balance in the Bi/Lo Kroger Rollover Reserve Account at the time of
the disbursement for items specifically related to the Bi-Lo Space; or (ii) up
to 46% of the balance in the Bi/Lo Kroger Rollover Reserve Account at the time
of the disbursement for items specifically related to the Kroger Space. All such
expenses shall be approved by Lender in its discretion. Lender shall make
disbursements as requested by Borrower on a quarterly basis in increments of no
less than $5,000.00 upon delivery by Borrower of Lender’s standard form of draw
request accompanied by copies of paid invoices for the amounts requested and, if
required by Lender, lien waivers and releases from all parties furnishing
materials and/or services in connection with the requested payment. Lender may
require an inspection of the Bi-Lo Space or the Kroger Space at Borrower’s
expense prior to making a quarterly disbursement in order to verify completion
of improvements for which reimbursement is sought. Borrower shall make a capital
contribution to Mortgage Borrower in an amount equal to any disbursements from
the Bi-Lo/Kroger Rollover Reserve Fund as and when such disbursements are made.

(c) Upon payment in full of all tenant improvement and leasing commission
obligations related to the Bi-Lo Space and the Kroger Space, Lender shall
deposit any amounts remaining in the Bi-Lo/Kroger Rollover Reserve Account into
the Rollover Reserve Account to be disbursed pursuant to Section 7.4.2 hereof.

(d) In the event that the Bi-Lo Lease is renewed for an additional period of at
least five (5) years, 54% of the balance in the Bi/Lo Kroger Rollover Reserve
Account shall be disbursed to Borrower within three (3) business days of the
date that such renewal is executed and a copy is delivered to Lender. In the
event that the Kroger Lease is renewed for an additional period of at least five
(5) years, 46% of the balance in the Bi/Lo Kroger Rollover Reserve Account shall
be disbursed to Borrower within three (3) business days of the date that such
renewal is executed and a copy is delivered to Lender.

(e) Borrower shall be relieved of its obligation to deliver to Lender the
Bi-Lo/Kroger Rollover Reserve Monthly Deposit, provided that Lender receives
evidence acceptable to it of the making of such deposits under the Mortgage
Loan.

Section 7.6 Excess Cash Flow Reserve Fund.

7.6.1 Deposits to Excess Cash Flow Reserve Account. During a Cash Sweep Period
caused by a DSCR Trigger Event, Borrower shall deposit with Lender all Excess
Cash Flow in the Mezzanine Collection Account, which shall be held by Lender as
additional security for the Loan and

 

66



--------------------------------------------------------------------------------

amounts so held shall be hereinafter referred to as the “Excess Cash Flow
Reserve Fund” and the account to which such amounts are held shall hereinafter
be referred to as the “Excess Cash Flow Reserve Account”.

7.6.2 Release of Excess Cash Flow Reserve Funds. Upon the occurrence of a Cash
Sweep Event Cure, all Excess Cash Flow Reserve Funds shall be deposited into the
Mezzanine Collection Account to be disbursed to Borrower in accordance with the
Mezzanine Cash Management Agreement. Any Excess Cash Flow Reserve Funds
remaining after the Debt has been paid in full shall be paid to Borrower.

Section 7.7 Reserve Funds, Generally.

(a) Borrower grants to Lender a first-priority perfected security interest in
each of the Reserve Funds and the Mezzanine Collection Account and any and all
monies now or hereafter deposited in each Reserve Fund and Mezzanine Collection
Account as additional security for payment of the Debt. Until expended or
applied in accordance herewith, the Reserve Funds and funds held in the
Mezzanine Collection Account shall constitute additional security for the Debt.

(b) Upon the occurrence of an Event of Default, Lender may, in addition to any
and all other rights and remedies available to Lender, apply any sums then
present in any or all of the Reserve Funds and the Mezzanine Collection Account
to the payment of the Debt in any order in its discretion.

(c) The Reserve Funds and Mezzanine Collection Account shall not constitute
trust funds and may be commingled with other monies held by Lender. The Reserve
Funds and Mezzanine Collection Account shall be held in an Eligible Account in
Permitted Investments as directed by Lender or Lender’s Servicer. Unless
expressly provided for in this Article VII, all interest on a Reserve Fund and
Mezzanine Collection Account shall not be added to or become a part thereof and
shall be the sole property of and shall be paid to Lender. Borrower shall be
responsible for payment of any federal, state or local income or other tax
applicable to the interest earned on the Reserve Funds credited or paid to
Borrower.

(d) Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in any Reserve Fund or the
Mezzanine Collection Account or the monies deposited therein or permit any lien
or encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
Financing Statements, except those naming Lender as the secured party, to be
filed with respect thereto.

(e) Lender and Servicer shall not be liable for any loss sustained on the
investment of any funds constituting the Reserve Funds or Mezzanine Collection
Account. Borrower shall indemnify Lender and Servicer and hold Lender and
Servicer harmless from and against any and all actions, suits, claims, demands,
liabilities, losses, damages, obligations and costs and expenses (including
litigation costs and attorneys’ fees and expenses) arising from or in any way
connected with the Reserve Funds, Mezzanine Collection Account, or the
performance of the obligations for which the Reserve Funds were established.
Borrower shall assign to Lender all

 

67



--------------------------------------------------------------------------------

rights and claims Borrower may have against all persons or entities supplying
labor, materials or other services which are to be paid from or secured by the
Reserve Funds; provided, however, that Lender may not pursue any such right or
claim unless an Event of Default has occurred and remains uncured.

(f) The required monthly deposits into the Reserve Funds and the Monthly Debt
Service Payment Amount, shall be added together and shall be paid as an
aggregate sum by Borrower to Lender.

(g) Any amount remaining in the Reserve Funds after the Debt has been paid in
full shall be returned to Borrower.

ARTICLE VIII - DEFAULTS

Section 8.1 Event of Default.

(a) Each of the following events shall constitute an event of default hereunder
(an “Event of Default”):

(i) if any portion of the Debt is not paid when due;

(ii) if any of the Taxes or Other Charges are not paid when the same are due and
payable;

(iii) if the Policies are not kept in full force and effect, or if certified
copies of the Policies are not delivered to Lender upon request;

(iv) if there is a Transfer or encumbrance of any portion of the Collateral or
Property without Lender’s prior written consent in violation of the provisions
of this Agreement or the Pledge Agreement, or if the Liens created pursuant to
any Loan Document shall cease to be a fully perfected enforceable first priority
security interest;

(v) if any representation or warranty made by Borrower herein or in any other
Loan Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect as of the date the representation or warranty
was made;

(vi) if Borrower or Mortgage Borrower shall make an assignment for the benefit
of creditors;

(vii) if (A) Borrower, Mortgage Borrower, Guarantor or any other guarantor or
indemnitor under any guarantee issued in connection with the Loan shall commence
any case, proceeding or other action (I) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (II) seeking appointment of a receiver, trustee, custodian,
conservator

 

68



--------------------------------------------------------------------------------

or other similar official for it or for all or any substantial part of its
assets, or the Borrower, Mortgage Borrower, Guarantor or any other guarantor or
indemnitor shall make a general assignment for the benefit of its creditors; or
(B) there shall be commenced against Borrower, Mortgage Borrower, Guarantor or
any other guarantor or indemnitor any case, proceeding or other action of a
nature referred to in clause (A) above that is not dismissed within thirty
(30) days of filing; or (C) there shall be commenced against the Borrower,
Mortgage Borrower, Guarantor or any other guarantor or indemnitor any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets; or (D) the Borrower, Mortgage Borrower, Guarantor or any other
guarantor or indemnitor shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (A), (B), or (C) above; or (E) the Borrower, Mortgage Borrower, Guarantor
or any other guarantor or indemnitor shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due;

(viii) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

(ix) if Borrower breaches any covenant contained in Section 4.1.20 hereof or any
negative covenant contained in Section 5.2 hereof;

(x) with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;

(xi) if any of the assumptions contained in the Insolvency Opinion delivered to
Lender in connection with the Loan, or in any Additional Insolvency Opinion
delivered subsequent to the closing of the Loan, is or shall become untrue in
any material respect;

(xii) if a material default has occurred and continues beyond any applicable
cure period under the Management Agreement (or any Replacement Management
Agreement) and if such default permits the Manager thereunder to terminate or
cancel the Management Agreement (or any Replacement Management Agreement);

(xiii) if Borrower shall continue to be in Default under any of the terms,
covenants or conditions of Section 9.1 hereof, or fails to cooperate with Lender
in connection with a Securitization pursuant to the provisions of Section 9.1
hereof, for three (3) days after notice to Borrower from Lender;

(xiv) if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in subsections (i) to
(xiii) above, for ten (10) days after notice to Borrower from Lender, in the
case of any Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if Lender determines that

 

69



--------------------------------------------------------------------------------

such non monetary Default is susceptible of cure but cannot reasonably be cured
within such thirty (30) day period and provided further that Borrower shall have
commenced to cure such Default within such thirty (30) day period and thereafter
diligently and expeditiously proceeds to cure the same, such thirty (30) day
period shall be extended for such time as is reasonably necessary for Borrower
in the exercise of due diligence to cure such Default, such additional period
not to exceed sixty (60) days;

(xv) if there shall be default under any of the other Loan Documents beyond any
applicable cure periods contained in such documents, whether as to Borrower or
the Collateral, or if any other such event shall occur or condition shall exist,
if the effect of such default, event or condition is to accelerate the maturity
of any portion of the Debt or to permit Lender to accelerate the maturity of all
or any portion of the Debt; or

(xvi) a Mortgage Loan Default shall occur; or any other event shall occur or
condition shall exist, if the effect of such event or condition is to accelerate
or permit Mortgage Lender to accelerate the maturity of any portion of the
Mortgage Loan.

Section 8.2 Remedies.

(a) Upon the occurrence of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrower or at law or in equity may be exercised
by Lender at any time and from time to time, whether or not all or any of the
Debt shall be declared due and payable, and whether or not Lender shall have
commenced any action for the enforcement of its rights and remedies under any of
the Loan Documents with respect to all or any of the Collateral. Any such
actions taken by Lender shall be cumulative and concurrent and may be pursued
independently, singularly, successively, together or otherwise, at such time and
in such order as Lender may determine in its discretion, to the fullest extent
permitted by law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by law, equity or contract or as set forth herein
or in the other Loan Documents. Without limiting the generality of the
foregoing, if an Event of Default occurs, Lender may, at its option, and without
prior notice or demand, do and hereby is authorized and empowered by Borrower so
to do, any or all of the following:

(i) Lender may declare the entire unpaid principal balance of the Loan to be
immediately due and payable.

(ii) Lender may, from time to time, take legal action to recover any sums as the
same become due, without regard to whether or not the Loan shall be accelerated
and without prejudice to Lender’s right thereafter to accelerate the Loan or
exercise any other remedy, if such sums remain uncollected.

(iii) Lender may institute proceedings, judicial or otherwise, for the complete
or partial foreclosure of the Pledge Agreement or the complete or partial sale
of the Collateral under power of sale or under any applicable provision of law.
In connection with any such proceeding, Lender may sell the Collateral as an
entirety or in parts and at such times and place (at one or more sales) and upon
such terms as it may deem expedient unless prohibited by law from so acting.

 

70



--------------------------------------------------------------------------------

(iv) Lender may exercise with respect to the Collateral, each right, power or
remedy granted to a secured party under the UCC as enacted in the state or
states applicable to any of the Collateral, including the right to foreclose
upon the Collateral. Any notice of sale, disposition or other intended action by
Lender with respect to the Collateral sent to Borrower in accordance with the
provisions hereof at least ten (10) days prior to such action, shall constitute
reasonable notice to Borrower.

(v) Lender may apply any Reserve Funds and or funds otherwise held in escrow or
reserve by Lender under the Loan Documents as a credit on to Loan, in such
priority and proportion as Lender deems appropriate.

(vi) Lender may, without releasing Borrower from any obligation hereunder or
waiving the Event of Default, perform the obligation that Borrower failed to
perform in such manner and to such extent as Lender deems necessary to protect
and preserve the Collateral and Lender’s interest therein, including (i) hiring
and paying legal counsel, accountants, inspectors or consultants; and
(ii) paying amounts that Borrower failed to pay. Amounts disbursed by Lender
shall be added to the Loan, shall be immediately due and payable, and shall bear
interest at the Default Rate from the date of disbursement until paid in full.

(vii) Lender may exercise, in addition to all other rights and remedies granted
in this Loan Agreement, any other rights or remedies Lender may have under the
terms of any other Loan Document upon the occurrence of an event of default or
Event of Default thereunder (regardless of whether an event of default or Event
of Default thereunder actually occurred).

(viii) Lender may stop disbursing funds to Borrower (any Reserve Funds or
otherwise) except in accordance with the approved operating budget or in
accordance with the reserve provisions set forth in the Mortgage Loan Documents.

(ix) Lender may remove the manager of the Borrower and designate a replacement
manager of Borrower.

(b) With respect to Borrower and the Collateral, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to any
portion of the Collateral for the satisfaction of any of the Debt in any
preference or priority to any other portion of the Collateral, and Lender may
seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of the Debt. Lender’s remedies under this Loan
Agreement are cumulative (whether set forth in this Section 8.2 or in any other
Section of this Loan Agreement) with those in the other Loan Documents and
otherwise permitted by law or in equity and may be exercised independently,
concurrently or successively in Lender’s discretion and as often as occasion
therefor shall arise. Lender’s delay or failure to accelerate the Loan or
exercise any other remedy upon the occurrence of an Event of Default shall not
be deemed a waiver of such right as remedy. No partial exercise by Lender of any
right or remedy will preclude further

 

71



--------------------------------------------------------------------------------

exercise thereof. Notice or demand given to Borrower in any instance will not
entitle Borrower to notice or demand in similar or other circumstances (except
where notice is expressly required by this Loan Agreement to be given) nor
constitute Lender’s waiver of its right to take any future action in any
circumstance without notice or demand. Lender may release security for the Loan,
may release any party liable therefor, may grant extensions, renewals or
forbearances with respect thereto, may accept a partial or past due payment or
grant other indulgences, or may apply any other security held by it to payment
of the Loan, in each case without prejudice to its rights under the Loan
Documents and without such action being deemed an accord and satisfaction or a
reinstatement of the Loan. Lender will not be deemed as a consequence of its
delay or failure to act, or any forbearance granted, to have waived or be
estopped from exercising any of its rights or remedies.

(c) The proceeds from disposition of the Collateral shall be applied by Lender
as a credit to the Loan and to recovery or reimbursement of the costs of
enforcement in such priority and proportion as Lender determines appropriate.

(d) Borrower agrees that the Loan Documents are and will be cross-collateralized
and cross-defaulted with each other so that (i) an Event of Default under any of
the Loan Documents shall constitute an Event of Default under each of the other
Loan Documents that secure the Note; (ii) an Event of Default under the Note or
this Agreement shall constitute an Event of Default under each Loan Documents
and (iii) such cross-collateralization and default shall in no event be deemed
to constitute a fraudulent conveyance.

(e) Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, pledges and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its discretion for purposes of evidencing and enforcing its rights
and remedies provided hereunder. Borrower shall execute and deliver to Lender
from time to time, promptly after the request of Lender, a severance agreement
and such other documents as Lender shall request in order to effect the
severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender. Borrower hereby absolutely and irrevocably
appoints Lender as its true and lawful attorney, coupled with an interest, in
its name and stead to make and execute all documents necessary or desirable to
effect the aforesaid severance, Borrower ratifying all that its said attorney
shall do by virtue thereof; provided, however, Lender shall not make or execute
any such documents under such power until three (3) days after notice has been
given to Borrower by Lender of Lender’s intent to exercise its rights under such
power. Borrower shall be obligated to pay any costs or expenses incurred in
connection with the preparation, execution, recording or filing of the Severed
Loan Documents and the Severed Loan Documents shall not contain any
representations, warranties or covenants not contained in the Loan Documents and
any such representations and warranties contained in the Severed Loan Documents
will be given by Borrower only as of the Closing Date.

(f) For the purpose of carrying out the provisions and exercising the rights,
powers and privileges granted in this Section 8.2, Borrower hereby irrevocably
constitutes and appoints the Lender its true and lawful attorney-in-fact,
exercisable following the occurrence and during the continuance of an Event of
Default, to execute, acknowledge and deliver any instruments and do and perform
any acts such as are referred to in this Section 8.2 in the name and on behalf
of Borrower. This power of attorney is a power coupled with an interest and
cannot be revoked.

 

72



--------------------------------------------------------------------------------

Section 8.3 Remedies Cumulative; Waivers. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s discretion. No delay or omission to exercise any remedy,
right or power accruing upon an Event of Default shall impair any such remedy,
right or power or shall be construed as a waiver thereof, but any such remedy,
right or power may be exercised from time to time and as often as may be deemed
expedient. A waiver of one Default or Event of Default with respect to Borrower
shall not be construed to be a waiver of any subsequent Default or Event of
Default by Borrower or to impair any remedy, right or power consequent thereon.

ARTICLE IX - SPECIAL PROVISIONS

Section 9.1 Securitization.

9.1.1 Sale of Notes and Securitization.

(a) Borrower acknowledges and agrees that Lender may sell all or any portion of
the Loan and the Loan Documents, or issue one or more participations therein, or
consummate one or more private or public securitizations of rated single- or
multi-class securities (the “Securities”) secured by or evidencing ownership
interests in all or any portion of the Loan and the Loan Documents or a pool of
assets that include the Loan and the Loan Documents (such sales, participations
and/or securitizations, collectively, a “Securitization”).

(b) At the request of Lender, and to the extent not already required to be
provided by or on behalf of Borrower under this Agreement, Borrower shall use
reasonable efforts to provide information not in the possession of Lender or
which may be reasonably required by Lender or take other actions reasonably
required by Lender, in each case in order to satisfy the market standards to
which Lender customarily adheres or which may be reasonably required by
prospective investors and/or the Rating Agencies in connection with any such
Securitization. Lender shall have the right to provide to prospective investors
and the Rating Agencies any information in its possession, including financial
statements relating to Borrower, Mortgage Borrower, Guarantors, if any, the
Property, the Collateral and any Tenant of the Improvements. Borrower
acknowledges that certain information regarding the Loan and the parties thereto
and the Property and Collateral may be included in a private placement
memorandum, prospectus or other disclosure documents. Borrower agrees that each
of Borrower, Guarantor, Mortgage Borrower and their respective officers and
representatives, shall, at Lender’s request, at its sole cost and expense,
cooperate with Lender’s efforts to arrange for a Securitization in accordance
with the market standards to which Lender customarily adheres and/or which may
be required by prospective investors and/or the Rating Agencies in connection
with any such Securitization.

 

73



--------------------------------------------------------------------------------

Borrower and Guarantor agree, and Borrower shall cause Mortgage Borrower, to
review, at Lender’s request in connection with the Securitization, the
Disclosure Documents as such Disclosure Documents relate to Borrower, Mortgage
Borrower, Guarantor, the Property, the Collateral and the Loan, including, the
sections entitled “Risk Factors,” “Special Considerations,” “Description of the
Pledge Agreement,” “Description of the Mortgage Loan and Collateral,” “The
Manager,” “The Borrower,” and “Certain Legal Aspects of the Mortgage Loan,” and
shall confirm that the factual statements and representations contained in such
sections and such other information in the Disclosure Documents (to the extent
such information relates to, or is based on, or includes any information
regarding the Collateral, Borrower, Guarantor, Manager, Mortgage Borrower,
and/or the Loan) do not contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading.

(c) Borrower agrees to make upon Lender’s written request, all structural or
other changes to the Loan (including delivery of one or more new component notes
to replace the original note or modify the original note to reflect multiple
components of the Loan and such new notes or modified note may have different
interest rates and amortization schedules), modifications to any documents
evidencing or securing the Loan, creation of one or more mezzanine loans
(including amending Borrower’s organizational structure to provide for one or
more mezzanine borrowers), delivery of opinions of counsel acceptable to the
Rating Agencies or potential investors and addressing such matters as the Rating
Agencies or potential investors may require; provided, however, that in creating
such new notes or modified notes or mezzanine notes Borrower shall not be
required to modify (i) the initial weighted average interest rate payable under
the Note, (ii) the stated maturity of the Note, (iii) the aggregate amortization
of principal of the Note, (iv) any other material economic term of the Loan, or
(v) decrease the time periods during which Borrower is permitted to perform its
obligations under the Loan Documents. In connection with the foregoing, Borrower
covenants and agrees to modify the Mortgage Cash Management Agreement to reflect
the newly created components and/or mezzanine loans.

(d) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with any financial statements, or financial, statistical or operating
information, as Lender shall determine to be required pursuant to Regulation AB
under the Securities Act of 1933, as amended, or the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or any amendment, modification or
replacement thereto or other legal requirements in connection with any private
placement memorandum, prospectus or other disclosure documents or any filing
pursuant to the Exchange Act in connection with the Securitization or as shall
otherwise be reasonably requested by Lender.

(e) Borrower hereby appoints Lender its attorney-in-fact with full power of
substitution (which appointment shall be deemed to be coupled with an interest
and to be irrevocable until the Loan is paid and the Pledge Agreement is
discharged of record, with Borrower hereby ratifying all that its said attorney
shall do by virtue thereof) to execute and deliver all documents and do all
other acts and things necessary or desirable to effect any Securitization
authorized hereunder; provided, however, that unless an Event of Default exists,
Lender shall not execute or deliver any such documents or do any such acts or
things under such power until five (5) days after written notice has been given
to Borrower by Lender of Lender’s

 

74



--------------------------------------------------------------------------------

intent to exercise its rights under such power. Borrower’s failure to deliver
any document or to take any other action Borrower is obligated to take hereunder
with respect to any Securitization for a period of ten (10) Business Days after
such notice by Lender shall, at Lender’s option, constitute an Event of Default
hereunder.

9.1.2 Securitization Costs. All reasonable third party costs and expenses
incurred by Borrower and Guarantors in connection with Borrower’s complying with
requests made under this Section 9.1 (including the fees and expenses of the
Rating Agencies) shall be paid by Borrower.

Section 9.2 Right To Release Information. Following the occurrence of any Event
of Default, Lender may forward to any broker, prospective purchaser of the
Collateral, the Property or the Loan, or other person or entity all documents
and information which Lender now has or may hereafter acquire relating to the
Debt, Borrower, Mortgage Borrower, any Guarantor, any indemnitor, the
Collateral, the Property and any other matter in connection with the Loan,
whether furnished by Borrower, Mortgage Borrower, any Guarantor, any indemnitor
or otherwise, as Lender determines necessary or desirable. Borrower irrevocably
waives any and all rights it may have to limit or prevent such disclosure,
including any right of privacy or any claims arising therefrom

Section 9.3 Intentionally Omitted.

Section 9.4 Matters Concerning Manager. Lender shall have the right to require
Borrower to cause Mortgage Borrower to replace Manager with a Qualified Manager
pursuant to a Replacement Management Agreement upon the occurrence of any of the
following events: (a) an Event of Default hereunder has occurred and remains
uncured, (b) Manager shall become subject to a Bankruptcy Action, (c) a default
occurs under the Management Agreement, or (d) Lender has determined in its
discretion that there has been a DSCR Trigger Event.

The rights of Lender (A) to approve any change in the Management Agreement,
(B) to cause the termination of the existing Manager, (C) to cause the
designation of any replacement property manager, and (D) to cure any default of
Mortgage Borrower under the Management Agreement shall be subject to any rights
of the Mortgage Lender under the Mortgage Loan Documents to take such actions,
and the satisfaction of any conditions set forth in the Mortgage Loan Documents
relating to the appointment of any replacement property manager. Borrower shall
provide to Lender any request for action relating to a Manager, including for
any change in the Management Agreement, any termination of the existing Manager
or approval of any replacement property manager, within one (1) Business Day of
Borrower’s receipt thereof pursuant to the provisions of the Mortgage Borrower
Company Agreement. In the event both Lender and the Mortgage Lender shall have
such rights relating to a Manager under the Loan Documents and Mortgage Loan
Documents, respectively, Lender may exercise such rights, but only to the extent
the Mortgage Lender shall not have previously exercised (or be deemed to have
exercised) such rights.

Section 9.5 Servicer. At the option of Lender, the Loan may be serviced by a
master servicer, primary servicer, special servicer and/or

 

75



--------------------------------------------------------------------------------

trustee (any such master servicer, primary servicer, special servicer, and
trustee, together with its agents, nominees or designees, are collectively
referred to as “Servicer”) selected by Lender and Lender may delegate all or any
portion of its responsibilities under this Agreement and the other Loan
Documents to Servicer pursuant to a pooling and servicing agreement, servicing
agreement, special servicing agreement or other agreement providing for the
servicing of one or more mortgage loans (collectively, the “Servicing
Agreement”) between Lender and Servicer. Borrower shall be responsible for any
set up fees or any other initial costs relating to or arising under the
Servicing Agreement, but Borrower shall not be responsible for payment of the
regular monthly master servicing fee or trustee fee due to Servicer under the
Servicing Agreement or any fees or expenses required to be borne by, and not
reimbursable to, Servicer. Notwithstanding the foregoing, Borrower shall
promptly reimburse Lender on demand for the following costs and expenses payable
by Lender to Servicer as a result of the Loan becoming specially serviced:
(i) any liquidation fees that are due and payable to Servicer under the
Servicing Agreement in connection with the exercise of any or all remedies
permitted under this Agreement, (ii) any workout fees and special servicing fees
that are due and payable to Servicer under the Servicing Agreement, which fees
may be due and payable under the Servicing Agreement on a periodic or continuing
basis, and which may be payable to a special servicer, in an amount as great as
one percent of the outstanding principal balance of the Loan, upon return of the
Loan by the special servicer to the master servicer, and (iii) the costs of all
amounts owed to any third party contractor in connection with the Servicer
obtaining any third party report, including any property inspections and/or
appraisals of the Properties (or any updates to any existing inspection or
appraisal) that Servicer determines to obtain or may be required to obtain
(other than the cost of regular annual inspections required to be borne by
Servicer under the Servicing Agreement).

Section 9.6 Dissemination of Information. Borrower acknowledges that Lender may
provide to third parties with an existing or prospective interest in the
servicing, enforcement, evaluation, performance, ownership, purchase or
participation of the Loan, including any entity maintaining databases on the
underwriting and performance of commercial mortgage loans, any and all
information that Lender now has or may hereafter acquire relating to the Loan,
the Property, Borrower, Mortgage Borrower or any Guarantor, as Lender determines
necessary or desirable. To the fullest extent permitted under applicable law,
Borrower irrevocably waives all rights, if any, to prohibit such disclosure,
including any right of privacy.

ARTICLE X - MISCELLANEOUS

Section 10.1 Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower, shall inure to the benefit of the legal representatives, successors
and assigns of Lender.

 

76



--------------------------------------------------------------------------------

Section 10.2 Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole and absolute discretion of Lender and shall be final and conclusive.

Section 10.3 Governing Law. This Agreement shall be governed, construed, applied
and enforced in accordance with the laws of the State of New York without regard
to the conflicts of law provisions thereof (“Governing State”). Borrower hereby
consents to personal jurisdiction in the Governing State. JURISDICTION AND VENUE
OF ANY ACTION BROUGHT TO ENFORCE THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
ANY ACTION RELATING TO THE LOAN OR THE RELATIONSHIPS CREATED BY OR UNDER THE
LOAN DOCUMENTS (“ACTION”) SHALL, AT THE ELECTION OF LENDER, BE IN (AND IF ANY
ACTION IS ORIGINALLY BROUGHT IN ANOTHER VENUE, THE ACTION SHALL AT THE ELECTION
OF LENDER BE TRANSFERRED TO) A STATE OR FEDERAL COURT OF APPROPRIATE
JURISDICTION LOCATED IN THE GOVERNING STATE. BORROWER HEREBY CONSENTS AND
SUBMITS TO THE PERSONAL JURISDICTION OF THE STATE COURTS OF THE GOVERNING STATE
AND OF FEDERAL COURTS LOCATED IN THE GOVERNING STATE IN CONNECTION WITH ANY
ACTION AND HEREBY WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAWS OF ANY OTHER
STATE TO OBJECT TO JURISDICTION WITHIN SUCH GOVERNING STATE FOR PURPOSES OF ANY
ACTION. Borrower hereby waives and agrees not to assert, as a defense to any
Action or a motion to transfer venue of any Action, (i) any claim that it is not
subject to such jurisdiction, (ii) any claim that any Action may not be brought
against it or is not maintainable in those courts or that this Agreement may not
be enforced in or by those courts, or that it is exempt or immune from
execution, (iii) that the Action is brought in an inconvenient forum, or
(iv) that the venue for the Action is in any way improper.

Section 10.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

Section 10.5 Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting

 

77



--------------------------------------------------------------------------------

payment after the due date of any amount payable under this Agreement, the Note
or any other Loan Document, Lender shall not be deemed to have waived any right
either to require prompt payment when due of all other amounts due under this
Agreement, the Note or the other Loan Documents, or to declare a default for
failure to effect prompt payment of any such other amount.

Section 10.6 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, or (c) by telecopier
(with answer back acknowledged) and with a second copy to be sent to the
intended recipient by an other means permitted under this Section, addressed as
follows (or at such other address and Person as shall be designated from time to
time by any party hereto, as the case may be, in a written notice to the other
parties hereto in the manner provided for in this Section):

 

If to Lender:    KeyBank National Association    11501 Outlook, Suite 300   
Overland Park, Kansas 66211    Facsimile No.: 877-379-1625    Attention: Loan
Servicing with a copy to:    Daniel Flanigan, Esq.    Polsinelli Shughart PC   
700 W. 47th Street, Suite 1000    Kansas City, Missouri 64112    Facsimile No.:
(816) 753-1536 If to Borrower:    c/o Thompson National Properties, LLC    1900
Main Street, Suite 700    Irvine, California 92614    Attention: Ido Dotan   
Facsimile No.: (949) 271-4915 With a copy to:    Kaplan Voekler Cunningham &
Frank PLC    7 East 2nd Street    Richmond, Virginia 23218-2470    Attention:
Thomas Voekler    Facsimile No.: (804) 525-1794

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day;
or in the case of telecopy, upon sender’s receipt of a machine-generated
confirmation of successful transmission after advice by telephone to recipient
that a telecopy notice is forthcoming.

 

78



--------------------------------------------------------------------------------

Section 10.7 Trial by Jury. BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY
OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

Section 10.8 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

Section 10.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 10.10 Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the obligations of Borrower hereunder. To the extent Borrower makes a payment
or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

Section 10.11 Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Agreement or the other Loan Documents do not specifically and expressly provide
for the giving of notice by Lender to Borrower.

 

79



--------------------------------------------------------------------------------

Section 10.12 Remedies of Borrower. If a claim or adjudication is made that
Lender or its agents have acted unreasonably or unreasonably delayed acting in
any case where by law or under this Agreement or the other Loan Documents,
Lender or such agent, as the case may be, has an obligation to act reasonably or
promptly, Borrower agrees that neither Lender nor its agents shall be liable for
any monetary damages, and Borrower’s sole remedies shall be limited to
commencing an action seeking injunctive relief or declaratory judgment. The
parties hereto agree that any action or proceeding to determine whether Lender
has acted reasonably shall be determined by an action seeking declaratory
judgment.

Section 10.13 Expenses; Indemnity.

(a) Borrower covenants and agrees to pay or, if Borrower fails to pay, to
reimburse, Lender upon receipt of written notice from Lender for all costs and
expenses (including attorneys’ fees and expenses) incurred by Lender in
connection with (i) the preparation, negotiation, execution and delivery of this
Agreement and the other Loan Documents and the consummation of the transactions
contemplated hereby and thereby and all the costs of furnishing all opinions by
counsel for Borrower (including any opinions requested by Lender as to any legal
matters arising under this Agreement or the other Loan Documents with respect to
the Property or any portion thereof); (ii) Borrower’s ongoing performance of and
compliance with Borrower’s respective agreements and covenants contained in this
Agreement and the other Loan Documents on its part to be performed or complied
with after the Closing Date; (iii) Lender’s ongoing performance and compliance
with all agreements and conditions contained in this Agreement and the other
Loan Documents on its part to be performed or complied with after the Closing
Date; (iv) the negotiation, preparation, execution, delivery and administration
of any consents, amendments, waivers or other modifications to this Agreement
and the other Loan Documents and any other documents or matters requested by
Lender; (v) securing Borrower’s compliance with any requests made pursuant to
the provisions of this Agreement; (vi) the filing and recording fees and
expenses, title insurance, UCC insurance, and fees and expenses of counsel for
providing to Lender all required legal opinions, and other similar expenses
incurred in creating and perfecting the Lien in favor of Lender pursuant to this
Agreement and the other Loan Documents; (vii) enforcing or preserving any
rights, in response to third party claims or the prosecuting or defending of any
action or proceeding or other litigation, in each case against, under or
affecting Borrower, this Agreement, the other Loan Documents, the Property (or
any portion thereof), the Collateral, or any other security given for the Loan;
and (viii) enforcing any obligations of or collecting any payments due from
Borrower under this Agreement, the other Loan Documents or with respect to the
Collateral or the Property or any portion thereof (including any fees incurred
by Servicer in connection with the transfer of the Loan to a special servicer
prior to a Default or Event of Default) or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work out” or of any insolvency or bankruptcy proceedings; provided,
however, that Borrower shall not be liable for the payment of any such costs and
expenses to the extent the same arise by reason of the gross negligence, illegal
acts, fraud or willful misconduct of Lender. Any cost and expenses due and
payable to Lender may be paid from any amounts in the Mezzanine Collection
Account or any Cash Management Agreement, as applicable.

(b) Borrower shall indemnify, defend and hold harmless the Indemnified Parties
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions,

 

80



--------------------------------------------------------------------------------

judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including the reasonable fees and disbursements of counsel in
connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not an Indemnified Party shall be designated
a party thereto), that may be imposed on, incurred by, or asserted against any
Indemnified Party in any manner relating to or arising out of (i) any breach by
Borrower of its obligations under, or any material misrepresentation by Borrower
contained in, this Agreement or the other Loan Documents, or (ii) the use or
intended use of the proceeds of the Loan (collectively, the “Indemnified
Liabilities”); provided, however, that Borrower shall not have any obligation to
any Indemnified Party hereunder to the extent that such Indemnified Liabilities
arise from the gross negligence, illegal acts, fraud or willful misconduct of
such Indemnified Party. To the extent that the undertaking to indemnify, defend
and hold harmless set forth in the preceding sentence may be unenforceable
because it violates any law or public policy, Borrower shall pay the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by the
Indemnified Parties.

(c) Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for, any fees and expenses incurred by any Rating Agency in
connection with any Rating Agency review of the Loan, the Loan Documents or any
transaction contemplated thereby or any consent, approval, waiver or
confirmation obtained from such Rating Agency pursuant to the terms and
conditions of this Agreement or any other Loan Document and Lender shall be
entitled to require payment of such fees and expenses as a condition precedent
to the obtaining of any such consent, approval, waiver or confirmation.

Section 10.14 Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

Section 10.15 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

Section 10.16 No Joint Venture or Partnership; No Third Party Beneficiaries.

(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership, tenancy in
common, or joint tenancy relationship between Borrower and Lender nor to grant
Lender any interest in the Property (or any portion thereof ) other than that of
mortgagee, beneficiary or lender.

 

81



--------------------------------------------------------------------------------

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s
discretion, Lender deems it advisable or desirable to do so.

Section 10.17 Publicity. All news releases, publicity or advertising by Borrower
or its Affiliates through any media intended to reach the general public which
refers to the Loan Documents or the financing evidenced by the Loan Documents,
to Lender, KeyBank National Association or any of their Affiliates shall be
subject to the prior written approval of Lender and KeyBank National Association
in their discretion.

Section 10.18 Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s partners and others with
interests in Borrower, and of the Collateral, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of the Collateral for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Property (or any portion thereof) in preference to every other claimant
whatsoever.

Section 10.19 Waiver of Counterclaim. Borrower hereby waives the right to assert
a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.

Section 10.20 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them

 

82



--------------------------------------------------------------------------------

may acquire in Borrower, and Borrower hereby irrevocably waives the right to
raise any defense or take any action on the basis of the foregoing with respect
to Lender’s exercise of any such rights or remedies. Borrower acknowledges that
Lender engages in the business of real estate financings and other real estate
transactions and investments which may be viewed as adverse to or competitive
with the business of Borrower or its Affiliates.

Section 10.21 Brokers and Financial Advisors. Borrower hereby represents that it
has dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement. Borrower hereby agrees to indemnify, defend and hold Lender harmless
from and against any and all claims, liabilities, costs and expenses of any kind
(including Lender’s attorneys’ fees and expenses) in any way relating to or
arising from a claim by any Person that such Person acted on behalf of Borrower
or Lender in connection with the transactions contemplated herein. The
provisions of this Section 10.21 shall survive the expiration and termination of
this Agreement and the payment of the Debt.

Section 10.22 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, between Borrower and Lender are
superseded by the terms of this Agreement and the other Loan Documents.

Section 10.23 Liability. If Borrower consists of more than one (1) Person the
obligations and liabilities of each Person shall be joint and several. Under no
circumstances whatsoever shall Lender have any liability for punitive, special,
consequential or incidental damages in connection with, arising out of, or in
any way related to or under this Agreement or any other Loan Document or in any
way related to the transactions contemplated or any relationship established by
this Agreement or any other Loan Document or any act, omission or event
occurring in connection herewith or therewith, and, to the extent not expressly
prohibited by applicable laws, Borrower for itself and its Guarantors and
indemnitors waives all claims for punitive, special, consequential or incidental
damages. Lender shall have no duties or responsibilities except those expressly
set forth in this Agreement, the Pledge Agreement and the other Loan Documents.
Neither Lender nor any of its officers, directors, employees or agents shall be
liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross negligence or willful
misconduct. This Agreement shall be binding upon and inure to the benefit of
Borrower and Lender and their respective successors and assigns forever.

Section 10.24 Certain Additional Rights of Lender (VCOC). Notwithstanding
anything to the contrary contained in this Agreement, Lender shall have:

(a) the right to routinely consult with and advise Borrower’s management
regarding the significant business activities and business and financial
developments of Borrower; provided, however, that such consultations shall not
include discussions of environmental compliance programs or disposal of
hazardous substances. Consultation meetings should occur on a regular basis (no
less frequently than quarterly) with Lender having the right to call special
meetings at any reasonable times and upon reasonable advance notice;

 

83



--------------------------------------------------------------------------------

(b) the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower at any reasonable times upon reasonable notice;

(c) the right, in accordance with the terms of this Agreement, including
Section 5.1.10 hereof, to receive monthly, quarterly and year end financial
reports, including balance sheets, statements of income, shareholder’s equity
and cash flow, a management report and schedules of outstanding indebtedness;
and

(d) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
of any other significant property (other than personal property required for the
day to day operation of the Property).

The rights described above in this Section 10.24 may be exercised by any entity
which owns and controls, directly or indirectly, substantially all of the
interests in Lender.

Section 10.25 OFAC. Borrower hereby represents, warrants and covenants that
neither Borrower nor any Guarantor is (or will be) a person with whom Lender is
restricted from doing business under regulations of the Office of Foreign Asset
Control (“OFAC”) of the Department of the Treasury of the United States of
America (including, those Persons named on OFAC’s Specially Designated and
Blocked Persons list) or under any statute, executive order (including, the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and shall not engage in any dealings or
transactions or otherwise be associated with such persons. In addition, Borrower
hereby covenants to provide Lender with any additional information that Lender
deems necessary from time to time in order to ensure compliance with all
applicable laws concerning money laundering and similar activities.

Section 10.26 Duplicate Originals; Counterparts. This Agreement may be executed
in any number of duplicate originals and each duplicate original shall be deemed
to be an original. This Agreement may be executed in several counterparts, each
of which counterpart shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

ARTICLE XI - SPECIAL PROVISIONS

Section 11.1 The Mortgage Loan and Additional Matters.

11.1.1 Compliance with Mortgage Loan Documents. Borrower shall cause Mortgage
Borrower to: (i) pay all principal, interest and other sums required to be paid
by Mortgage Borrower under and

 

84



--------------------------------------------------------------------------------

pursuant to the provisions of the Mortgage Loan Documents; (ii) diligently
perform and observe all of the terms, covenants and conditions of the Mortgage
Loan Documents on the part of Mortgage Borrower to be performed and observed;
(iii) promptly deliver to Lender (A) a true and complete copy of any notice by
Mortgage Lender to Mortgage Borrower, Borrower, or Guarantor of any default
under the Mortgage Loan or Mortgage Loan Default by Mortgage Borrower under the
Mortgage Loan Documents and of any other material written correspondence
(including electronically transmitted items) given or received by Mortgage
Borrower or Guarantor to or from the Mortgage Lender or its agents, or
(B) notice of a change in the business, operations, property or financial or
other condition or prospects of Borrower, Mortgage Borrower, or Guarantor that
could reasonably be expected to have a material adverse effect on Borrower, the
ability of Borrower to perform its obligations under the Loan Documents or the
rights and remedies of Lender under the Loan Documents.

11.1.2 Other Limitations. Prior to the payment in full of the Debt, neither
Borrower nor Mortgage Borrower shall, without the prior written consent of
Lender (which may be furnished or withheld at its discretion), give its consent
or approval to any of the following actions or items:

(i) except as permitted by Lender herein (A) any refinance of the Mortgage Loan,
(ii) any prepayment in full of the Mortgage Loan, (B) any Transfer of any or all
of the Property or Collateral or any portion thereof, or (C) any action in
connection with or in furtherance of the foregoing;

(ii) the creation or incurrence of any Lien on any portion of the Property
except for Permitted Encumbrances;

(iii) the modification, amendment, consolidation, spread, restatement, waiver or
termination of any of the Mortgage Loan Documents;

(iv) the terms of any Annual Budget;

(v) the distribution to the partners, members or shareholders of Mortgage
Borrower of property other than cash;

(vi) except as set forth in an Approved Annual Budget or as permitted under the
Mortgage Loan Documents, any (A) improvement, renovation or refurbishment of all
or any part of the Property to a materially higher standard or level than that
of comparable properties in the same market segment and in the same geographical
area as the Property, (B) removal, demolition or material alteration of the
Improvements or equipment on the Property or (C) material increase in the square
footage or gross leasable area of the Improvements if a material portion of any
of the expenses in connection therewith are paid or incurred by Mortgage
Borrower;

(vii) any material change in the method of conduct of the business of Borrower
or Mortgage Borrower;

 

85



--------------------------------------------------------------------------------

(viii) the settlement of any claim against Borrower or Mortgage Borrower, other
than a fully insured third party claim, in any amount greater than $25,000.00
(in the case of Borrower) or $25,000.00 (in the case of Mortgage Borrower);

(ix) except as required by the Mortgage Loan Documents, any determination to
restore the Property after a Casualty or Condemnation.

Any breach or attempted breach of this Section 11.1.2 shall constitute an
immediate Event of Default hereunder.

11.1.3 Additional Representations and Warranties. The outstanding principal
balance of the Mortgage Loan, as of the Closing Date, is $26,000,000.00. No
default, breach, or violation has occurred under the Mortgage Loan and no
Mortgage Loan Default has occurred under the Mortgage Loan Agreement which
remains uncured or unwaived, and no circumstance, event or condition has
occurred or exists which, with the giving of notice and/or the or the passage
time would constitute a Mortgage Loan Default. Each and every representation and
warranty of Mortgage Borrower contained in any one or more of the Mortgage Loan
Documents is true, correct and complete in all material respects as of the date
hereof.

11.1.4 Mortgage Loan Defaults.

(i) Borrower agrees to notify Lender promptly upon the occurrence of any
Mortgage Loan Default. Upon the occurrence and during the continuation of a
Mortgage Loan Default, in addition to Section 5.1.23 above, Borrower agrees that
Lender shall have the immediate right, without prior notice to Borrower, but
shall be under no obligation to (A) pay all or any part of the Mortgage Loan and
any other sums that are then due and payable, and perform any act or take any
action on behalf of Borrower and/or Mortgage Borrower as may be appropriate, to
cause all of the terms, covenants and conditions of the Mortgage Loan Documents
on the part of Mortgage Borrower to be performed or observed thereunder to be
promptly performed or observed, and (B) pay any other amounts and take any other
action as Lender, in its discretion, shall deem advisable to protect or preserve
the rights and interests of Lender in the Loan and/or the Collateral. Borrower
shall not impede, interfere with, hinder or delay, and shall not permit Mortgage
Borrower to impede, interfere with, hinder or delay, any effort or action on the
part of Lender to cure any default or asserted default under the Mortgage Loan
or any Mortgage Loan Default, or to otherwise protect or preserve Lender’s
interests in the Loan and the Collateral following a Mortgage Loan Default.

(ii) Borrower hereby grants Lender and its designees the right to enter upon the
Property at any time following the occurrence and during the continuance of any
default, or the reasonable assertion by Mortgage Lender that a default has
occurred, under the Mortgage Loan Documents, or any Mortgage Loan Default, for
the purpose of taking any such action or to appear in, defend or bring any
action or proceeding to protect Lender’s interest. Lender may take such action
as Lender deems reasonably necessary or desirable to carry out the intents and
purposes of this subsection (including communicating with Mortgage Lender with
respect to any Mortgage Loan Default), without prior notice to, or consent from,
Borrower or Mortgage Borrower. Lender shall have no obligation to complete any
cure or attempted cure undertaken or commenced by Lender.

 

86



--------------------------------------------------------------------------------

(iii) All sums so paid and the costs and expenses incurred by Lender in
exercising rights under this Section 11.1.4 (including its attorneys’ fees and
costs) (A) shall be added to the Debt, (B) shall bear interest at the Default
Rate for the period from the date that such costs or expenses were incurred to
the date of payment to Lender, and (C) shall be secured by the Pledge Agreement.
Borrower hereby indemnifies Lender from and against all losses of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against
Lender as a result of the foregoing actions, except for losses arising from or
related to the gross negligence or willful misconduct of Lender. In the event
that Lender makes any payment in respect of the Mortgage Loan, Lender shall be
subrogated to all of the rights of Mortgage Lender under the Mortgage Loan
Documents against the Property, in addition to all other rights it may have
under the Loan Documents.

(iv) If Lender shall receive a copy of any notice of default under the Mortgage
Loan Documents sent by Mortgage Lender, or any notice of Mortgage Loan Default,
such notice shall constitute full protection to Lender for any action taken or
omitted to be taken by Lender, in good faith, in reliance thereon. As a material
inducement to Lender’s making the Loan, Borrower hereby absolutely and
unconditionally releases and waives all claims against Lender arising out of
Lender’s exercise of its rights and remedies provided in this Section 11.1,
except for Lender’s gross negligence or willful misconduct.

11.1.5 Acquisition of the Mortgage Loan. None of Borrower, Mortgage Borrower,
Guarantor, or any Affiliate of any of the foregoing shall acquire or agree to
acquire the Mortgage Loan, or any portion thereof or any interest therein, or
any direct or indirect ownership interest in the holder of the Mortgage Loan,
via purchase, transfer, exchange, operation of law, or otherwise, and any breach
or attempted breach of this Section 11.1.5 shall constitute an immediate Event
of Default hereunder. If, solely by operation of applicable subrogation law,
Borrower, Mortgage Borrower, Guarantor, or any Affiliate of any of the foregoing
shall have failed to comply with the foregoing, then Borrower shall
(i) immediately notify Lender of such failure, and (ii) cause any and all such
prohibited parties acquiring any interest in the Mortgage Loan Documents (A) not
to enforce the Mortgage Loan Documents, and (B) upon the request of Lender, to
the extent any of such prohibited parties has or have the power or authority to
do so, to promptly (1) cancel the promissory note evidencing the Mortgage Loan,
(2) reconvey and release the Liens securing the Mortgage Loan and any other
collateral under the Mortgage Loan Documents, and (3) discontinue and terminate
any enforcement proceeding(s) under the Mortgage Loan Documents.

11.1.6 Deed in Lieu of Foreclosure. Without the express prior written consent of
Lender, Borrower shall not, and Borrower shall not cause, suffer or permit
Mortgage Borrower to, enter into, execute, deliver, or consent to, as the case
may be, any deed-in-lieu or consensual foreclosure with or for the benefit of
Mortgage Lender or any of its Affiliates or designees.

 

87



--------------------------------------------------------------------------------

11.1.7 Refinancing or Prepayment of the Mortgage Loan. Borrower shall not
consent to or permit a refinancing of the Mortgage Loan without Lender’s prior
written consent, as determined in Lender’s discretion.

11.1.8 Intercreditor Agreement. Borrower hereby acknowledges and agrees that any
intercreditor agreement entered into between Lender and Mortgage Lender
(including the Intercreditor Agreement) will be solely for the benefit of Lender
and Mortgage Lender, and that neither Borrower nor Mortgage Borrower shall be
third-party beneficiaries (intended or otherwise) of any of the provisions
therein, have any rights thereunder, or be entitled to rely on any of the
provisions contained therein. Lender and Mortgage Lender have no obligation to
disclose to Borrower or Mortgage Borrower the contents of any such intercreditor
agreement (including the Intercreditor Agreement). Borrower’s obligations
hereunder are and will be independent of any such intercreditor agreement
(including the Intercreditor Agreement) and shall remain unmodified by the terms
and provisions thereof. The failure of the Intercreditor Agreement to remain in
full force and effect, or the repudiation or attempted repudiation of its
obligations thereunder by Mortgage Lender, shall constitute an immediate Event
of Default hereunder.

11.1.9 Independent Approval Rights. If any action, proposed action or other
decision is consented to or approved by Mortgage Lender, such consent or
approval shall not be binding or controlling on Lender. Borrower hereby
acknowledges and agrees that (i) the risks of Mortgage Lender in making the
Mortgage Loan are different from the risks of Lender in making the Loan, (ii) in
determining whether to grant, deny, withhold or condition any requested consent
or approval, Mortgage Lender and Lender may reasonably reach different
conclusions, and (iii) Lender has an absolute independent right to grant, deny,
withhold or condition any requested consent or approval based on its own point
of view, but subject to the standards of consent set forth herein. Furthermore,
the denial by Lender of a requested consent or approval shall not create any
liability or other obligation of Lender if the denial of such consent or
approval results directly or indirectly in a Mortgage Loan Default, and Borrower
hereby waives any claim of liability against Lender arising from any such denial
unless Lender has not complied with any applicable standard for consent. The
rights described above may be exercised by any entity which owns and controls,
directly or indirectly, substantially all of the interests in Lender.

11.1.10 Special Purpose Entity.

Subsection (xix)(C) of the definition of “Special Purpose Entity” is hereby
modified by deleting “provided, however, that any such consolidated financial
statement contains a note indicating that the Special Purpose Entity’s separate
assets and credit are not available to pay the debts of such Affiliate and that
the Special Purpose Entity’s liabilities do not constitute obligations of the
consolidated entity;” therefrom.

The first line of Subsection (xxvii) of the definition of “Special Purpose
Entity” is hereby modified by deleting “stationery” therefrom.

 

88



--------------------------------------------------------------------------------

11.1.11 Principal Place of Business, State or Organization. The fourth line of
Section 5.1.9 is hereby modified by inserting “(except for Permitted Transfers)”
between “structure” and “unless”.

The eighth line of Section 5.1.9 is hereby modified by inserting “(except for
Permitted Transfers)” between “structure” and “, without”.

11.1.12 Financial Reporting. The third line of Section 5.1.10(b) is hereby
modified by deleting the word “independent” therefrom.

The first and second lines of Section 5.1.10(c) are hereby modified by deleting
“twenty (20)” and substituting “forty-five (45)” therefor.

Section 5.1.10(e) is hereby modified by adding the following to the end thereof:
“Notwithstanding the foregoing, Mortgage Borrower’s failure to lease an
Individual Property on terms set forth in such report shall not constitute an
Event of Default if the prevailing market conditions used to establish such
report for the applicable Individual Property shall have materially
deteriorated.”

The third line of Section 5.1.10(f) is hereby modified by deleting “sixty (60)”
and substituting “thirty (30)” therefor.

11.1.13 Leasing Matters. Section 5.1.17 is hereby modified by adding the
following to the end thereof: “Notwithstanding any provision herein to the
contrary, failure of Lender to approve or disapprove a request made pursuant to
this Section 5.1.17 within fifteen (15) days of receipt of Borrower’s request
for same shall constitute approval provided that (a) on the face of any such
request, Borrower clearly states in bold lettering that Lender’s failure to
respond in such time period shall be deemed approval thereof; and (b) such
request shall be accompanied by any and all required information and
documentation relating thereto as may be reasonably required in order to approve
or disapprove such matter.”

11.1.14 Alterations. The 13th line of Section 5.1.18 is hereby modified by
deleting “or”. The second sentence of Section 5.1.18 is hereby modified by
adding the following to the end thereof: “, or (d) restoration of the Property
as necessary in the event of an emergency.” The 17th line of Section 5.1.18 is
hereby modified by deleting “$100,000.00” and substituting “$250,000.00”
therefor.

11.1.15 Transfers. The following is hereby added as Section 5.2.9(i):
“Notwithstanding the restrictions contained in this Section 5.2.9, the following
equity transfers shall be permitted without Lender’s consent: the sale, transfer
or issuance of shares of common stock in any Restricted Party that is a publicly
traded entity, provided such shares of common stock are listed on the New York
Stock Exchange or another nationally recognized stock exchange (provided, that,
the foregoing provisions shall not be deemed to waive, qualify or otherwise
limit Borrower’s obligation to comply (or to cause the compliance with) the
other covenants set forth herein and in the other Loan Documents (including,
without limitation, the covenants contained herein relating to ERISA matters)).”

 

89



--------------------------------------------------------------------------------

11.1.16 Performance of Replacements. The first sentence of Section 7.3.3(b) is
hereby modified by adding the following to the end thereof: “in excess of
$25,000.00”.

11.1.17 Failure to Make Replacements. The first sentence of Section 7.3.4(a) is
hereby modified by adding the following to the end thereof: “, unless such cure
cannot reasonably be completed within 30 days (as determined by Lender in its
discretion), in which event said cure period shall be extended for up to 60
additional days so long as Borrower shall have commenced such cure within the
original 30-day period and shall diligently pursue the cure to completion.”

11.1.18 Event of Default. Section 8.1(a)(i) is hereby deleted and the following
is substituted therefor: “if (A) the monthly Debt Service payment is not paid
when due or (B) any other portion of the Debt is not paid within five (5) days
of the date said portion is due;”

Section 8.1(a)(ii) is hereby modified by adding the following to the end
thereof: “, except as may otherwise be provided in Section 5.1.2 hereof.”

11.1.19 Right to Release Information. The third line of Section 9.2 is hereby
modified by inserting “as Lender reasonably determines to be necessary or
desirable” between “entity” and “all”.

11.1.20 Publicity. Section 10.17 is hereby modified by adding the following to
the end thereof: “; provided that the foregoing approval right shall not pertain
to required regulatory filings by Borrower or its Affiliates.”

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

90



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER:       TNP SRT PORTFOLIO II HOLDINGS, LLC,       a Delaware limited
liability company       By:   TNP Strategic Retail Operating Partnership, LP, a
Delaware limited partnership, its sole member         By:   TNP Strategic Retail
Trust, Inc., a Maryland corporation, its general partner           By:  

/s/ Anthony W. Thompson

          Name:   Anthony W. Thompson           Title:   CEO

SIGNATURE PAGE TO LOAN AGREEMENT (MEZZANINE)



--------------------------------------------------------------------------------

LENDER:       KEYBANK NATIONAL ASSOCIATION, a national banking association      
By:  

/s/ Mary Ann Gripka

      Name:   Mary Ann Gripka       Title:   Designated Signer

SIGNATURE PAGE TO LOAN AGREEMENT (MEZZANINE)



--------------------------------------------------------------------------------

SCHEDULE I

(RENT ROLL)



--------------------------------------------------------------------------------

SCHEDULE I

(ORGANIZATIONAL CHART OF BORROWER)